Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 1 of 34




               Exhibit 5
                (Part 1)
       Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 2 of 34
TRANSLAT
       ION                                                        Exh
                                                                    ibi
                                                                      tC-6(Am
                                                                            end
                                                                              ed)


[embl
    em ]                                           REPUBLICOFGU INEA
TECHN ICALCOMMITTEEFORTHE                          Wo
                                                    rk,J
                                                       ust
                                                         ice,So
                                                              lid
                                                                ari
                                                                  ty
REVIEWOF MININGTITLES
ANDAGREEMENTS                                      Con
                                                     akry
                                                        ,Ma
                                                          rch28
                                                              ,20
                                                                14

N
o.0
  39/CTRTCM
          /20
            14                                     CONF
                                                      IDENT
                                                          IAL

                                                   Th
                                                    ePr
                                                      esid
                                                         ent
Sub
  jec
    t:Tra
        nsm
          iss
            ionofrecomm
                      enda
                         tioni
                             ssu
                               ed
bytheCTRTCMtotheS
                tra
                  teg
                    icCommit
                           tee                     to

                                                   TheChie
                                                         fExecu
                                                              tiveO
                                                                  ff
                                                                   icerof
                                                   VBG–VALEBSGRGU   INEA
                                                                            th
                                                   C
                                                   itéChemindeFer–P
                                                                  itaBui
                                                                       ldin
                                                                          g–5 Flo
                                                                                or
                                                    Con
                                                      akry–Re
                                                            publi
                                                                cofGuine
                                                                       a

M
r.Ch
   iefEx
       ecu
         tiv
           eOf
             fic
               er,

P
lea
  s efindenclo
             sed,f
                 oryourin
                        format
                             ion,therepor
                                        tpr
                                          ese n
                                              tedtodaytotheS
                                                           tra
                                                             teg
                                                               icComm i
                                                                      tte
                                                                        e,bytheT
                                                                               echni
                                                                                   calCommit
                                                                                           tee
f
orth eR ev
         iewofM in
                 ingTi
                     tlesandA g
                              reem en
                                    ts(Comi
                                          t éT e
                                               chniquedeRevu
                                                           edesTit
                                                                 rese
                                                                    tConv e
                                                                          nti
                                                                            onsMin
                                                                                 ier
                                                                                   s-CTRTCM  )
                                                                                             ,in
a
ccorda nc
        ew i
           thitsmanda
                    te
                     ,a f
                        terth
                            ereviewo fyourMiningTit
                                                  lesintheRepu
                                                             bli
                                                               cofG u
                                                                    inea
                                                                       .T h
                                                                          iscomp
                                                                               let
                                                                                 erepor
                                                                                      tcon
                                                                                         tai
                                                                                           nsthe
r
ecomm  enda
          tionofth
                 eCTRTCMtot  heS t
                                 rate
                                    gicComm i
                                            ttee.

Y
our
  str
    uth
      fully
          ,


                                                   [
                                                   signa
                                                       tur
                                                         e]
                                                   N
                                                   a v
                                                     aTOURÉ
                                           [st
                                             amp]
                                           TECHNICALCOMMITTEEFORTHEREV
                                                                     IEWOF M
                                                                           INING
                                           TITLESANDAGREEMENTS
                                           CTRTCM
                                           PRESIDENT

En
 clo
   sur
     e:CTRTCMR
             epo
               rttot
                   heS
                     tra
                       teg
                         icComm
                              it
                               tee




___
  ____
     ____
        ____
           __ __
               ______
                    _____
                        __ ____
                              ______
                                   ____
                                      ____
                                         _______
                                               ______
                                                    ____
                                                       __________
                                                                ___________
                                                                          ____
                                                                             ____
                                                                                ____
                                                                                   ___
          Vi
           lla26,C
                 itédesNa
                        tions–B.P
                                .3301–Conak
                                          ryCour
                                               rie
                                                 l:ctr
                                                     tcm@cont
                                                            rat
                                                              smini
                                                                  ers
                                                                    guine
                                                                        e.o
                                                                          rg




                                                                                 CGS&Hp
                                                                                      .1
Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 3 of 34




 TECHN
     ICALCOMM
            ITTEEFORTHEREV
                         IEWOF M
                               ININGT
                                    ITLESANDAGREEMENTS




              RECOMMENDATIONCONCERNINGTHET
                                         ITLES
             AND M
                 ININGAGREEMENTHELDBYTHECOMPANY
                             VBG


                   T
                   oth
                     eat
                       ten
                         tiono
                             fth
                               eSt
                                 rat
                                   egi
                                     cComm
                                         it
                                          tee




                             3
                             /21
                               /201
                                  4



                          CONF
                             IDENT
                                 IAL




                                                           CGS&Hp
                                                                .2
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 4 of 34




                        Toth
                           eat
                             ten
                               tiono
                                   fth
                                     eSt
                                       rat
                                         egi
                                           cComm
                                               it
                                                tee

                                  SUMMARY

Inth
   emin
      ings
         ecto
            r,BSGRob
                   tain
                      edth
                         eben
                            efi
                              tofs
                                 eve
                                   ralm
                                      inin
                                         gti
                                           tle
                                             sandon
                                                  emin
                                                     inga
                                                        gre
                                                          emen
                                                             t:
                                                     2
  -   f
      oure
         xplo
            rat
              ionp
                 erm
                   it
                    scov
                       erin
                          gato
                             tala
                                reao
                                   f204
                                      7squ
                                         arek
                                            ilom
                                               ete
                                                 rs(km)inth
                                                          epr
                                                            efe
                                                              ctu
                                                                reso
                                                                   fBe
                                                                     yla
                                                                       ,
      Ma
       cen
         ta,N’
             Zér
               éko
                 réandYom
                        ou,r
                           eco
                             rdedinth
                                    eRe
                                      gis
                                        tero
                                           fMin
                                              ingT
                                                 it
                                                  lesund
                                                       ernumb
                                                            er
      A
      200
        6/0
          23/D
             IGM
               /CPDMa
                    cco
                      rdin
                         gto M
                             ini
                               ste
                                 ria
                                   lOrd
                                      erN
                                        o.A
                                          200
                                            6/70
                                               6/MMG
                                                   /SGGo
                                                       fFeb
                                                          rua
                                                            ry6
                                                              ,20
                                                                06,wh
                                                                    ich
      p
      erm
        it
         swe
           rer
             enew
                edfo
                   rato
                      tala
                         reao
                            f1667km
                                  2andr
                                      eco
                                        rdedinth
                                               eRe
                                                 gis
                                                   tero
                                                      fMin
                                                         ingT
                                                            it
                                                             lesund
                                                                  ernumb
                                                                       er
      A
      200
        9/1
          24/D
             IGM
               /CPDMCPDMpu
                         rsuan
                             ttoM
                                ini
                                  ste
                                    ria
                                      lOrd
                                         erN
                                           o.A200
                                                9/13
                                                   27/PR
                                                       /MMEH
                                                           /SGGo
                                                               fJun
                                                                  e10
                                                                    ,
      200
        9;


                                          2
  -   th
       reee
          xplo
             rat
               ionp
                  erm
                    itsc
                       ove
                         rin
                           gato
                              tala
                                 reao
                                    f1286kminth
                                              epr
                                                efe
                                                  ctu
                                                    reo
                                                      fKé
                                                        rouan
                                                            é,r
                                                              eco
                                                                rdedinth
                                                                       e
      R
      egi
        ste
          rofM
             inin
                gTi
                  tle
                    sund
                       ernumb
                            erA
                              2006
                                 /02
                                   4/D
                                     IGM
                                       /CPDMpu
                                             rsuan
                                                 ttoM
                                                    ini
                                                      ste
                                                        ria
                                                          lOrd
                                                             er No
                                                                 .
      200
        6/70
           7/MMG
               /SGGo
                   fFeb
                      rua
                        ry6
                          ,20
                            06;


                                                         2
  -   on
       eexp
          lor
            ationp
                 erm
                   itonS
                       imandoub
                              lock
                                 s1 &2,c
                                       ove
                                         rin
                                           gato
                                              tala
                                                 reao
                                                    f369kminth
                                                             epr
                                                               efe
                                                                 ctu
                                                                   reo
                                                                     f
      K
      érouan
           é,r
             eco
               rdedinth
                      eRe
                        gis
                          tero
                             fMin
                                ingT
                                   it
                                    lesund
                                         ernumb
                                              erA
                                                2008
                                                   /13
                                                     2/D
                                                       IGM
                                                         /CPDMpu
                                                               rsuan
                                                                   tto
      M
      ini
        ste
          ria
            lOrd
               erN
                 o.7200
                      8/4
                        980
                          /MMG
                             /SGGo
                                 fDe
                                   cemb
                                      er9
                                        ,200
                                           8.


  -   on
       eba
         sica
            gre
              emen
                 tda
                   tedD
                      ecemb
                          er16
                             ,200
                                9,fo
                                   rth
                                     egr
                                       ant
                                         ingo
                                            fa m
                                               inin
                                                  gcon
                                                     ces
                                                       sioninth
                                                              e“Zo
                                                                 gota
                                                                    ”zon
                                                                       e,
                       2
      w
      ithato
           tala
              reao
                 f1024kmst
                         radd
                            lin
                              gth
                                epr
                                  efe
                                    ctu
                                      reso
                                         fBe
                                           yla
                                             , Ma
                                                cen
                                                  ta,N
                                                     ’Zé
                                                       rék
                                                         oréandYom
                                                                 ou,r
                                                                    eco
                                                                      rdedin
      th
       eRe
         gis
           tero
              fMin
                 ingT
                    it
                     lesund
                          ernumb
                               erA2010
                                     /17
                                       1/D
                                         IGM
                                           /CPDMpu
                                                 rsuan
                                                     ttoP
                                                        res
                                                          iden
                                                             tia
                                                               lDe
                                                                 cre
                                                                   eNo
                                                                     .
      D
      201
        0/0
          24/PRG
               /CNDD
                   /SGGo
                       f Ma
                          rch19
                              ,20
                                10.


Toda
   y,VBGi
        sth
          eho
            lde
              rofth
                  efo
                    llow
                       ingM
                          inin
                             gTi
                               tle
                                 sandm
                                     inin
                                        gag
                                          reem
                                             ent
                                               :


                                                         2
  -   on
       eexp
          lor
            ationp
                 erm
                   itonS
                       imandoub
                              lock
                                 s1 &2,c
                                       ove
                                         rin
                                           gato
                                              tala
                                                 reao
                                                    f369kminth
                                                             epr
                                                               efe
                                                                 ctu
                                                                   reo
                                                                     f
      K
      érouan
           é,r
             eco
               rdedinth
                      eRe
                        gis
                          tero
                             fMin
                                ingT
                                   it
                                    lesund
                                         ernumb
                                              erA
                                                2008
                                                   /13
                                                     2/D
                                                       IGM
                                                         /CPDMpu
                                                               rsuan
                                                                   tto
      M
      ini
        ste
          ria
            lOrd
               erN
                 o.7200
                      8/4
                        980
                          /MMG
                             /SGGo
                                 fDe
                                   cemb
                                      er9
                                        ,200
                                           8;


  -   on
       eba
         sica
            gre
              emen
                 tda
                   tedD
                      ecemb
                          er16
                             ,con
                                cern
                                   ingth
                                       e“Zo
                                          gota
                                             ”zon
                                                e;




                                                                  CGS&Hp
                                                                       .3
       Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 5 of 34




   -   on
        emin
           ingc
              onc
                ess
                  ionc
                     onc
                       ern
                         ingth
                             epr
                               osp
                                 ect
                                   ionande
                                         xplo
                                            ita
                                              tiono
                                                  fth
                                                    eir
                                                      ond
                                                        epo
                                                          si
                                                           tso
                                                             fZo
                                                               gota
                                                                  ,re
                                                                    sul
                                                                      tin
                                                                        gfr
                                                                          om
       th
        etran
            sfo
              rma
                tiono
                    ffou
                       rexp
                          lor
                            ationp
                                 erm
                                   itsin
                                       it
                                        ial
                                          lyg
                                            ran
                                              tedfo
                                                  rth
                                                    epr
                                                      efe
                                                        ctu
                                                          reso
                                                             fBe
                                                               yla
                                                                 , Ma
                                                                    cen
                                                                      ta,
       N
       ’Zé
         rék
           oréandY
                 omou
                    ,re
                      cord
                         edinth
                              eRe
                                gis
                                  tero
                                     fMin
                                        ingT
                                           it
                                            lesund
                                                 ernumb
                                                      erA200
                                                           6/1
                                                             71/D
                                                                IGM
                                                                  /CPDM
       pu
        rsu
          anttoP
               res
                 iden
                    tia
                      lDe
                        cre
                          eNo
                            .D201
                                0/02
                                   4/P
                                     RG/CNDD
                                           /SGGo
                                               f Ma
                                                  rch19
                                                      ,201
                                                         0.


Und
  erth
     ePr
       ogramfo
             rth
               eRe
                 viewo
                     fMin
                        ingT
                           it
                            lesandA
                                  gre
                                    emen
                                       ts
                                        ,th
                                          eTe
                                            chn
                                              ica
                                                lComm
                                                    it
                                                     teer
                                                        evi
                                                          ewedth
                                                               eti
                                                                 tle
                                                                   sand
a
gre
  emen
     the
       ldb
         yVBGino
               rde
                 rto m
                     aker
                        ecomm
                            enda
                               tion
                                  stoth
                                      eSt
                                        rat
                                          egi
                                            cComm
                                                it
                                                 tee
                                                   ,inch
                                                       arg
                                                         eofd
                                                            el
                                                             ive
                                                               rin
                                                                 gan
op
 iniononth
         eset
            it
             lesanda
                   gre
                     emen
                        ttoth
                            ecomp
                                eten
                                   tau
                                     tho
                                       rit
                                         ies
                                           .


Th
 eadm
    ini
      stra
         tiv
           epro
              ceed
                 ing
                   sca
                     rri
                       edou
                          tbyth
                              eTe
                                chn
                                  ica
                                    lComm
                                        it
                                         teew
                                            ereo
                                               rgan
                                                  izeds
                                                      oastoa
                                                           llowth
                                                                ecompan
                                                                      y
h
old
  ingth
      emin
         ingt
            it
             lesandm
                   inin
                      gag
                        reem
                           entc
                              onv
                                eni
                                  ent
                                    lytop
                                        res
                                          enti
                                             tsob
                                                ser
                                                  vat
                                                    ion
                                                      s,bo
                                                         tho
                                                           ral
                                                             lyandinw
                                                                    rit
                                                                      ing
                                                                        .


E
spe
  cia
    llyb
       asedonth
              eexh
                 ibi
                   tsob
                      tain
                         edinal
                              ega
                                lpro
                                   ceed
                                      ingcu
                                          rren
                                             tlyb
                                                ein
                                                  gcondu
                                                       ctedb
                                                           yAm
                                                             eri
                                                               canau
                                                                   tho
                                                                     rit
                                                                       iesand
wh
 oseau
     then
        tic
          ityd
             oesn
                ots
                  eemd
                     oub
                       tfu
                         l,a
                           ctua
                              llyc
                                 ont
                                   est
                                     edon
                                        lyb
                                          yth
                                            emin
                                               ori
                                                 tysha
                                                     reho
                                                        lde
                                                          rofVBG,bu
                                                                  twi
                                                                    thou
                                                                       tan
                                                                         y
e
vid
  enc
    esuppo
         rtin
            git
              spo
                si
                 tion
                    ,th
                      eTe
                        chn
                          ica
                            lComm
                                it
                                 teec
                                    ons
                                      ide
                                        rsth
                                           atth
                                              eti
                                                tle
                                                  sanda
                                                      gre
                                                        emen
                                                           the
                                                             ldtod
                                                                 ayb
                                                                   yVBG
w
ereob
    tain
       edb
         yco
           rrup
              tpra
                 cti
                   ces,c
                       onc
                         ern
                           ingth
                               edepo
                                   si
                                    tso
                                      fSim
                                         and
                                           oua
                                             swe
                                               lla
                                                 sth
                                                   oseo
                                                      fZogo
                                                          ta.


Inc
  onc
    lus
      ion
        ,andtak
              ingin
                  toa
                    ccoun
                        tal
                          lofth
                              eabo
                                 ve,th
                                     eTe
                                       chn
                                         ica
                                           lComm
                                               it
                                                teec
                                                   ons
                                                     ide
                                                       rsth
                                                          at:


   -   th
        erei
           sas
             eri
               eso
                 fpr
                   eci
                     seandcon
                            cur
                              rin
                                gind
                                   ica
                                     tion
                                        s,e
                                          stab
                                             li
                                              shin
                                                 gwi
                                                   thsu
                                                      ff
                                                       ic
                                                        ien
                                                          tce
                                                            rta
                                                              intyth
                                                                   eex
                                                                     ist
                                                                       enc
                                                                         eof
       c
       orrup
           tpr
             act
               ice
                 sta
                   rni
                     shin
                        gth
                          emin
                             ingt
                                it
                                 lesand m
                                        ininga
                                             gre
                                               emen
                                                  tfo
                                                    rth
                                                      edepo
                                                          si
                                                           tofS
                                                              imandou
                                                                    ,asw
                                                                       ella
                                                                          sfo
                                                                            r
       th
        oseo
           fZo
             gota
                ,gr
                  ant
                    edtoBSGR
                           ;and


   -   su
        chc
          orrup
              tpra
                 cti
                   cesr
                      end
                        ernu
                           llandvo
                                 idth
                                    eMin
                                       ingT
                                          it
                                           lesandth
                                                  emin
                                                     inga
                                                        gre
                                                          emen
                                                             tcu
                                                               rren
                                                                  tlyh
                                                                     eldb
                                                                        yVBG
                                                                           .


Su
 chb
   ein
     gth
       eca
         se,th
             eTe
               chn
                 ica
                   lComm
                       it
                        teecon
                             sid
                               ersth
                                   at:


   -   th
        eseadm
             ini
               str
                 ativ
                    eac
                      tsc
                        ouldn
                            otc
                              rea
                                ter
                                  igh
                                    tsfo
                                       rth
                                         ecompan
                                               yth
                                                 ath
                                                   adob
                                                      tain
                                                         edth
                                                            em,du
                                                                etoth
                                                                    eir
                                                                      regu
                                                                         lar
                                                                           ity
       ta
        rni
          shin
             gth
               eirg
                  ran
                    tin
                      gpr
                        oce
                          edin
                             gs;


   -   VBGwh
           ich
             ,ina
                llev
                   ent
                     s,i
                       sth
                         ecu
                           rren
                              t




                                                                    CGS&Hp
                                                                         .4
        Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 6 of 34




        h
        old
          er,m
             ayh
               aveth
                   isi
                     rre
                       gula
                          rityh
                              eldaga
                                   ins
                                     tit
                                       ;


    -   I
        f,b
          asedonth
                 ein
                   form
                      ationob
                            tain
                               edb
                                 yth
                                   eTe
                                     chn
                                       ica
                                         lComm
                                             it
                                              tee
                                                ,iti
                                                   slik
                                                      elyth
                                                          atth
                                                             ema
                                                               jor
                                                                 itysh
                                                                     areh
                                                                        old
                                                                          ero
                                                                            f
        VBGd
           idno
              tpa
                rti
                  cipa
                     teinth
                          eco
                            rrup
                               tpr
                                 act
                                   ice
                                     s,th
                                        isc
                                          ircum
                                              stan
                                                 ceshou
                                                      ldn
                                                        ota
                                                          ffe
                                                            cta
                                                              tal
                                                                lorev
                                                                    eninpa
                                                                         rtth
                                                                            e
        r
        ecomm
            enda
               tiontob
                     esubm
                         it
                          tedb
                             yth
                               eTe
                                 chn
                                   ica
                                     lComm
                                         it
                                          teetoth
                                                eSt
                                                  rat
                                                    egi
                                                      cComm
                                                          it
                                                           tee
                                                             ,sin
                                                                ceth
                                                                   eva
                                                                     lid
                                                                       ityo
                                                                          fa
        m
        inin
           gti
             tleo
                rmin
                   inga
                      gre
                        emen
                           tisapp
                                rec
                                  iat
                                    edin
                                       trin
                                          sic
                                            ally
                                               .


C
ons
  equ
    ent
      ly,th
          eTe
            chn
              ica
                lComm
                    it
                     teesubm
                           it
                            sth
                              efo
                                llow
                                   ingr
                                      ecomm
                                          end
                                            ationtoth
                                                    eSt
                                                      rat
                                                        egi
                                                          cComm
                                                              it
                                                               tee:


    -   top
          ropo
             setoth
                  eMin
                     is
                      tero
                         fMin
                            estow
                                ithd
                                   rawth
                                       eexp
                                          lor
                                            ationp
                                                 erm
                                                   itonS
                                                       imandoub
                                                              lock
                                                                 s1 &2
                                                                     ,co
                                                                       ver
                                                                         inga
                    2
        to
         tala
            reao
               f369kminth
                        epr
                          efe
                            ctu
                              reo
                                fKé
                                  rou
                                    ané
                                      ,re
                                        cord
                                           edinth
                                                eRe
                                                  gis
                                                    tero
                                                       fMin
                                                          ingT
                                                             it
                                                              lesund
                                                                   ernumb
                                                                        er
        A
        200
          8/1
            32/D
               IGM
                 /CPDMpu
                       rsuan
                           ttoM
                              ini
                                ste
                                  ria
                                    lOrd
                                       erN
                                         o.72008
                                               /498
                                                  0/MMG
                                                      /SGGo
                                                          fDe
                                                            cemb
                                                               er9
                                                                 ,200
                                                                    8;


    -   top
          ropo
             setoth
                  ePr
                    esid
                       ento
                          fth
                            eRepub
                                 li
                                  ctow
                                     ithd
                                        rawth
                                            emin
                                               ingc
                                                  onc
                                                    ess
                                                      ioninth
                                                            e“Zo
                                                               gota
                                                                  ”zon
                                                                     e,w
                                                                       ithato
                                                                            tal
                 2
        a
        reao
           f1024km s
                   tradd
                       lin
                         gth
                           epr
                             efe
                               ctu
                                 reso
                                    fBe
                                      yla
                                        , Ma
                                           cen
                                             ta,N
                                                ’Zé
                                                  rék
                                                    oréandY
                                                          omou
                                                             ,re
                                                               cord
                                                                  edinth
                                                                       eRe
                                                                         gis
                                                                           ter
        o
        fMin
           ingT
              it
               lesund
                    ernumb
                         erA20
                             10/
                               171
                                 /DIGM
                                     /CPDMpu
                                           rsu
                                             anttoP
                                                  res
                                                    iden
                                                       tia
                                                         lDe
                                                           cre
                                                             eNo
                                                               .
        D
        201
          0/0
            24/PRG
                 /CNDD
                     /SGGo
                         f Ma
                            rch19
                                ,20
                                  10;


    -   th
         en,top
              rop
                osetoth
                      eMin
                         is
                          tero
                             fMin
                                estod
                                    ecla
                                       reth
                                          ecan
                                             cel
                                               lat
                                                 iono
                                                    fth
                                                      eba
                                                        sica
                                                           gre
                                                             emen
                                                                tda
                                                                  tedD
                                                                     ecemb
                                                                         er16
                                                                            ,
        200
          9;


    -   top
          ropo
             setoth
                  ecomp
                      eten
                         tau
                           tho
                             rit
                               iestoo
                                    rde
                                      rVBGtoc
                                            ommun
                                                ica
                                                  tetoth
                                                       ese
                                                         rvi
                                                           ceso
                                                              fth
                                                                eMin
                                                                   is
                                                                    tryo
                                                                       fMin
                                                                          es
        a
        lls
          tud
            ies
              ,rep
                 ort
                   s,d
                     ata
                       ,re
                         sul
                           ts
                            ,samp
                                les
                                  ,et
                                    c.th
                                       atwou
                                           ldh
                                             aveb
                                                eenr
                                                   eal
                                                     izedo
                                                         rob
                                                           tain
                                                              edinth
                                                                   emin
                                                                      ing
        ope
          rat
            ion
              sofVBGinGu
                       inea
                          ;


    -   top
          ropo
             setoth
                  ecomp
                      eten
                         tau
                           tho
                             rit
                               iestotak
                                      eal
                                        lus
                                          efu
                                            lmea
                                               sur
                                                 estoe
                                                     xclud
                                                         eVBG
                                                            ,ho
                                                              lde
                                                                rofth
                                                                    eti
                                                                      tle
                                                                        sand
        a
        gre
          emen
             tsub
                jec
                  ttoth
                      isr
                        ecomm
                            enda
                               tion
                                  ,asw
                                     ella
                                        sth
                                          ecompan
                                                iesth
                                                    ato
                                                      rig
                                                        ina
                                                          tedth
                                                              esec
                                                                 orrup
                                                                     tpra
                                                                        cti
                                                                          ces
                                                                            ,i.
                                                                              e.
        BSGRandth
                edi
                  rec
                    tlyo
                       rind
                          ire
                            ctlya
                                ff
                                 il
                                  iat
                                    edo
                                      rcon
                                         tro
                                           ll
                                            edcompan
                                                   ieso
                                                      fth
                                                        eBSGRG
                                                             roup
                                                                ,fromth
                                                                      e
        p
        roc
          eed
            ing
              sofr
                 eat
                   tribu
                       tiono
                           fth
                             eti
                               tle
                                 sanda
                                     gre
                                       emen
                                          tinqu
                                              est
                                                ion
                                                  .
.




                                                                     CGS&Hp
                                                                          .5
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 7 of 34




T
heT
  echn
     ica
       lComm
           it
            teef
               orth
                  eRe
                    viewo
                        fMin
                           ingT
                              it
                               lesa
                                  ndA
                                    gre
                                      eme
                                        nts(
                                           the“
                                              Techn
                                                  ica
                                                    lComm
                                                        it
                                                         tee
                                                           ”);


H
avingr
     ega
       rdtot
           heCo
              nst
                itu
                  tio
                    n;


H
avingr
     ega
       rdtoL
           awL
             /95
               /036
                  /CTRNo
                       fJun
                          e30
                            ,19
                              95,c
                                 ont
                                   ain
                                     ingth
                                         eMi
                                           ningC
                                               odeo
                                                  fth
                                                    eRe
                                                      pub
                                                        li
                                                         cofG
                                                            uin
                                                              ea;


H
avingr
     ega
       rdtoL
           awL
             /2011
                 /00
                   6/CNT
                       /201
                          1ofS
                             ept
                               emb
                                 er9
                                   ,20
                                     11,c
                                        onc
                                          ern
                                            ingt
                                               heM
                                                 iningCo
                                                       deo
                                                         fth
                                                           eRe
                                                             pub
                                                               lico
                                                                  fGu
                                                                    ine
                                                                      a,
am
 end
   edbyL
       awL
         /2013
             /05
               3/CNTo
                    fAp
                      ri
                       l8,20
                           13;


H
avingr
     ega
       rdtoD
           ecr
             eeD
               /201
                  2/041
                      /PRG
                         /SGGo
                             fMa
                               rch26
                                   ,201
                                      2conc
                                          ern
                                            ingth
                                                eat
                                                  tr
                                                   ibu
                                                     tio
                                                       ns,c
                                                          ompo
                                                             si
                                                              tiona
                                                                  ndop
                                                                     era
                                                                       tio
                                                                         nofth
                                                                             e
N
at
 ion
   alM
     ini
       ng Comm
             iss
               ion
                 ;


H
avingr
     egardtoD
            ecr
              eeD
                /201
                   2/045
                       /PRG
                          /SGGo
                              fMa
                                rch29
                                    ,201
                                       2,c
                                         onc
                                           ern
                                             ing
                                               them
                                                  ethod
                                                      sfo
                                                        rim
                                                          plem
                                                             ent
                                                               ingaR
                                                                   evi
                                                                     ew
P
rog
  ramf
     orM
       iningT
            it
             lesa
                ndA
                  gre
                    eme
                      ntsbyth
                            eNa
                              tion
                                 alM
                                   inin
                                      gComm
                                          iss
                                            ion
                                              ;


H
avingr
     ega
       rdtoD
           ecr
             eeD
               /201
                  3/098
                      /PRG
                         /SGGo
                             fMay23
                                  ,20
                                    13,c
                                       onc
                                         ern
                                           ing
                                             them
                                                et
                                                 hod
                                                   sfo
                                                     rim
                                                       plem
                                                          ent
                                                            ingaR
                                                                evi
                                                                  ewP
                                                                    rog
                                                                      ram
f
orM
  iningT
       it
        lesa
           ndA
             gre
               eme
                 ntsbyth
                       eNa
                         tion
                            alM
                              ini
                                ngComm
                                     iss
                                       ion
                                         ;


H
avingr
     ega
       rdtot
           heRu
              leso
                 fPr
                   oce
                     dur
                       eofth
                           eTe
                             chn
                               ica
                                 lComm
                                     it
                                      teeo
                                         fSe
                                           ptem
                                              ber9
                                                 ,201
                                                    3;


H
avingr
     ega
       rdtoa
           llt
             hee
               xhib
                  it
                   spro
                      duc
                        eda
                          nde
                            ncl
                              ose
                                dwi
                                  tht
                                    hef
                                      il
                                       e,c
                                         onc
                                           ern
                                             inginp
                                                  art
                                                    icu
                                                      lart
                                                         hew
                                                           ri
                                                            tte
                                                              npr
                                                                oce
                                                                  eding
                                                                      s;


A
fte
  rhe
    aring M
          r.J
            oaoV
               ido
                 ca,r
                    epr
                      ese
                        nta
                          tiv
                            eofVBG
                                 ,and M
                                      ess
                                        rs
                                         .Je
                                           an-
                                             Yve
                                               sGa
                                                 raud
                                                    ,Ba
                                                      rth
                                                        elém
                                                           yFay
                                                              eandS
                                                                  ekouK
                                                                      oun
                                                                        dia
                                                                          no
du
 ringth
      eme
        et
         ingo
            fDe
              cem
                ber16
                    ,20
                      13inth
                           epr
                             ese
                               nceo
                                  fMr
                                    .Na
                                      vaT
                                        ouré
                                           ,Pr
                                             esid
                                                ent
                                                  ,Mr
                                                    .Ib
                                                      rah
                                                        imC
                                                          ama
                                                            ra,V
                                                               iceP
                                                                  res
                                                                    ide
                                                                      nt,
a
nd M
   ess
     rs
      .Sa
        adouN
            ima
              ga,A
                 lha
                   ssa
                     neC
                       ama
                         ra,S
                            alimA
                                hme
                                  dHa
                                    laby
                                       ,Ou
                                         sma
                                           neK
                                             ei
                                              ta
                                               ,Mam
                                                  adouT
                                                      ara
                                                        nDa
                                                          llo
                                                            ,ElH
                                                               adj
Ib
 rah
   imaBod
        ieB
          ald
            é,I
              bra
                him
                  aBod
                     ieB
                       ald
                         é,Ib
                            rah
                              imaK
                                 al
                                  ilK
                                    ouroum
                                         a,m
                                           emb
                                             ers
                                               ,th
                                                 eminu
                                                     teso
                                                        fth
                                                          ism
                                                            eet
                                                              inga
                                                                 lsob
                                                                    eing
a
tt
 ach
   edtot
       hef
         il
          e;


A
fte
  rde
    lib
      era
        tingdu
             ringth
                  eme
                    etingo
                         fMa
                           rch2
                              1,20
                                 14,inth
                                       epr
                                         ese
                                           nceo
                                              fMr
                                                .Na
                                                  vaT
                                                    our
                                                      é,P
                                                        res
                                                          ide
                                                            nt,M
                                                               r.I
                                                                 bra
                                                                   him
                                                                     aCam
                                                                        ara
                                                                          ,
V
iceP
   res
     ide
       nt,a
          ndM
            ess
              rs
               .Alk
                  halyY
                      amou
                         ssaB
                            ang
                              our
                                a,H
                                  ala
                                    byA
                                      hme
                                        dSa
                                          lim
                                            ,Sa
                                              adouN
                                                  ima
                                                    ga,M
                                                       ama
                                                         douT
                                                            ara
                                                              nDa
                                                                llo
Ib
 rah
   imaK
      al
       ilK
         ouro
            uma
              ,Ib
                rah
                  imaBod
                       ieB
                         ald
                           é,E
                             lHa
                               djI
                                 bra
                                   him
                                     aBa
                                       ldé
                                         ,Abdou
                                              lKa
                                                rimSy
                                                    ll
                                                     a,O
                                                       usm
                                                         aneK
                                                            ei
                                                             ta
                                                              , Mo
                                                                 rci
                                                                   réSy
                                                                      ll
                                                                       a,
S
eydouB
     ariS
        idi
          bé,m
             emb
               ers
                 ,Sid
                    ikib
                       aKa
                         baa
                           ndB
                             ang
                               alyO
                                  ula
                                    ré,a
                                       lte
                                         rna
                                           tem
                                             emb
                                               ers,


                  Subm
                     it
                      sth
                        efo
                          llow
                             ingr
                                ecomm
                                    enda
                                       tiontoth
                                              eSt
                                                rat
                                                  egi
                                                    cComm
                                                        it
                                                         tee
                                                           .
                                     **
                                      *




                                                                  CGS&Hp
                                                                       .6
        Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 8 of 34



1
.   P
    ur
     sua
       nttoth
            eaf
              orem
                 ent
                   ion
                     edl
                       aws
                         ,th
                           eTe
                             chn
                               ica
                                 lComm
                                     it
                                      teei
                                         sinc
                                            harg
                                               eofs
                                                  ubm
                                                    it
                                                     tingr
                                                         ecomm
                                                             end
                                                               atio
                                                                  nstoth
                                                                       eSt
                                                                         rat
                                                                           egi
                                                                             c
    Comm
       it
        teec
           onc
             ern
               ingth
                   emin
                      ingt
                         it
                          lesa
                             nda
                               gre
                                 eme
                                   ntse
                                      xam
                                        ine
                                          ddu
                                            ringth
                                                 ere
                                                   viewp
                                                       roc
                                                         ess
                                                           ,soth
                                                               atth
                                                                  eSt
                                                                    rat
                                                                      egi
                                                                        c
    Comm
       it
        teew
           ouldb
               eab
                 letoi
                     ssu
                       eano
                          pin
                            iontoth
                                  eCom
                                     pet
                                       entA
                                          utho
                                             ri
                                              tie
                                                sint
                                                   hen
                                                     ameo
                                                        fth
                                                          eNa
                                                            tion
                                                               alComm
                                                                    iss
                                                                      iono
                                                                         f
    M
    ine
      s.


2
. Inth
     isf
       ram
         ewo
           rk,th
               eTe
                 chn
                   ica
                     lComm
                         it
                          teer
                             evi
                               ewe
                                 dth
                                   emin
                                      ingt
                                         it
                                          lesa
                                             ndt
                                               hem
                                                 ininga
                                                      gre
                                                        eme
                                                          ntc
                                                            urr
                                                              ent
                                                                lyh
                                                                  eldbyVBGon
    th
     ede
       pos
         it
          sofZog
               otaa
                  ndS
                    ima
                      ndou
                         ;


                                                          2
    -   on
         eex
           plo
             rat
               ionp
                  erm
                    itonS
                        ima
                          ndoub
                              loc
                                ks1 &2,c
                                       ove
                                         ringato
                                               tala
                                                  reao
                                                     f369kminth
                                                              epr
                                                                efe
                                                                  ctu
                                                                    reo
                                                                      fKé
                                                                        rou
                                                                          ané
                                                                            ,
        r
        eco
          rde
            dinth
                eRe
                  gis
                    tero
                       fMin
                          ingT
                             it
                              lesund
                                   ern
                                     umb
                                       erA
                                         2008
                                            /132
                                               /DIGM
                                                   /CPDMa
                                                        cco
                                                          rdi
                                                            ngtoM
                                                                ini
                                                                  ste
                                                                    ria
                                                                      lOrd
                                                                         erN
                                                                           o.
        720
          08/4
             980
               /MMG
                  /SGGo
                      fDe
                        cem
                          ber9
                             ,20
                               08.


    -   on
         eba
           sica
              gre
                eme
                  ntd
                    ate
                      dDe
                        cem
                          ber16
                              ,200
                                 9co
                                   nce
                                     rningt
                                          he“Zog
                                               ota
                                                 ”zon
                                                    e;


    -   on
         emin
            ingc
               onc
                 ess
                   ionc
                      onc
                        ern
                          ingth
                              epro
                                 spe
                                   ct
                                    iona
                                       nde
                                         xplo
                                            ita
                                              tiono
                                                  fth
                                                    eiro
                                                       nde
                                                         pos
                                                           it
                                                            sofZog
                                                                 ota
                                                                   ,re
                                                                     sul
                                                                       tingf
                                                                           romth
                                                                               e
        t
        ran
          sfo
            rma
              tiono
                  ffou
                     rex
                       plo
                         rat
                           ionp
                              erm
                                it
                                 sin
                                   it
                                    ial
                                      lyg
                                        ran
                                          tedf
                                             orth
                                                epr
                                                  efe
                                                    ctu
                                                      reso
                                                         fBey
                                                            la
                                                             ,Ma
                                                               cen
                                                                 ta
                                                                  ,N’
                                                                    Zér
                                                                      éko
                                                                        réa
                                                                          nd
        Y
        omou
           ,re
             cord
                edint
                    heR
                      egi
                        ste
                          rofM
                             iningT
                                  it
                                   lesu
                                      nde
                                        rnum
                                           berA201
                                                 0/17
                                                    1/D
                                                      IGM
                                                        /CPDMa
                                                             cco
                                                               rdin
                                                                  gtoP
                                                                     res
                                                                       ide
                                                                         nti
                                                                           al
        D
        ecr
          eeN
            o.D
              201
                0/0
                  24/PRG
                       /CNDD
                           /SGGo
                               fMa
                                 rch19
                                     ,201
                                        0.


3
. T
  hee
    xam
      ina
        tiono
            fth
              efi
                leinq
                    ues
                      tionim
                           pli
                             es,pu
                                 rsu
                                   antt
                                      oar
                                        tic
                                          le3o
                                             fth
                                               eRu
                                                 leso
                                                    fPr
                                                      oce
                                                        dur
                                                          e,aw
                                                             ri
                                                              tt
                                                               enph
                                                                  asea
                                                                     nda
                                                                       nor
                                                                         al
    ph
     ase
       ,gu
         ara
           nte
             eingth
                  erig
                     htso
                        fde
                          fen
                            se,w
                               hic
                                 hwi
                                   llb
                                     esumm
                                         ari
                                           zedb
                                              elow
                                                 .


4
. A
  tth
    eendo
        fth
          esep
             roc
               eed
                 ing
                   s,w
                     hic
                       hwe
                         reno
                            tco
                              nte
                                ste
                                  dbyVBGbu
                                         ton
                                           lybyth
                                                isc
                                                  omp
                                                    any
                                                      ’sm
                                                        ino
                                                          ri
                                                           tys
                                                             har
                                                               eho
                                                                 lde
                                                                   r–
    BSGR-th
          eComm
              it
               teec
                  ons
                    ide
                      rsth
                         atth
                            ese
                              rie
                                sofin
                                    dic
                                      at
                                       ion
                                         sli
                                           ste
                                             dbe
                                               low
                                                 ,ga
                                                   the
                                                     redbyth
                                                           eTe
                                                             chn
                                                               ica
                                                                 lComm
                                                                     it
                                                                      tee
                                                                        ,and
    w
    hic
      hwe
        reno
           tde
             nie
               ddu
                 ringth
                      ewr
                        it
                         tena
                            ndo
                              ralp
                                 roc
                                   eed
                                     ing
                                       s,l
                                         ead
                                           stoth
                                               ere
                                                 ason
                                                    abl
                                                      ece
                                                        rta
                                                          intyth
                                                               atth
                                                                  emin
                                                                     ingt
                                                                        it
                                                                         lesa
                                                                            nd
    th
     emin
        inga
           gre
             eme
               ntinqu
                    est
                      ionw
                         ereob
                             tain
                                edun
                                   derc
                                      ond
                                        it
                                         ion
                                           svi
                                             tia
                                               tingth
                                                    eiri
                                                       ssu
                                                         anc
                                                           e.


5
. A
  tth
    iss
      tag
        e,th
           eTe
             chn
               ica
                 lComm
                     it
                      teein
                          tend
                             stor
                                eca
                                  llt
                                    hre
                                      ese
                                        rie
                                          sofe
                                             lem
                                               ent
                                                 scon
                                                    cern
                                                       ingth
                                                           ena
                                                             tur
                                                               eandp
                                                                   erim
                                                                      ete
                                                                        rofth
                                                                            is
    r
    ecomm
        end
          ation
              .


6
. F
  irs
    tofa
       ll
        ,th
          eTe
            chn
              ica
                lComm
                    it
                     teeb
                        ase
                          dit
                            sel
                              fonth
                                  eel
                                    eme
                                      ntso
                                         fpro
                                            ofini
                                                tspo
                                                   sse
                                                     ssion–c
                                                           omm
                                                             uni
                                                               cat
                                                                 edtoVBGa
                                                                        nd
    c
    it
     edinth
          ean
            nexo
               fth
                 isr
                   epo
                     rt–top
                          rep
                            areth
                                ere
                                  comm
                                     end
                                       ationi
                                            tsubm
                                                it
                                                 stoth
                                                     eSt
                                                       rat
                                                         egi
                                                           cComm
                                                               it
                                                                tee
                                                                  .


7
. Inf
    act
      ,giv
         enth
            ese
              ver
                itya
                   ndim
                      por
                        tan
                          ceo
                            fth
                              efa
                                ctsinqu
                                      est
                                        ion
                                          ,th
                                            eTe
                                              chn
                                                ica
                                                  lComm
                                                      it
                                                       teef
                                                          ocu
                                                            sedi
                                                               tsa
                                                                 naly
                                                                    sison
                                                                        lyonth
                                                                             e
    c
    ond
      it
       ion
         s




                                                                      CGS&Hp
                                                                           .7
       Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 9 of 34




   f
   orob
      tain
         ingth
             emin
                ingt
                   it
                    lesa
                       ndth
                          emin
                             inga
                                gre
                                  eme
                                    nth
                                      eldto
                                          daybyVBG
                                                 ,andd
                                                     oesno
                                                         tme
                                                           ntiont
                                                                heo
                                                                  the
                                                                    rde
                                                                      fau
                                                                        lt
                                                                         softh
                                                                             is
   c
   omp
     anyoni
          tsa
            dmin
               ist
                 rat
                   iveo
                      rta
                        xob
                          lig
                            at
                             ion
                               s.T
                                 hes
                                   ede
                                     fau
                                       lt
                                        s,w
                                          hic
                                            hinf
                                               actc
                                                  ouldb
                                                      ese
                                                        en,a
                                                           rea
                                                             lsol
                                                                ike
                                                                  lytoa
                                                                      ffe
                                                                        ctth
                                                                           e
   v
   al
    idi
      tyo
        fth
          emin
             ingt
                it
                 lesa
                    ndth
                       emin
                          inga
                             gre
                               eme
                                 ntinqu
                                      est
                                        ion
                                          .


8
. F
  ina
    lly
      ,ne
        ith
          ert
            hea
              naly
                 sisno
                     rth
                       econ
                          clu
                            sion
                               softh
                                   eTe
                                     chn
                                       ica
                                         lComm
                                             it
                                              tee–c
                                                  ons
                                                    ult
                                                      ativ
                                                         eadm
                                                            ini
                                                              str
                                                                at
                                                                 ivein
                                                                     sta
                                                                       nce–
   p
   rejudg
        eth
          ecr
            imin
               alq
                 ual
                   if
                    ica
                      tion
                         sth
                           att
                             hef
                               act
                                 sinq
                                    ues
                                      tionw
                                          oul
                                            dac
                                              tua
                                                llyb
                                                   elik
                                                      elytor
                                                           ece
                                                             iveinth
                                                                   ecr
                                                                     imin
                                                                        alp
                                                                          roc
                                                                            eed
                                                                              ing
                                                                                s
   c
   ond
     uct
       edi
         npa
           ral
             lelbyth
                   ecom
                      pet
                        entc
                           our
                             ts
                              .


9
. Con
    sequ
       ent
         ly,th
             eTe
               chn
                 ica
                   lComm
                       it
                        tees
                           ubm
                             it
                              sth
                                efo
                                  llow
                                     ingr
                                        ecomm
                                            end
                                              ationt
                                                   oth
                                                     eSt
                                                       rat
                                                         egi
                                                           cComm
                                                               it
                                                                tee
                                                                  :


   -   top
         ropo
            setoth
                 eMin
                    is
                     tero
                        fMin
                           estow
                               ithd
                                  rawth
                                      eexp
                                         lor
                                           ationp
                                                erm
                                                  itonS
                                                      imandoub
                                                             lock
                                                                s1 &2,c
                                                                      ove
                                                                        rin
                                                                          ga
                   2
       to
        tala
           reao
              f369kminth
                       epr
                         efe
                           ctu
                             reo
                               fKé
                                 rou
                                   ané
                                     ,re
                                       cord
                                          edinth
                                               eRe
                                                 gis
                                                   tero
                                                      fMin
                                                         ingT
                                                            it
                                                             lesund
                                                                  ernumb
                                                                       er
       A
       200
         8/1
           32/D
              IGM
                /CPDMpu
                      rsuan
                          ttoM
                             ini
                               ste
                                 ria
                                   lOrd
                                      erN
                                        o.72008
                                              /498
                                                 0/MMG
                                                     /SGGo
                                                         fDe
                                                           cemb
                                                              er9
                                                                ,200
                                                                   8;


   -   top
         ropo
            setoth
                 ePr
                   esid
                      ento
                         fth
                           eRepub
                                li
                                 ctow
                                    ithd
                                       rawth
                                           emin
                                              ingc
                                                 onc
                                                   ess
                                                     iononth
                                                           e“Zo
                                                              gota”z
                                                                   one
                                                                     ,wi
                                                                       thato
                                                                           tal
                2
       a
       reao
          f1024km s
                  tradd
                      lin
                        gth
                          epr
                            efe
                              ctu
                                reso
                                   fBe
                                     yla
                                       , Ma
                                          cen
                                            ta,N
                                               ’Zé
                                                 rék
                                                   oréandY
                                                         omou
                                                            ,re
                                                              cord
                                                                 edinth
                                                                      eRe
                                                                        gis
                                                                          ter
       o
       fMin
          ingT
             it
              lesund
                   ernumb
                        erA20
                            10/
                              171
                                /DIGM
                                    /CPDMpu
                                          rsu
                                            anttoP
                                                 res
                                                   iden
                                                      tia
                                                        lDe
                                                          cre
                                                            eNo
                                                              .
       D
       201
         0/0
           24/PRG
                /CNDD
                    /SGGo
                        f Ma
                           rch19
                               ,20
                                 10;


   -   th
        en,top
             rop
               osetoth
                     eMin
                        is
                         tero
                            fMin
                               estod
                                   ecla
                                      reth
                                         ecan
                                            cel
                                              lat
                                                iono
                                                   fth
                                                     eba
                                                       sica
                                                          gre
                                                            emen
                                                               tda
                                                                 tedD
                                                                    ecemb
                                                                        er16
                                                                           ,
       200
         9;


   -   top
         ropo
            setoth
                 ecomp
                     eten
                        tau
                          tho
                            rit
                              iestod
                                   ire
                                     ctVBGtoc
                                            ommun
                                                ica
                                                  tetoth
                                                       ese
                                                         rvi
                                                           ceso
                                                              fth
                                                                eMin
                                                                   is
                                                                    tryo
                                                                       fMin
                                                                          es
       a
       lls
         tud
           ies
             ,rep
                ort
                  s,d
                    ata
                      ,re
                        sul
                          ts
                           ,samp
                               les
                                 ,et
                                   c.th
                                      atwou
                                          ldh
                                            aveb
                                               eenr
                                                  eal
                                                    izedo
                                                        rob
                                                          tain
                                                             edinth
                                                                  emin
                                                                     ing
       op
        era
          tion
             sofVBGinGu
                      inea
                         ;


   -   top
         ropo
            setoth
                 ecomp
                     eten
                        tau
                          tho
                            rit
                              iestotak
                                     eal
                                       lus
                                         efu
                                           lmea
                                              sur
                                                estoe
                                                    xclud
                                                        eVBG
                                                           ,ho
                                                             lde
                                                               rofth
                                                                   eti
                                                                     tle
                                                                       sand
       a
       gre
         emen
            tsub
               jec
                 ttoth
                     isr
                       ecomm
                           enda
                              tion
                                 ,asw
                                    ella
                                       sth
                                         ecompan
                                               iesth
                                                   ato
                                                     rig
                                                       ina
                                                         tedth
                                                             esec
                                                                orrup
                                                                    tpra
                                                                       cti
                                                                         ces
                                                                           ,i.
                                                                             e.
       BSGRandth
               edi
                 rec
                   tlyo
                      rind
                         ire
                           ctlya
                               ff
                                il
                                 iat
                                   edo
                                     rcon
                                        tro
                                          ll
                                           edcompan
                                                  ieso
                                                     fth
                                                       eBSGRG
                                                            roup
                                                               ,fromth
                                                                     e
       p
       roc
         eed
           ing
             sofr
                eat
                  tribu
                      tiono
                          fth
                            eti
                              tle
                                sanda
                                    gre
                                      emen
                                         tinqu
                                             est
                                               ion
                                                 .


T
hes
  eva
    riou
       spo
         int
           sar
             ede
               velop
                   edb
                     elow.




                                                                     CGS&Hp
                                                                          .8
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 10 of 34




                    T
                    ITLEI–REM
                            INDEROFTHEFACTSANDPROCEED
                                                    INGS
10
 .Af
   terab
       rie
         frem
            ind
              ero
                fth
                  efa
                    cts
                      ,th
                        eComm
                            it
                             teew
                                il
                                 lpr
                                   ese
                                     ntth
                                        ema
                                          ins
                                            tag
                                              eso
                                                fth
                                                  epro
                                                     cee
                                                       ding
                                                          sitc
                                                             arr
                                                               iedou
                                                                   tcon
                                                                      cern
                                                                         ing
   th
    eti
      tle
        san
          dth
            eag
              reem
                 entc
                    urr
                      ent
                        lyh
                          eldbyVBG
                                 .


   I
   .THEFACTS
1
. Th
   eor
     igino
         fth
           ein
             terv
                ent
                  ion
                    sofBSGRw
                           ithth
                               eau
                                 tho
                                   rit
                                     ies
11
 .Th
   efam
      ilyg
         roupB
             enyS
                teinm
                    etzR
                       esou
                          rce
                            sGroup(“
                                   BSGRG
                                       roup”)e
                                             sse
                                               nti
                                                 allyc
                                                     arr
                                                       iedou
                                                           tit
                                                             sac
                                                               tiv
                                                                 ityinth
                                                                       ese
                                                                         cto
                                                                           rof
   d
   iam
     onda
        ndn
          atu
            ralr
               esou
                  rce
                    s.


12
 . Ino
     rde
       rtoe
          xpa
            ndi
              tsa
                ct
                 ivi
                   tyinth
                        iss
                          ecto
                             r,a
                               cco
                                 rdi
                                   ngtoth
                                        ein
                                          form
                                             at
                                              ioni
                                                 nth
                                                   epo
                                                     sse
                                                       ssio
                                                          nofth
                                                              eComm
                                                                  it
                                                                   tee
                                                                     ,atth
                                                                         e
   b
   eginn
       ingo
          f20
            00,th
                eBSGRG
                     roupd
                         ecid
                            edtoinv
                                  estinth
                                        emin
                                           ings
                                              ecto
                                                 rinth
                                                     eRe
                                                       pub
                                                         lico
                                                            fGu
                                                              ine
                                                                a.


13
 . Inth
      isc
        ont
          ext
            ,th
              eBSGRG
                   roup
                      use
                        dth
                          ese
                            rvi
                              ceso
                                 fMr
                                   .Fr
                                     édé
                                       ricC
                                          il
                                           ins
                                             .


14
 .Th
   ela
     tt
      er,w
         how
           ase
             xpe
               rie
                 nce
                   dinb
                      usin
                         essinth
                               eRe
                                 pub
                                   li
                                    cofG
                                       uin
                                         eaa
                                           ndw
                                             hoh
                                               ada
                                                 lre
                                                   adyw
                                                      ork
                                                        edf
                                                          orth
                                                             eBSGRG
                                                                  roupin
   o
   the
     rWe
       stA
         fr
          ica
            ncoun
                tr
                 ies,s
                     erv
                       eda
                         sre
                           pre
                             sen
                               tat
                                 iveo
                                    fth
                                      ise
                                        nti
                                          tyinth
                                               eRe
                                                 pub
                                                   li
                                                    cofG
                                                       uin
                                                         eas
                                                           tar
                                                             tingin20
                                                                    05.A
                                                                       sind
                                                                          ica
                                                                            ted
   by M
      r.F
        réd
          éri
            cCi
              lin
                s,th
                   ees
                     sen
                       ti
                        alp
                          arto
                             fhi
                               swo
                                 rkc
                                   ons
                                     is
                                      tedo
                                         fpr
                                           ese
                                             ntingth
                                                   ecom
                                                      panya
                                                          ndp
                                                            rom
                                                              otingi
                                                                   tsp
                                                                     ene
                                                                       tra
                                                                         tion
   s
   tre
     ngthin
          toG
            uin
              ea.


15
 .Th
   eBSGRG
        roupa
            lsor
               eso
                 rte
                   dtos
                      eve
                        ralc
                           omp
                             ani
                               esf
                                 orth
                                    ede
                                      velopm
                                           ento
                                              fit
                                                sac
                                                  tiv
                                                    it
                                                     iesinG
                                                          uin
                                                            ea(
                                                              tog
                                                                eth
                                                                  er“
                                                                    BSGR”
                                                                        ),
   e
   spe
     cia
       llyth
           ecom
              pan
                iesBSGR
                      esou
                         rce
                           sLim
                              it
                               edr
                                 eco
                                   rde
                                     dinG
                                        uern
                                           sey
                                             ,BSGR
                                                 esou
                                                    rce
                                                      s(G
                                                        uin
                                                          ea)L
                                                             imi
                                                               ted
                                                                 ,al
                                                                   sor
                                                                     eco
                                                                       rde
                                                                         din
   G
   uern
      sey
        ,andBSGR
               esou
                  rce
                    s(G
                      uin
                        ée)S
                           arl –aG
                                 uin
                                   eanc
                                      omp
                                        anyf
                                           ullya
                                               nde
                                                 xclu
                                                    siv
                                                      elyh
                                                         eld
                                                           ,atth
                                                               etim
                                                                  eofth
                                                                      efa
                                                                        cts
                                                                          ,by
   BSGR–c
        rea
          tedtoc
               arryth
                    eti
                      tle
                        sanda
                            gre
                              eme
                                ntso
                                   fwh
                                     ichth
                                         eBSGRG
                                              roupc
                                                  ouldb
                                                      ene
                                                        fi
                                                         t.


16
 .Leg
    alr
      epr
        ese
          nta
            tiv
              eso
                fBSGR–s
                      ucc
                        ess
                          ive
                            ly M
                               r.RoyO
                                    ron,a
                                        ssi
                                          ste
                                            dby M
                                                r.M
                                                  arcS
                                                     tru
                                                       ikth
                                                          en,s
                                                             tar
                                                               tingin20
                                                                      06,M
                                                                         r.A
                                                                           she
                                                                             r
   A
   vid
     an,d
        ire
          cto
            rofBSGR
                  esou
                     rce
                       s(G
                         uin
                           ée)S
                              arl–a
                                  nd M
                                     r.F
                                       réd
                                         éri
                                           cCi
                                             lin
                                               s,a
                                                 gen
                                                   tofBSGRinG
                                                            uin
                                                              ea,a
                                                                 sex
                                                                   pla
                                                                     ine
                                                                       dbe
                                                                         low
                                                                           ,
   c
   ont
     act
       edt
         heG
           uin
             eana
                utho
                   ri
                    ti
                     esino
                         rde
                           rtoi
                              ndi
                                cat
                                  etoth
                                      emth
                                         ewi
                                           sho
                                             fth
                                               eBSGRG
                                                    rou
                                                      ptoi
                                                         nve
                                                           stin m
                                                                ine
                                                                  sinG
                                                                     uin
                                                                       ea.


17
 . Inth
      isf
        ram
          ewo
            rk,M
               r.F
                 réd
                   éri
                     cCi
                       lin
                         sco
                           nta
                             cte
                               dMr
                                 .Ib
                                   rah
                                     imaSo
                                         ryT
                                           our
                                             é,jo
                                                urn
                                                  ali
                                                    st
                                                     ,whomh
                                                          ekn
                                                            ew,w
                                                               hoth
                                                                  enin
                                                                     tro
                                                                       duc
                                                                         ed
   M
   r.F
     réd
       éri
         cCi
           lin
             stoh
                ish
                  alf
                    -si
                      ste
                        r,M
                          rs
                           .Mam
                              adi
                                eTou
                                   ré.


18
 .Thu
    s,onS
        ept
          emb
            er19
               ,200
                  6,M
                    rs
                     .Mam
                        adi
                          eTou
                             réw
                               asinv
                                   it
                                    ed,p
                                       art
                                         icu
                                           lar
                                             lyinth
                                                  ecom
                                                     panyo
                                                         fMe
                                                           ssr
                                                             s.RoyO
                                                                  ron
                                                                    ,Ma
                                                                      rc
   S
   tru
     ik,A
        she
          rAv
            ida
              nandF
                  réd
                    éri
                      cCi
                        lin
                          s,t
                            oap
                              res
                                ent
                                  atio
                                     nma
                                       debyBSGR
                                              ,obv
                                                 iou
                                                   slya
                                                      sa“
                                                        pub
                                                          licr
                                                             ela
                                                               tion
                                                                  s”e
                                                                    ffo
                                                                      rt
                                                                       .




                                                                     CGS&Hp
                                                                          .9
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 11 of 34




19
 . Inth
      esec
         irc
           ums
             tan
               ces
                 ,Mr
                   .Be
                     nyS
                       teinm
                           etza
                              ndth
                                 esu
                                   cce
                                     ssiv
                                        ere
                                          pre
                                            sen
                                              tat
                                                ive
                                                  sofBSGRinG
                                                           uin
                                                             ea–e
                                                                spe
                                                                  cia
                                                                    lly M
                                                                        r.A
                                                                          she
                                                                            r
  A
  vid
    ana
      nd M
         r.F
           réd
             éri
               cCi
                 lin
                   s–a
                     ske
                       dMr
                         s.M
                           ama
                             dieT
                                our
                                  ése
                                    ver
                                      alt
                                        ime
                                          stoin
                                              terv
                                                 enew
                                                    ithth
                                                        eHe
                                                          ado
                                                            fSt
                                                              ate
                                                                ,he
                                                                  rhu
                                                                    sba
                                                                      nd,
  to m
     akeh
        img
          ivea
             llth
                ein
                  stru
                     cti
                       onsn
                          ece
                            ssa
                              ryf
                                orm
                                  iningr
                                       igh
                                         tstob
                                             eat
                                               tr
                                                ibu
                                                  tedtoBSGRinth
                                                              eRe
                                                                pub
                                                                  lico
                                                                     fGu
                                                                       ine
                                                                         a.


20
 .Se
   ver
     alm
       eet
         ing
           swe
             reo
               rga
                 niz
                   ed,e
                      spe
                        cia
                          llyby M
                                rs
                                 .Mam
                                    adi
                                      eTou
                                         ré,du
                                             ringw
                                                 hic
                                                   hth
                                                     ere
                                                       pre
                                                         sen
                                                           tat
                                                             ive
                                                               sofBSGRin
                                                                       sis
                                                                         ted
  th
   atth
      ecom
         panyb
             egiv
                enm
                  iningr
                       igh
                         ts
                          ,fi
                            rstonth
                                  eZog
                                     otad
                                        epo
                                          si
                                           tsa
                                             nd,a
                                                fte
                                                  rwa
                                                    rds
                                                      ,onS
                                                         ima
                                                           ndoub
                                                               loc
                                                                 ks1a
                                                                    nd2.T
                                                                        he
  r
  epr
    ese
      nta
        tiv
          eso
            fBSGR–in
                   clu
                     ding M
                          r.B
                            enyS
                               teinm
                                   etz–a
                                       tte
                                         nde
                                           dse
                                             ver
                                               alo
                                                 fth
                                                   esem
                                                      eet
                                                        ing
                                                          sand
                                                             ,inp
                                                                art
                                                                  icu
                                                                    lar
                                                                      ,we
                                                                        rea
                                                                          ble
  to m
     eetw
        ithP
           res
             ide
               ntL
                 ans
                   anaC
                      ont
                        é.


21
 . Ine
     xch
       ang
         e,BSGRp
               rom
                 ise
                   dth
                     atf
                       ina
                         nci
                           alc
                             omp
                               ens
                                 at
                                  ionw
                                     ouldb
                                         epa
                                           idt
                                             oth
                                               epe
                                                 rso
                                                   nsw
                                                     hoc
                                                       ont
                                                         rib
                                                           ute
                                                             dtot
                                                                hef
                                                                  avo
                                                                    rab
                                                                      le
  ou
   tcom
      eofth
          esein
              terv
                 ent
                   ion
                     s.


2
. G
  ran
    tin
      gofm
         inin
            gti
              tle
                sandag
                     reem
                        enttoBSGRonth
                                    edepo
                                        sit
                                          sofZo
                                              gotaandS
                                                     imandou


22
 .Aso
    fFe
      bru
        ary2006
              ,BSGRob
                    ta
                     ine
                       dtw
                         ose
                           rie
                             sofm
                                iningt
                                     it
                                      le
                                       s:


                                                     2
  -   f
      oure
         xplo
            rat
              ionp
                 erm
                   it
                    scov
                       eringato
                              tala
                                 reao
                                    f20
                                      47s
                                        qua
                                          rek
                                            ilom
                                               ete
                                                 rs(km)inth
                                                          epr
                                                            efe
                                                              ctu
                                                                reso
                                                                   fBey
                                                                      la
                                                                       ,Ma
                                                                         cen
                                                                           ta
                                                                            ,
      N
      ’Zé
        rék
          oréa
             ndY
               omou
                  ,re
                    cord
                       edint
                           heR
                             egi
                               ste
                                 rofM
                                    iningT
                                         it
                                          lesu
                                             nde
                                               rnum
                                                  berA
                                                     2006
                                                        /02
                                                          3/D
                                                            IGM
                                                              /CPDMp
                                                                   urs
                                                                     uan
                                                                       tto
      M
      ini
        ste
          ria
            lOrd
               erN
                 o.A20
                     06/
                       706
                         /MMG
                            /SGGo
                                fFe
                                  bru
                                    ary6
                                       ,200
                                          6,r
                                            enew
                                               edf
                                                 orato
                                                     tala
                                                        reao
                                                           f16
                                                             67km2a
                                                                  ndr
                                                                    eco
                                                                      rde
                                                                        d
      int
        heR
          egi
            ste
              rofM
                 iningT
                      it
                       lesu
                          nde
                            rnum
                               berA
                                  2009
                                     /12
                                       4/D
                                         IGM
                                           /CPDMCPDMpu
                                                     rsu
                                                       antt
                                                          oMin
                                                             is
                                                              ter
                                                                ia
                                                                 lOrd
                                                                    erN
                                                                      o.
      A
      2009
         /132
            7/PR
               /MMEH
                   /SGGo
                       fJun
                          e10
                            ,20
                              09;a
                                 nd


                                          2
  -   th
       reee
          xplo
             rat
               ionp
                  erm
                    it
                     scov
                        eringato
                               tala
                                  reao
                                     f128
                                        6km inth
                                               epr
                                                 efe
                                                   ctu
                                                     reo
                                                       fKé
                                                         rou
                                                           ané
                                                             ,re
                                                               cord
                                                                  edi
                                                                    nth
                                                                      eRe
                                                                        gis
                                                                          tero
                                                                             f
      M
      ini
        ngT
          it
           lesund
                ernum
                    berA
                       2006
                          /02
                            4/D
                              IGM
                                /CPDM p
                                      urs
                                        uan
                                          ttoM
                                             ini
                                               ste
                                                 ria
                                                   lOr
                                                     derN
                                                        o.2
                                                          006
                                                            /707
                                                               /MMG
                                                                  /SGGo
                                                                      f
      F
      ebru
         ary6
            ,20
              06.

23
 .Af
   terob
       tain
          ingt
             hes
               eti
                 tle
                   s,BSGRt
                         rie
                           dtoo
                              bta
                                inS
                                  ima
                                    ndoub
                                        loc
                                          ks1a
                                             nd2
                                               ,att
                                                  het
                                                    imeh
                                                       eldbya
                                                            not
                                                              herc
                                                                 omp
                                                                   any
                                                                     .


24
 .OnJ
    uly28
        ,20
          08,ap
              res
                ide
                  nti
                    ald
                      ecr
                        eer
                          emov
                             eda
                               llth
                                  erig
                                     htst
                                        oSim
                                           andoub
                                                loc
                                                  ks1a
                                                     nd2f
                                                        romth
                                                            ecom
                                                               panyw
                                                                   hic
                                                                     hhe
                                                                       ld
  th
   ema
     tth
       etim
          e.


25
 . Af
    ewm
      onth
         sla
           ter
             ,BSGRw
                  asab
                     letoo
                         bta
                           int
                             her
                               igh
                                 tst
                                   oSim
                                      andoub
                                           loc
                                             ks1a
                                                nd2,i
                                                    .e
                                                     .ane
                                                        xpl
                                                          ora
                                                            tionp
                                                                erm
                                                                  itf
                                                                    orth
                                                                       e
                                   2
  S
  ima
    ndoub
        loc
          ks1a
             nd2,c
                 ove
                   rin
                     gato
                        tala
                           reao
                              f369kminth
                                       epr
                                         efe
                                           ctu
                                             reo
                                               fKé
                                                 rou
                                                   ané
                                                     ,re
                                                       cord
                                                          edinth
                                                               eRe
                                                                 gis
                                                                   tero
                                                                      fMin
                                                                         ing
  T
  it
   lesund
        ern
          umb
            erA
              2008
                 /13
                   2/D
                     IGM
                       /CPDMp
                            urs
                              uan
                                ttoM
                                   ini
                                     ste
                                       ria
                                         lOrd
                                            erN
                                              o.72
                                                 008
                                                   /498
                                                      0/MMG
                                                          /SGGo
                                                              fDe
                                                                cem
                                                                  ber9
                                                                     ,
  200
    8.




                                                                  CGS&Hp
                                                                       .10
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 12 of 34




26
 .Fin
    ally
       ,onD
          ecem
             ber16
                 ,200
                    9,BSGRe
                          xec
                            ute
                              dab
                                asi
                                  cag
                                    reem
                                       entw
                                          ithth
                                              eRe
                                                pub
                                                  lico
                                                     fGu
                                                       ine
                                                         awh
                                                           ichl
                                                              edtot
                                                                  hes
                                                                    ubs
                                                                      equ
                                                                        ent
                                                 2
  g
  ran
    tofam
        iningc
             onc
               ess
                 ioninth
                       e“Zog
                           ota
                             ”zon
                                e,w
                                  ithat
                                      ota
                                        lar
                                          eao
                                            f10
                                              24kminth
                                                     epr
                                                       efe
                                                         ctu
                                                           reso
                                                              fBey
                                                                 la
                                                                  ,Ma
                                                                    cen
                                                                      ta
                                                                       ,
  N
  ’Zé
    rék
      oréa
         ndY
           omou
              ,re
                cord
                   edint
                       heR
                         egi
                           ste
                             rofM
                                iningT
                                     it
                                      lesu
                                         nde
                                           rnum
                                              berA
                                                 2010
                                                    /17
                                                      1/D
                                                        IGM
                                                          /CPDMa
                                                               cco
                                                                 rdingt
                                                                      o
  P
  res
    ide
      nti
        alD
          ecr
            eeN
              o.D
                201
                  0/0
                    24/PRG
                         /CNDD
                             /SGGo
                                 fMa
                                   rch19
                                       ,201
                                          0.


3
. Pa
   ral
     le
      lgr
        ant
          ingo
             ffinan
                  cia
                    ladv
                       anta
                          gesandg
                                if
                                 tsto M
                                      rs. Mam
                                            adi
                                              eTou
                                                 réandtoth
                                                         eau
                                                           tho
                                                             rit
                                                               ies
                                                                 .


27
 .Pr
   evio
      usly
         ,th
           eninp
               ara
                 lle
                   ltog
                      ran
                        tingt
                            hem
                              iningt
                                   it
                                    lesa
                                       ndth
                                          emin
                                             inga
                                                gre
                                                  eme
                                                    ntont
                                                        hed
                                                          epo
                                                            si
                                                             tso
                                                               fZog
                                                                  otaa
                                                                     ndS
                                                                       ima
                                                                         ndo
                                                                           u
  m
  ent
    ion
      eda
        bov
          e,BSGRo
                ffe
                  redg
                     if
                      tsa
                        ndg
                          ran
                            teda
                               dva
                                 nta
                                   gestoG
                                        uin
                                          eana
                                             uth
                                               ori
                                                 tie
                                                   san
                                                     dth
                                                       eird
                                                          ire
                                                            cte
                                                              nto
                                                                ura
                                                                  ge.


28
 . Am
    ongth
        emo
          res
            ubs
              tan
                tia
                  ladv
                     ant
                       age
                         sth
                           erew
                              ere
                                ,inp
                                   art
                                     icu
                                       lar
                                         ,th
                                           oseo
                                              ffe
                                                redto M
                                                      rs
                                                       .Mam
                                                          adi
                                                            eTou
                                                               ré,i
                                                                  fweb
                                                                     eli
                                                                       eve
  do
   cum
     ent
       sth
         at:


  -   e
      ith
        erin
           dic
             ateth
                 ema
                   sex
                     pli
                       citc
                          omp
                            ens
                              at
                               ionf
                                  ors
                                    ucc
                                      ess
                                        fulin
                                            terv
                                               ent
                                                 ion
                                                   stoo
                                                      bta
                                                        inm
                                                          iningt
                                                               it
                                                                lesa
                                                                   ndth
                                                                      emin
                                                                         ing
      a
      gre
        eme
          nt;


  -   o
      rdono
          tin
            dic
              ates
                 uche
                    xpl
                      ici
                        tcom
                           pen
                             sat
                               ion
                                 ,bu
                                   tar
                                     efoun
                                         dinac
                                             ont
                                               extth
                                                   atd
                                                     emon
                                                        str
                                                          ate
                                                            sth
                                                              isl
                                                                ink
                                                                  ,sin
                                                                     ceth
                                                                        eab
                                                                          sen
                                                                            ce
      o
      fte
        chn
          ica
            lorc
               omm
                 erc
                   ia
                    lsk
                      il
                       lso
                         fth
                           ebe
                             nef
                               ic
                                iaryc
                                    anno
                                       tju
                                         st
                                          ifyo
                                             the
                                               rwi
                                                 ses
                                                   ucha
                                                      dva
                                                        nta
                                                          gesg
                                                             ran
                                                               tedtoi
                                                                    tbyac
                                                                        omp
                                                                          any
      th
       atw
         ast
           ryingtoob
                   ta
                    in m
                       iningt
                            it
                             les
                               .

29
 .Ac
   tua
     lly
       ,th
         ein
           ter
             est
               edp
                 artyh
                     ers
                       elfh
                          ase
                            xpr
                              ess
                                lyr
                                  ecog
                                     niz
                                       edth
                                          efa
                                            ctsinh
                                                 era
                                                   ff
                                                    ida
                                                      vitd
                                                         ate
                                                           dDe
                                                             cem
                                                               ber2
                                                                  ,20
                                                                    13.


30
 .Thu
    s,tw
       ose
         rie
           sofdo
               cum
                 ent
                   swe
                     ree
                       sta
                         bli
                           she
                             dint
                                hef
                                  ram
                                    ewo
                                      rko
                                        fth
                                          ein
                                            terv
                                               ent
                                                 iono
                                                    fMr
                                                      s.M
                                                        ama
                                                          dieT
                                                             our
                                                               éonb
                                                                  eha
                                                                    lfo
                                                                      f
  BSGR
     .


  o   Th
       ecomm
           itm
             ent
               sund
                  ertak
                      enb
                        yBSGR


31
 .Onth
     eon
       eha
         nd,c
            ont
              rac
                tua
                  lcomm
                      itm
                        ent
                          swe
                            res
                              ign
                                edbyBSGR–r
                                         epr
                                           ese
                                             nte
                                               dbyi
                                                  tsg
                                                    ene
                                                      rald
                                                         ire
                                                           cto
                                                             r–f
                                                               orth
                                                                  ebe
                                                                    nef
                                                                      ito
                                                                        fth
                                                                          e
  c
  omp
    any M
        atind
            aandCoL
                  imi
                    ted
                      ,wh
                        ereM
                           rs
                            .Mam
                               adi
                                 eTou
                                    réw
                                      asa
                                        ppa
                                          ren
                                            tlyth
                                                e“m
                                                  ana
                                                    ger”
                                                       :


  -   am
       emo
         randumo
               fund
                  ers
                    tand
                       ingd
                          atedJun
                                e20
                                  ,200
                                     7be
                                       twe
                                         enBSGRa
                                               nd M
                                                  atin
                                                     daa
                                                       ndCoL
                                                           imi
                                                             ted
                                                               ,in
                                                                 dic
                                                                   at
                                                                    ingt
                                                                       hat
      “BSGRG
           uin
             éec
               onta
                  cte
                    dGu
                      ine
                        ana
                          uth
                            ori
                              tie
                                sino
                                   rde
                                     rtoe
                                        stab
                                           li
                                            shap
                                               artn
                                                  ers
                                                    hipf
                                                       ort
                                                         hed
                                                           eve
                                                             lopm
                                                                entan
                                                                    dth
                                                                      e
      e
      xplo
         ita
           tio
             nofp
                arto
                   fth
                     eir
                       ond
                         epo
                           si
                            tso
                              fSim
                                 and
                                   ouonth
                                        eon
                                          eha
                                            nd,an
                                                dMa
                                                  tin
                                                    daan
                                                       dCoL
                                                          imi
                                                            tedSARLs
                                                                   otha
                                                                      tth
                                                                        e
      la
       tte
         rwo
           ulda
              ssi
                sti
                  twi
                    thth
                       eme
                         asu
                           resandm
                                 ean
                                   sal
                                     low
                                       ingt
                                          oob
                                            tainm
                                                inin
                                                   gex
                                                     plo
                                                       rat
                                                         ionp
                                                            erm
                                                              its
                                                                .”T
                                                                  hem
                                                                    emo
                                                                      randum
      o
      fund
         ers
           tan
             dinga
                 lsos
                    tip
                      ula
                        tedt
                           hat“
                              suc
                                hbe
                                  ingth
                                      eca
                                        se,a
                                           nd[
                                             by]j
                                                oin
                                                  ede
                                                    ffo
                                                      rts
                                                        ,byo
                                                           rde
                                                             rNo
                                                               .A2
                                                                 007
                                                                   /582
                                                                      /MMG
                                                                         /SGG
      o
      fFe
        brua
           ry2
             8,20
                07,o
                   fth
                     eMi
                       nis
                         tryo
                            fMin
                               esa
                                 nd




                                                                               10

                                                                   CGS&Hp
                                                                        .11
         Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 13 of 34




                                                           2
         G
         eolog
             yfou
                rmi
                  ninge
                      xpl
                        ora
                          tionp
                              erm
                                it
                                 sofu
                                    ran
                                      ium
                                        ,co
                                          ver
                                            ingat
                                                ota
                                                  lar
                                                    eao
                                                      f141
                                                         3km,w
                                                             ereg
                                                                ran
                                                                  tedtoBSGR
         R
         esou
            rce
              sGu
                iné
                  einth
                      ePr
                        efe
                          ctu
                            reso
                               fLo
                                 laan
                                    dN’
                                      Zér
                                        éko
                                          ré.”Co
                                               nse
                                                 que
                                                   ntly
                                                      ,“ino
                                                          rde
                                                            rtor
                                                               ewa
                                                                 rdt
                                                                   hee
                                                                     ffo
                                                                       rtsm
                                                                          ade
                                                                            ,
         BSGRG
             uin
               éea
                 cce
                   ptst
                      otr
                        ans
                          fer5%o
                               fal
                                 lit
                                   ssha
                                      rest
                                         oMa
                                           tind
                                              aan
                                                dCoL
                                                   imi
                                                     tedSARL
                                                           ,wh
                                                             icha
                                                                cce
                                                                  pts
                                                                    ”;


     -   ac
          omm
            iss
              ioncon
                   tra
                     cte
                       xecu
                          tedonF
                               ebru
                                  ary27
                                      ,200
                                         8be
                                           twe
                                             enBSGRa
                                                   nd M
                                                      atin
                                                         daa
                                                           ndCoL
                                                               imi
                                                                 ted–r
                                                                     epr
                                                                       ese
                                                                         nte
                                                                           dby
         M
         rs
          .Mam
             adi
               eTou
                  ré, “bu
                        sin
                          esswom
                               aninD
                                   ubr
                                     eka”-byw
                                            hic
                                              h“BSGRR
                                                    esou
                                                       rce
                                                         sund
                                                            erta
                                                               kest
                                                                  ogi
                                                                    veato
                                                                        talam
                                                                            oun
                                                                              tof
         fou
           rmi
             ll
              iond
                 oll
                   arsa
                      scomm
                          iss
                            iontoo
                                 bta
                                   inS
                                     ima
                                       ndoub
                                           loc
                                             ks1a
                                                nd2lo
                                                    cat
                                                      edi
                                                        nth
                                                          eRe
                                                            pub
                                                              lico
                                                                 fGu
                                                                   ine
                                                                     aandc
                                                                         ove
                                                                           ring
         th
          epr
            efe
              ctu
                reso
                   fKe
                     reo
                       uan
                         ean
                           dBe
                             yla
                               .”I
                                 nad
                                   dit
                                     ion
                                       ,“M
                                         ati
                                           ndaa
                                              ndCoL
                                                  imi
                                                    tedu
                                                       nde
                                                         rta
                                                           kes
                                                             ,intu
                                                                 rn,tot
                                                                      akea
                                                                         ll
         m
         eas
           ure
             sne
               ces
                 sar
                   ytog
                      ett
                        hes
                          igna
                             tur
                               efr
                                 omt
                                   hea
                                     utho
                                        ri
                                         tie
                                           sino
                                              rde
                                                rtoo
                                                   bta
                                                     ins
                                                       aidb
                                                          loc
                                                            ksfo
                                                               rBSGRR
                                                                    esou
                                                                       rce
                                                                         s
         G
         uin
           ée.”M
               ore
                 ove
                   r,i
                     twa
                       spl
                         ann
                           edth
                              at“BSGRR
                                     esou
                                        rce
                                          sGu
                                            iné
                                              ewou
                                                 ldc
                                                   ons
                                                     ide
                                                       rdi
                                                         str
                                                           ibu
                                                             tin
                                                               gth
                                                                 eabo
                                                                    vec
                                                                      omm
                                                                        iss
                                                                          ion
         a
         sfo
           llow
              s:anam
                   oun
                     toftwo(
                           2)m
                             il
                              liono
                                  fMa
                                    tin
                                      daa
                                        ndC
                                          oLim
                                             ite
                                               d,w
                                                 ithd
                                                    edu
                                                      cti
                                                        ono
                                                          fUS$on
                                                               ehu
                                                                 ndr
                                                                   ed(
                                                                     100
                                                                       )al
                                                                         rea
                                                                           dy
         pa
          ida
            sad
              van
                ce”a
                   ndt
                     hat“t
                         her
                           esto
                              fth
                                eam
                                  oun
                                    twi
                                      llb
                                        edi
                                          str
                                            ibu
                                              tedb
                                                 etw
                                                   eent
                                                      hep
                                                        ers
                                                          onso
                                                             fgoo
                                                                dwi
                                                                  llwhoh
                                                                       ad
         c
         ont
           rib
             ute
               dtoth
                   efa
                     cil
                       ita
                         tio
                           noft
                              heg
                                ran
                                  tofs
                                     aidb
                                        loc
                                          ks,i
                                             nwh
                                               ichBSGRR
                                                      eso
                                                        urc
                                                          esG
                                                            uin
                                                              éew
                                                                il
                                                                 lac
                                                                   tupo
                                                                      nth
                                                                        equa
                                                                           li
                                                                            tyo
                                                                              f
         th
          econ
             tr
              ibu
                tio
                  nofe
                     achp
                        art
                          y.
                           ”Fin
                              ally
                                 ,“th
                                    een
                                      ti
                                       ream
                                          oun
                                            twi
                                              llb
                                                epa
                                                  idw
                                                    itho
                                                       utd
                                                         ela
                                                           yaf
                                                             ters
                                                                ign
                                                                  ings
                                                                     aiddo
                                                                         cum
                                                                           ent
                                                                             ”;


     -   am
          emo
            randumo
                  fund
                     ers
                       tand
                          inge
                             xecu
                                tedonF
                                     ebru
                                        ary28
                                            ,20
                                              08b
                                                etw
                                                  eenBSGRa
                                                         nd M
                                                            atind
                                                                aandC
                                                                    oLim
                                                                       it
                                                                        ed–
         r
         epr
           ese
             nte
               dby M
                   rs
                    .Mam
                       adi
                         eTou
                            ré,“bu
                                 sin
                                   esswom
                                        aninD
                                            ubr
                                              eka
                                                ”-byw
                                                    hic
                                                      hBSGRR
                                                           esou
                                                              rce
                                                                sGu
                                                                  iné
                                                                    e–r
                                                                      epr
                                                                        ese
                                                                          nte
                                                                            d
         by M
            r.A
              she
                rAv
                  ida
                    n-“un
                        der
                          tak
                            estog
                                ive[
                                   toM
                                     ati
                                       ndaa
                                          ndC
                                            oLim
                                               it
                                                ed]5%o
                                                     fth
                                                       esha
                                                          reso
                                                             fSim
                                                                andoub
                                                                     loc
                                                                       ks1an
                                                                           d2
         lo
          cat
            edinth
                 eRe
                   pub
                     li
                      cofG
                         uin
                           eaan
                              dco
                                ver
                                  ingth
                                      epr
                                        efe
                                          ctu
                                            reso
                                               fKé
                                                 rouan
                                                     éan
                                                       dBe
                                                         yla
                                                           .”


32
 .       T
         hes
           econ
              tra
                ctsthu
                     sex
                       pre
                         sslyc
                             ond
                               it
                                ion
                                  edt
                                    hep
                                      aym
                                        ento
                                           fsig
                                              nif
                                                ica
                                                  ntam
                                                     oun
                                                       tsa
                                                         ndp
                                                           art
                                                             ici
                                                               pat
                                                                 ion
                                                                   sinth
                                                                       emin
                                                                          ingr
                                                                             igh
                                                                               ts
         c
         orr
           espon
               dingt
                   oMa
                     tind
                        aandC
                            oLim
                               it
                                edf
                                  orBSGRtoob
                                           tai
                                             nmin
                                                ingr
                                                   igh
                                                     ts
                                                      ,es
                                                        pec
                                                          ia
                                                           llyinth
                                                                 ear
                                                                   eao
                                                                     fZog
                                                                        otaa
                                                                           nd
         S
         ima
           ndoub
               loc
                 ks1a
                    nd2.


         o     Th
                ecomm
                    itm
                      ent
                        sund
                           ertak
                               enb
                                 yth
                                   ecompan
                                         yPen
                                            tle
                                              rHo
                                                lding
                                                    s


33
 .       O
         nth
           eoth
              erh
                and
                  ,ce
                    rta
                      inc
                        ont
                          rac
                            tso
                              rcomm
                                  itm
                                    ent
                                      swe
                                        res
                                          ign
                                            edd
                                              ire
                                                ct
                                                 lyf
                                                   orth
                                                      ebe
                                                        nef
                                                          ito
                                                            fMr
                                                              s.M
                                                                ama
                                                                  dieT
                                                                     our
                                                                       ébyth
                                                                           e
         c
         omp
           anyP
              end
                lerH
                   old
                     ing
                       s,w
                         her
                           eMr
                             .Fr
                               édé
                                 ricC
                                    il
                                     insw
                                        ason
                                           eoft
                                              hee
                                                xec
                                                  utiv
                                                     es:




                                                                     CGS&Hp
                                                                          .12
    Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 14 of 34




-   am
     emo
       randumo
             fund
                ers
                  tand
                     ingwa
                         sex
                           ecu
                             tedonF
                                  ebrua
                                      ry20
                                         ,200
                                            6be
                                              twe
                                                enP
                                                  ent
                                                    lerH
                                                       old
                                                         ing
                                                           sand M
                                                                rs
                                                                 .Mam
                                                                    adi
                                                                      e
    T
    our
      é.T
        hism
           emo
             randumo
                   fund
                      ers
                        tand
                           ingm
                              ent
                                ion
                                  edinp
                                      art
                                        icu
                                          larth
                                              atBSGRh
                                                    adt
                                                      otr
                                                        ans
                                                          fer17
                                                              .65%o
                                                                  fit
                                                                    sca
                                                                      pit
                                                                        alto
    P
    ent
      lerH
         old
           ing
             s.I
               ntu
                 rn,P
                    ent
                      lerH
                         old
                           ing
                             sun
                               der
                                 tooktot
                                       ran
                                         sfe
                                           r,f
                                             reeo
                                                fch
                                                  arg
                                                    e,33
                                                       .30%o
                                                           fit
                                                             sca
                                                               pit
                                                                 alto M
                                                                      ama
                                                                        die
    T
    our
      é“a
        sso
          ona
            sCom
               pagn
                  ieM
                    ini
                      èred
                         eSim
                            ando
                               uwa
                                 sin
                                   cor
                                     por
                                       ate
                                         dandha
                                              dob
                                                tain
                                                   edt
                                                     hem
                                                       ini
                                                         ngt
                                                           it
                                                            lesn
                                                               eed
                                                                 edf
                                                                   or
    th
     eex
       plo
         ita
           tiono
               fth
                 emi
                   nin
                     gar
                       eao
                         fSim
                            ando
                               u,w
                                 hic
                                   hwi
                                     llb
                                       eat
                                         tr
                                          ibu
                                            tedtoi
                                                 tbyth
                                                     eRe
                                                       pub
                                                         lico
                                                            fGu
                                                              ine
                                                                a”;


-   twol
       ett
         erso
            fcomm
                itm
                  ent–l
                      ega
                        li
                         zedonJu
                               ly21
                                  ,200
                                     6–f
                                       romP
                                          ent
                                            lerHo
                                                ldin
                                                   gsto M
                                                        rs. Mam
                                                              adi
                                                                eTou
                                                                   réw
                                                                     ere
    a
    lsoe
       xecu
          ted
            .Th
              efi
                rstl
                   ett
                     erind
                         ica
                           testh
                               at“
                                 int
                                   hef
                                     ram
                                       ewo
                                         rko
                                           fth
                                             ede
                                               velopm
                                                    ento
                                                       fit
                                                         sac
                                                           tiv
                                                             it
                                                              iesi
                                                                 nGu
                                                                   ine
                                                                     a,BSGR
    G
    uin
      éef
        ile
          dar
            equ
              estfo
                  raba
                     uxi
                       tee
                         xplo
                            rat
                              ionp
                                 erm
                                   iti
                                     nth
                                       ear
                                         easo
                                            fTou
                                               géNo
                                                  rd,B
                                                     okéa
                                                        ndT
                                                          élém
                                                             éléNo
                                                                 rd(…
                                                                    ).I
                                                                      tis
    und
      ers
        toodth
             att
               hei
                 ssu
                   anc
                     eofth
                         esee
                            xplo
                               rat
                                 ionp
                                    erm
                                      it
                                       sfo
                                         rBSGRG
                                              uin
                                                éew
                                                  il
                                                   lac
                                                     tua
                                                       llyc
                                                          aus
                                                            eMr
                                                              s.M
                                                                amad
                                                                   ieT
                                                                     our
                                                                       éto
    b
    ecom
       eas
         har
           eho
             lde
               rinth
                   isp
                     roj
                       ectb
                          yth
                            efr
                              eeh
                                old
                                  ingo
                                     f33
                                       .30%s
                                           etfo
                                              rthi
                                                 nth
                                                   ete
                                                     rmso
                                                        fth
                                                          eMem
                                                             orand
                                                                 umo
                                                                   f
    U
    nde
      rstan
          din
            gsi
              gne
                dbe
                  twe
                    enM
                      rs.M
                         amad
                            ieT
                              our
                                é,onth
                                     eon
                                       eha
                                         nd,an
                                             dPe
                                               ntl
                                                 erH
                                                   old
                                                     ing
                                                       sLt
                                                         d.
                                                          ,onth
                                                              eoth
                                                                 erh
                                                                   and
                                                                     ,
    da
     tedF
        ebr
          uar
            y20
              ,20
                06.
                  ”Th
                    ese
                      condl
                          ett
                            eri
                              ndi
                                cat
                                  esth
                                     at“
                                       inth
                                          efr
                                            amewo
                                                rko
                                                  fth
                                                    ede
                                                      velo
                                                         pme
                                                           nto
                                                             fit
                                                               sac
                                                                 tiv
                                                                   it
                                                                    iesi
                                                                       n
    G
    uin
      ea,BSGRG
             uin
               éeob
                  tai
                    nedb
                       aux
                         itee
                            xpl
                              ora
                                tionp
                                    erm
                                      it
                                       sinth
                                           ear
                                             easo
                                                fTo
                                                  ugu
                                                    é,K
                                                      éni
                                                        éba
                                                          ,Ba
                                                            fing M
                                                                 akanaa
                                                                      nd
    D
    ingu
       ira
         ye(…
            ).I
              tisun
                  der
                    stoo
                       dtha
                          tth
                            ede
                              liv
                                eryo
                                   fth
                                     esee
                                        xpl
                                          ora
                                            tionp
                                                erm
                                                  it
                                                   stoBSGRG
                                                          uin
                                                            éea
                                                              ctu
                                                                all
                                                                  ycau
                                                                     sesM
                                                                        rs.
    M
    amad
       ieT
         our
           étob
              ecom
                 eas
                   har
                     eho
                       lde
                         rint
                            hisp
                               roj
                                 ectb
                                    yth
                                      efr
                                        ee ho
                                            ldin
                                               gof3
                                                  3.30%s
                                                       etfo
                                                          rthi
                                                             nth
                                                               ete
                                                                 rmso
                                                                    fth
                                                                      e
    M
    emo
      randumo
            fUnd
               ers
                 tand
                    ings
                       ign
                         edb
                           etw
                             eenM
                                rs.M
                                   ama
                                     dieTo
                                         uré
                                           ,onth
                                               eon
                                                 eha
                                                   nd,a
                                                      ndP
                                                        ent
                                                          lerH
                                                             old
                                                               ing
                                                                 sLtd
                                                                    .on
    th
     eot
       herh
          and
            ,da
              tedF
                 ebr
                   uar
                     y20
                       ,200
                          6.”


-   ad
     ocum
        ento
           fcomm
               itm
                 ento
                    fPen
                       tle
                         rHo
                           ldin
                              gstowa
                                   rdsM
                                      rs. Mam
                                            adi
                                              eTou
                                                 rés
                                                   ign
                                                     edb
                                                       ybo
                                                         thp
                                                           art
                                                             ieswa
                                                                 s
    p
    repa
       redonJu
             ly8
               ,20
                 10,in
                     dic
                       at
                        ingth
                            at“s
                               ubj
                                 ecttot
                                      heg
                                        oodd
                                           eve
                                             lopm
                                                entan
                                                    dco
                                                      rre
                                                        ctfu
                                                           nct
                                                             ion
                                                               ingandth
                                                                      e
    c
    ont
      inu
        atio
           noft
              heo
                per
                  atio
                     nco
                       ndu
                         cte
                           dbyo
                              urp
                                artn
                                   ersi
                                      nth
                                        epr
                                          oje
                                            cto
                                              fSim
                                                 andu
                                                    [si
                                                      c]inG
                                                          uin
                                                            ea,P
                                                               ent
                                                                 lerH
                                                                    old
                                                                      ing
                                                                        s
    L
    td.un
        der
          tak
            estopa
                 yto M
                     rs.M
                        amad
                           ieTo
                              uréth
                                  ead
                                    dit
                                      ion
                                        alam
                                           oun
                                             tofU
                                                S$5m
                                                   il
                                                    lion
                                                       ,pa
                                                         yab
                                                           leint
                                                               wop
                                                                 ort
                                                                   ion
                                                                     s(e
                                                                       ach
    pa
     yme
       nto
         fUS
           $2.5m
               il
                lio
                  n)”
                    ;

-   ad
     ocum
        ento
           fcomm
               itm
                 ento
                    fPen
                       tle
                         rHo
                           ldin
                              gstowa
                                   rdsM
                                      rs. Mam
                                            adi
                                              eTou
                                                 réwa
                                                    spr
                                                      epa
                                                        redonAu
                                                              gus
                                                                t3,201
                                                                     0,
    ind
      ica
        tingth
             at“s
                ubj
                  ectt
                     oth
                       egoo
                          dde
                            velo
                               pme
                                 nta
                                   ndc
                                     orr
                                       ectfu
                                           nct
                                             ion
                                               ingc
                                                  ondu
                                                     cte
                                                       dbyP
                                                          ent
                                                            leran
                                                                dit
                                                                  spa
                                                                    rtn
                                                                      ersina
                                                                           ll
    a
    cti
      vit
        iesinG
             uin
               ea(
                 comm
                    erc
                      iald
                         rug
                           s-r
                             ela
                               ted
                                 ,mi
                                   nin
                                     g-r
                                       ela
                                         ted
                                           ,et
                                             c.)
                                               ,Pe
                                                 ntl
                                                   erH
                                                     old
                                                       ing
                                                         sLtd
                                                            .und
                                                               ert
                                                                 ake
                                                                   stop
                                                                      ayto M
                                                                           rs.
    M
    amad
       ieT
         our
           éth
             e




                                                                 CGS&Hp
                                                                      .13
         Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 15 of 34




         add
           it
            iona
               lam
                 oun
                   tofU
                      S$5m
                         il
                          lio
                            n,p
                              aya
                                bleintwop
                                        ort
                                          ion
                                            s(e
                                              achpa
                                                  yme
                                                    nto
                                                      fUS
                                                        $2.5m
                                                            il
                                                             lio
                                                               n).Th
                                                                   efi
                                                                     rstpa
                                                                         yme
                                                                           ntw
                                                                             il
                                                                              l
         b
         emad
            e24m
               ont
                 hsa
                   fte
                     rsig
                        nin
                          gth
                            isd
                              ocum
                                 ent
                                   .Th
                                     ese
                                       condpa
                                            yme
                                              nto
                                                f2.5m
                                                    il
                                                     lio
                                                       nwi
                                                         llb
                                                           emad
                                                              e24m
                                                                 onth
                                                                    saf
                                                                      tert
                                                                         he
         f
         irs
           tpa
             yme
               nt”
                 ;


     -   as
          ign
            ed,bu
                tunda
                    tedd
                       ecla
                          rat
                            iono
                               fMr
                                 s. Mam
                                      adi
                                        eTou
                                           réw
                                             asa
                                               lsod
                                                  raf
                                                    ted
                                                      .Th
                                                        isdo
                                                           cum
                                                             entind
                                                                  ica
                                                                    tedt
                                                                       hatth
                                                                           e
         in
          ter
            est
              edp
                ers
                  on,“r
                      epr
                        ese
                          nta
                            tiv
                              eoft
                                 hec
                                   omp
                                     anyM
                                        atin
                                           da &Co
                                                .Ltd
                                                   .,h
                                                     ere
                                                       byd
                                                         ecla
                                                            resth
                                                                ats
                                                                  her
                                                                    ece
                                                                      ive
                                                                        dfr
                                                                          omP
                                                                            ent
                                                                              ler
         H
         old
           ing
             sLtd
                .th
                  eam
                    oun
                      tofU
                         S$2
                           ,400
                              ,00
                                0(twom
                                     il
                                      lio
                                        nfou
                                           rhu
                                             ndr
                                               edtho
                                                   usa
                                                     nddo
                                                        lla
                                                          rs)a
                                                             spa
                                                               rto
                                                                 fou
                                                                   rco
                                                                     llab
                                                                        ora
                                                                          tion
         c
         ont
           rac
             tsi
               gne
                 din2
                    005
                      ”;


     -   as
          ign
            edbu
               tund
                  atedcon
                        tra
                          ctappa
                               ren
                                 tlyt
                                    erm
                                      ina
                                        tin
                                          gth
                                            ere
                                              lat
                                                ion
                                                  ship
                                                     sbe
                                                       twe
                                                         enP
                                                           ent
                                                             lerHo
                                                                 lding
                                                                     sand M
                                                                          rs.
         Mam
           adi
             eTou
                réw
                  asf
                    ina
                      llye
                         xec
                           ute
                             d.T
                               hisc
                                  ont
                                    rac
                                      tin
                                        dic
                                          ate
                                            dinpa
                                                rt
                                                 icu
                                                   larth
                                                       at“ou
                                                           rco
                                                             llab
                                                                ora
                                                                  tionc
                                                                      ont
                                                                        rac
                                                                          tsi
                                                                            gne
                                                                              din
         200
           5ha
             sre
               ach
                 edi
                   tse
                     nd.O
                        urr
                          oleo
                             fad
                               vis
                                 oran
                                    dbu
                                      sin
                                        essf
                                           ind
                                             erf
                                               ora
                                                 llo
                                                   urp
                                                     roj
                                                       ect
                                                         sinG
                                                            uin
                                                              eainth
                                                                   ecomm
                                                                       erc
                                                                         ial
                                                                           ,
         m
         inin
            gandm
                edi
                  calf
                     ield
                        swa
                          sco
                            ndu
                              cte
                                dpr
                                  ofe
                                    ssion
                                        all
                                          yan
                                            dwi
                                              thg
                                                rea
                                                  tsu
                                                    cce
                                                      ss.Th
                                                          ero
                                                            leo
                                                              fMa
                                                                tind
                                                                   a&Co
                                                                      .Ltd
                                                                         .
         c
         ont
           rib
             ute
               dtoth
                   egr
                     eata
                        ccom
                           pli
                             shm
                               ento
                                  fou
                                    rmu
                                      tua
                                        lbu
                                          sin
                                            ess
                                              .Fo
                                                llow
                                                   ingy
                                                      ourd
                                                         eci
                                                           siontos
                                                                 topy
                                                                    oura
                                                                       cti
                                                                         vit
                                                                           iesi
                                                                              n
         G
         uin
           ea,w
              ecam
                 etoa
                    nag
                      reem
                         ent
                           ,asf
                              oll
                                ows
                                  :Ma
                                    tind
                                       aandCo.
                                             Ltd
                                               .wi
                                                 llr
                                                   ece
                                                     iveth
                                                         eam
                                                           oun
                                                             tof3
                                                                .1m
                                                                  il
                                                                   lionfo
                                                                        rit
                                                                          ssh
                                                                            are
         o
         fal
           lth
             eac
               tiv
                 it
                  iesc
                     ond
                       uct
                         edi
                           nGu
                             ine
                               a.”


o        Pa
          ymen
             tsm
               adeb
                  yMr
                    .Fr
                      édé
                        ricC
                           il
                            insto M
                                  rs. Mam
                                        adi
                                          eTou
                                             ré


34
 .       F
         ina
           lly
             ,th
               epa
                 yme
                   ntsto M
                         rs
                          .Mam
                             adi
                               eTou
                                  réc
                                    ont
                                      inu
                                        eda
                                          fte
                                            rBSGRob
                                                  tai
                                                    nedt
                                                       hem
                                                         iningt
                                                              it
                                                               lesa
                                                                  ndt
                                                                    hem
                                                                      ining
         a
         gre
           eme
             nt.T
                hus
                  :


     −   O
         nJu
           ly27
              ,20
                10,ac
                    hec
                      kfo
                        r100
                           ,00
                             0U.S
                                .do
                                  lla
                                    rsw
                                      asi
                                        ssu
                                          edby M
                                               r.F
                                                 réd
                                                   éri
                                                     cCi
                                                       lin
                                                         stoM
                                                            rs
                                                             .Mam
                                                                adi
                                                                  eTou
                                                                     ré;


     −   O
         nAug
            ust5
               ,20
                 10,ac
                     hec
                       kfo
                         r50
                           ,000U
                               .S.do
                                   ll
                                    arsw
                                       asi
                                         ssu
                                           edby M
                                                r.F
                                                  réd
                                                    éri
                                                      cCi
                                                        lin
                                                          stoM
                                                             rs
                                                              .Mam
                                                                 adi
                                                                   eTou
                                                                      ré.


4
.        Th
          eho
            ldin
               gtak
                  eninBSGRb
                          yVa
                            le


35
 .       O
         nAp
           ri
            l30
              ,201
                 0–i
                   .e
                    .le
                      ssth
                         anf
                           ivem
                              onth
                                 saf
                                   terBSGRob
                                           tain
                                              edth
                                                 eBa
                                                   sicA
                                                      gre
                                                        eme
                                                          nt–t
                                                             heB
                                                               raz
                                                                 il
                                                                  ianc
                                                                     omp
                                                                       anyV
                                                                          ale
         (
         “Va
           le”
             ),m
               ajo
                 rpl
                   aye
                     rinth
                         emin
                            ings
                               ecto
                                  r,e
                                    xec
                                      ute
                                        daSh
                                           are
                                             hold
                                                ers
                                                  ’Ag
                                                    reem
                                                       enta
                                                          ndaJ
                                                             oin
                                                               tVe
                                                                 ntu
                                                                   reF
                                                                     ram
                                                                       ewo
                                                                         rk
         A
         gre
           eme
             ntw
               ithBSGR
                     .


36
 .       T
         hisop
             era
               tio
                 npr
                   eci
                     selyc
                         ons
                           is
                            tedo
                               fVa
                                 let
                                   akingam
                                         ajo
                                           ri
                                            tyho
                                               ldi
                                                 ng(51%
                                                      )inBSGRR
                                                             esou
                                                                rce
                                                                  s(G
                                                                    uin
                                                                      ea)L
                                                                         imi
                                                                           ted
                                                                             ,a
         c
         omp
           anyr
              egi
                ste
                  redinG
                       uern
                          seya
                             ndh
                               old
                                 ing100%o
                                        fth
                                          eca
                                            pit
                                              alo
                                                fBSGRR
                                                     esou
                                                        rce
                                                          s(G
                                                            uin
                                                              ée)S
                                                                 arl
                                                                   .BSGRr
                                                                        ema
                                                                          ine
                                                                            d
         s
         har
           eho
             lde
               rwi
                 th49%o
                      fBSGRR
                           esou
                              rce
                                s(G
                                  uin
                                    ée)L
                                       imi
                                         ted
                                           .




                                                                     CGS&Hp
                                                                          .14
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 16 of 34




37
 .   A
     fte
       rth
         isop
            era
              tio
                n,BSGRR
                      esou
                         rce
                           s(G
                             uin
                               ea)L
                                  imi
                                    tedtookth
                                            enam
                                               e“VBGGu
                                                     ern
                                                       sey”a
                                                           ndBSGRR
                                                                 esou
                                                                    rce
                                                                      s
     (G
      uin
        ée)S
           arltookt
                  hen
                    ameVBG–V
                           aleBSGRG
                                  uin
                                    ea(“
                                       VBG”
                                          )(tog
                                              eth
                                                er“
                                                  VBG”
                                                     ).


38
 .   T
     heop
        era
          tionth
               usl
                 edtoam
                      odi
                        fic
                          at
                           iono
                              fth
                                eca
                                  pit
                                    alh
                                      old
                                        ingbyBSGRR
                                                 esou
                                                    rce
                                                      s(G
                                                        uin
                                                          ée)S
                                                             arla
                                                                ndac
                                                                   hang
                                                                      eofn
                                                                         ame
     o
     fth
       isc
         omp
           any
             ,bu
               tnot
                  ran
                    sfe
                      rofm
                         iningt
                              it
                               leso
                                  rmin
                                     inga
                                        gre
                                          emen
                                             ttookp
                                                  lac
                                                    e.


39
 .   T
     oday
        ,VBGi
            sth
              eho
                lde
                  rofth
                      emin
                         ingt
                            it
                             lesa
                                nd m
                                   ininga
                                        gre
                                          emen
                                             tcu
                                               rre
                                                 ntlyund
                                                       err
                                                         evi
                                                           ewbyth
                                                                eTe
                                                                  chn
                                                                    ica
                                                                      l
     Comm
        it
         tee
           .


5
.    Th
      eat
        temp
           ttod
              est
                royc
                   erta
                      inp
                        iec
                          eso
                            fev
                              iden
                                 ce


40
 .   In M
        arc
          h20
            13,th
                eAm
                  eri
                    canF
                       ede
                         ralpo
                             lic
                               e(t
                                 heF
                                   ede
                                     ralBu
                                         rea
                                           uofInv
                                                est
                                                  iga
                                                    tion
                                                       ,“FB
                                                          I”)i
                                                             nte
                                                               rce
                                                                 pte
                                                                   dandt
                                                                       ape
                                                                         dse
                                                                           ver
                                                                             al
     c
     onv
       ers
         at
          ion
            s,l
              oca
                llya
                   ndbyt
                       elepho
                            ne,b
                               etw
                                 eenM
                                    r.F
                                      réd
                                        éri
                                          cCi
                                            lin
                                              sands
                                                  eve
                                                    ralo
                                                       the
                                                         rin
                                                           ter
                                                             loc
                                                               uto
                                                                 rs
                                                                  ,in
                                                                    clu
                                                                      ding M
                                                                           rs
                                                                            .
     M
     ama
       dieT
          our
            é.T
              hes
                ere
                  cord
                     ing
                       swe
                         ret
                           ran
                             smi
                               tte
                                 dbyth
                                     eAm
                                       eri
                                         cana
                                            uth
                                              ori
                                                tie
                                                  stot
                                                     heG
                                                       uine
                                                          ana
                                                            uth
                                                              ori
                                                                tie
                                                                  s.


41
 .   Inth
        esec
           onv
             ers
               at
                ion
                  s,M
                    r.F
                      réd
                        éri
                          cCi
                            lin
                              sas
                                kedM
                                   rs
                                    .Mam
                                       adi
                                         eTou
                                            ré,i
                                               npa
                                                 rt
                                                  icu
                                                    lar
                                                      ,se
                                                        ver
                                                          alt
                                                            ime
                                                              s,tod
                                                                  est
                                                                    royth
                                                                        e
     c
     opi
       eso
         fth
           eaf
             orem
                ent
                  ion
                    edc
                      ont
                        rac
                          ts
                           .


42
 .   N
     ewp
       aym
         ent
           sma
             deby M
                  r.F
                    réd
                      éri
                        cCi
                          lin
                            s–w
                              hos
                                aidt
                                   hath
                                      eac
                                        tedo
                                           nbe
                                             hal
                                               fofBSGRa
                                                      ndinp
                                                          art
                                                            icu
                                                              laro
                                                                 fMr
                                                                   .Be
                                                                     ny
     S
     teinm
         etz-to M
                rs
                 .Mam
                    adi
                      eTou
                         réw
                           erem
                              ent
                                ion
                                  eddu
                                     ringth
                                          esec
                                             onv
                                               ers
                                                 at
                                                  ion
                                                    s.


43
 .   B
     ase
       dont
          hes
            eel
              eme
                nts
                  ,onA
                     pri
                       l15
                         ,201
                            3th
                              eFB
                                Ifi
                                  ledac
                                      omp
                                        lain
                                           tbe
                                             for
                                               eth
                                                 efe
                                                   der
                                                     alc
                                                       rim
                                                         ina
                                                           lcou
                                                              rtinN
                                                                  ewY
                                                                    ork
     a
     gain
        stM
          r.F
            réd
              éri
                cCi
                  lin
                    s,onth
                         reec
                            oun
                              ts
                               :
     -     s
           ubo
             rna
               tio
                 nofw
                    itn
                      ess
     -     ob
            stru
               ct
                iono
                   fac
                     rim
                       ina
                         lpro
                            cee
                              ding
                                 s;
     -     a
           ttem
              pttod
                  est
                    roye
                       xhib
                          it
                           s.


44
 .   T
     hec
       rim
         ina
           lpro
              cee
                ding
                   sco
                     ndu
                       cte
                         dinth
                             eUn
                               it
                                edS
                                  ta
                                   teso
                                      fAm
                                        eri
                                          cac
                                            ont
                                              inu
                                                eind
                                                   epe
                                                     nde
                                                       ntlyf
                                                           romth
                                                               eadm
                                                                  ini
                                                                    str
                                                                      at
                                                                       ive
     p
     roc
       eed
         ing
           sco
             ndu
               cte
                 dbyth
                     eTe
                       chn
                         ica
                           lComm
                               it
                                tee
                                  ,aG
                                    uin
                                      eana
                                         dmin
                                            is
                                             tra
                                               tiv
                                                 ein
                                                   sta
                                                     nce
                                                       ,wh
                                                         ichi
                                                            sno
                                                              tob
                                                                lig
                                                                  ate
                                                                    dtos
                                                                       tay
     p
     roc
       eed
         ing
           sonm
              at
               ter
                 scom
                    ingund
                         ert
                           heju
                              ris
                                dic
                                  tio
                                    nofa
                                       noth
                                          erS
                                            ta
                                             te
                                              .




                                                                  CGS&Hp
                                                                       .15
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 17 of 34




     I
     I.THEPROCEED
                INGS


45
 .   T
     hep
       roc
         eed
           ing
             swe
               rec
                 ondu
                    cte
                      dins
                         eve
                           rals
                              tag
                                es.


46
 .   O
     nOc
       tob
         er4
           ,20
             11,th
                 eMin
                    is
                     tero
                        fMin
                           esr
                             equ
                               est
                                 edVBG
                                     ,th
                                       ecom
                                          panyho
                                               ldingt
                                                    hem
                                                      iningt
                                                           it
                                                            lesa
                                                               nda
                                                                 gre
                                                                   eme
                                                                     ntun
                                                                        der
     r
     evi
       ew,tos
            enda
               lla
                 cts
                   ,ag
                     reem
                        ent
                          sorc
                             onv
                               ent
                                 ion
                                   sli
                                     nkingth
                                           isC
                                             omp
                                               anytoth
                                                     eSt
                                                       ateo
                                                          rot
                                                            herp
                                                               art
                                                                 ner
                                                                   s.


47
 .   A
     fte
       rwa
         rds–o
             nNov
                emb
                  er17
                     ,2011a
                          ndD
                            ecem
                               ber13
                                   ,20
                                     11–t
                                        heM
                                          ini
                                            ste
                                              rofM
                                                 ine
                                                   sre
                                                     que
                                                       st
                                                        edVBGtos
                                                               endas
                                                                   eri
                                                                     es
     o
     fin
       form
          at
           iona
              ndd
                ocum
                   ent
                     scon
                        cern
                           ingth
                               emin
                                  ingt
                                     it
                                      lesa
                                         ndth
                                            emin
                                               inga
                                                  gre
                                                    eme
                                                      nt,f
                                                         orw
                                                           hic
                                                             hpu
                                                               rpo
                                                                 sei
                                                                   tha
                                                                     dse
                                                                       nta
     d
     eta
       il
        edq
          ues
            tio
              nna
                ire
                  .


48
 .   O
     nFe
       bru
         ary3
            ,20
              12,BSGR–m
                      ino
                        ri
                         tys
                           har
                             eho
                               lde
                                 rofVBG–p
                                        rov
                                          ide
                                            dce
                                              rta
                                                ini
                                                  nfo
                                                    rma
                                                      tionc
                                                          onc
                                                            ern
                                                              ingth
                                                                  emin
                                                                     ing
     t
     it
      lesa
         ndth
            emin
               inga
                  gre
                    eme
                      nt.


49
 .   O
     nMa
       rch1
          ,20
            12,BSGRs
                   enttoth
                         ePr
                           esid
                              ento
                                 fth
                                   eRe
                                     pub
                                       li
                                        cal
                                          et
                                           ters
                                              how
                                                ingth
                                                    edi
                                                      ff
                                                       icu
                                                         lt
                                                          iesint
                                                               hep
                                                                 erf
                                                                   orm
                                                                     anc
                                                                       eof
     th
      eba
        sica
           gre
             eme
               nte
                 xec
                   ute
                     donD
                        ecem
                           ber16
                               ,200
                                  9.


50
 .   T
     hisph
         asea
            llow
               ed,inp
                    art
                      icu
                        lar,
                           nat
                             ion
                               ala
                                 utho
                                    ri
                                     ti
                                      estoe
                                          xam
                                            ineind
                                                 eta
                                                   ilth
                                                      emin
                                                         ingt
                                                            it
                                                             lesa
                                                                ndth
                                                                   emin
                                                                      inga
                                                                         gre
                                                                           eme
                                                                             nt
     h
     eldbyVBGa
             nde
               spe
                 cia
                   llytoob
                         ta
                          inin
                             form
                                at
                                 iono
                                    nth
                                      einv
                                         estm
                                            entm
                                               oda
                                                 li
                                                  tie
                                                    sofV
                                                       aleinth
                                                             eRe
                                                               pub
                                                                 li
                                                                  cofG
                                                                     uin
                                                                       ea.


51
 .   Inth
        ecou
           rseo
              fth
                isa
                  naly
                     sis
                       ,na
                         tion
                            ala
                              utho
                                 ri
                                  tie
                                    swe
                                      rein
                                         form
                                            eda
                                              bou
                                                tva
                                                  rio
                                                    usa
                                                      lle
                                                        gat
                                                          ion
                                                            sco
                                                              nce
                                                                rnin
                                                                   gth
                                                                     econ
                                                                        dit
                                                                          ion
                                                                            s
     a
     nd m
        oda
          li
           tie
             sac
               cord
                  ingtow
                       hic
                         hth
                           emin
                              ingt
                                 it
                                  lesa
                                     ndth
                                        emin
                                           inga
                                              gre
                                                eme
                                                  ntonth
                                                       ede
                                                         pos
                                                           it
                                                            sofS
                                                               ima
                                                                 ndo
                                                                   uan
                                                                     dZog
                                                                        ota
     w
     ouldh
         aveb
            eenob
                tai
                  nedbyBSGR
                          .


52
 .   O
     nOc
       tob
         er30
            ,201
               2,t
                 heT
                   echn
                      ica
                        lComm
                            it
                             tees
                                entVBG–th
                                        eon
                                          lyp
                                            artytoth
                                                   epro
                                                      cee
                                                        ding
                                                           sini
                                                              tsc
                                                                apa
                                                                  ci
                                                                   tya
                                                                     sho
                                                                       lde
                                                                         r
     o
     fth
       eti
         tle
           sinq
              ues
                tio
                  n–al
                     ett
                       erc
                         ont
                           ain
                             ingt
                                hea
                                  for
                                    eme
                                      ntion
                                          eda
                                            lle
                                              gat
                                                ion
                                                  sanda
                                                      skingVBGf
                                                              ori
                                                                tso
                                                                  bse
                                                                    rva
                                                                      tion
                                                                         s.


53
 .   A
     cco
       rdingtoth
               esea
                  lle
                    gat
                      ion
                        s,t
                          heBSGR m
                                 iningt
                                      it
                                       lesa
                                          nd m
                                             ininga
                                                  gre
                                                    eme
                                                      ntinth
                                                           eRe
                                                             pub
                                                               lico
                                                                  fGu
                                                                    ine
                                                                      are
                                                                        la
                                                                         tedtot
                                                                              he
     d
     epo
       si
        tso
          fZog
             otaa
                ndS
                  ima
                    ndo
                      uha
                        dbe
                          eno
                            bta
                              ine
                                ddu
                                  etoth
                                      eco
                                        rrup
                                           tiono
                                               fpe
                                                 opl
                                                   eclo
                                                      setoth
                                                           ePr
                                                             esid
                                                                ento
                                                                   fth
                                                                     e
     R
     epub
        lic
          ,La
            nsa
              naCon
                  té
                   ,andc
                       ert
                         ain m
                             emb
                               erso
                                  fth
                                    eGu
                                      ine
                                        anG
                                          ove
                                            rnm
                                              ent
                                                .


54
 .   O
     nNov
        emb
          er26
             ,201
                2,V
                  ale–s
                      har
                        eho
                          lde
                            rofVBG–i
                                   ndi
                                     cat
                                       edt
                                         hati
                                            tha
                                              dnoi
                                                 nfo
                                                   rma
                                                     tionc
                                                         onc
                                                           ern
                                                             ingth
                                                                 efa
                                                                   ctsa
                                                                      lleg
                                                                         ed
     int
       hel
         ett
           ero
             fth
               eTe
                 chn
                   ica
                     lComm
                         it
                          tee
                            .


55
 .   O
     nNov
        emb
          er28
             ,201
                2,VBGind
                       ica
                         tedtot
                              heT
                                echn
                                   ica
                                     lComm
                                         it
                                          teeth
                                              atth
                                                 eal
                                                   leg
                                                     at
                                                      ion
                                                        scon
                                                           cern
                                                              ede
                                                                lem
                                                                  ent
                                                                    sth
                                                                      at
     s
     eem
       edtoh
           avet
              ake
                npl
                  aceb
                     efo
                       reV
                         ale
                           ’sinv
                               estm
                                  entinG
                                       uin
                                         ea.Inth
                                               esam
                                                  ele
                                                    tte
                                                      r,VBGc
                                                           onc
                                                             lud
                                                               edt
                                                                 hat
                                                                   ,co
                                                                     nse
                                                                       que
                                                                         ntly
                                                                            ,
     th
      einv
         est
           iga
             tion
                softh
                    eComm
                        it
                         teeh
                            adtob
                                ead
                                  dre
                                    sse
                                      dtoBSGR
                                            .How
                                               eve
                                                 r,inth
                                                      is




                                                                   CGS&Hp
                                                                        .16
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 18 of 34




     l
     et
      ter
        ,VBGind
              ica
                tedth
                    ati
                      twou
                         ldc
                           oop
                             era
                               tew
                                 ithth
                                     einv
                                        est
                                          iga
                                            tion
                                               softh
                                                   eComm
                                                       it
                                                        tee
                                                          .


56
 .   I
     nre
       ply
         ,onD
            ecem
               ber26
                   ,201
                      2,BSGR
                           ,mino
                               ri
                                tys
                                  har
                                    eho
                                      lde
                                        rofVBG
                                             ,prov
                                                 ide
                                                   dal
                                                     ega
                                                       lop
                                                         ini
                                                           ons
                                                             ign
                                                               edbyaF
                                                                    ren
                                                                      ch
     P
     rof
       ess
         oro
           fLaw(P
                rof
                  ess
                    orD
                      eny
                        sdeB
                           éch
                             il
                              lon
                                )andaf
                                     orm
                                       erS
                                         ect
                                           ionP
                                              res
                                                ide
                                                  nta
                                                    tth
                                                      eCon
                                                         sei
                                                           ld’
                                                             Eta
                                                               tdeF
                                                                  ran
                                                                    ce
     [Co
       unc
         ilo
           fSt
             ate
               ,Fr
                 anc
                   e](P
                      res
                        ide
                          ntD
                            ani
                              elL
                                abe
                                  tou
                                    ll
                                     e)e
                                       xpr
                                         ess
                                           ingdo
                                               ubt
                                                 sast
                                                    oth
                                                      ele
                                                        gal
                                                          ityo
                                                             fth
                                                               epro
                                                                  cee
                                                                    ding
                                                                       s.Inf
                                                                           act
                                                                             ,
     th
      emino
          ri
           tys
             har
               eho
                 lde
                   rofVBGg
                         avein
                             com
                               ple
                                 tea
                                   nsw
                                     erstoth
                                           eal
                                             leg
                                               at
                                                ion
                                                  spr
                                                    ese
                                                      nte
                                                        dbyth
                                                            eTe
                                                              chn
                                                                ica
                                                                  lComm
                                                                      it
                                                                       tee
                                                                         .


57
 .   O
     nDe
       cem
         ber28
             ,20
               12,VBGc
                     omm
                       uni
                         cat
                           edtoth
                                eTe
                                  chni
                                     ca
                                      lComm
                                          it
                                           teein
                                               form
                                                  at
                                                   iona
                                                      ndd
                                                        ocum
                                                           ent
                                                             sre
                                                               la
                                                                tedt
                                                                   oth
                                                                     e
     a
     ll
      ega
        tion
           sinqu
               est
                 ion
                   .


58
 .   O
     nFe
       bru
         ary15
             ,201
                3,t
                  heT
                    echn
                       ica
                         lComm
                             it
                              teeind
                                   ica
                                     tedbyl
                                          ett
                                            erth
                                               atVBGw
                                                    asth
                                                       eon
                                                         lyp
                                                           artytoth
                                                                  eadm
                                                                     ini
                                                                       str
                                                                         at
                                                                          ive
     p
     roc
       eed
         ing
           san
             dinv
                it
                 edth
                    isc
                      omp
                        anytoc
                             omp
                               let
                                 eth
                                   ean
                                     swe
                                       rsg
                                         ive
                                           nonD
                                              ecem
                                                 ber28
                                                     ,20
                                                       12.


59
 .   Byal
        ett
          ero
            fFe
              bru
                ary22
                    ,201
                       3,VBGind
                              ica
                                tedt
                                   oth
                                     eTe
                                       chn
                                         ica
                                           lComm
                                               it
                                                teeth
                                                    ati
                                                      tha
                                                        dprov
                                                            ide
                                                              dini
                                                                 tsp
                                                                   rev
                                                                     iou
                                                                       sle
                                                                         tte
                                                                           rs
     a
     llth
        ein
          form
             at
              iont
                 hisc
                    omp
                      anyh
                         adi
                           nor
                             dert
                                oan
                                  swe
                                    rth
                                      equ
                                        est
                                          ionn
                                             air
                                               e.


60
 .   Byal
        ett
          erd
            ate
              dMa
                rch4
                   ,20
                     13,BSGRs
                            ust
                              ain
                                edth
                                   att
                                     heT
                                       echn
                                          ica
                                            lComm
                                                it
                                                 teec
                                                    ouldn
                                                        otr
                                                          equ
                                                            estn
                                                               ewa
                                                                 nsw
                                                                   erstoi
                                                                        ts
     qu
      est
        ion
          swi
            tho
              utim
                 pos
                   inga
                      n“e
                        xce
                          ssiv
                             ebu
                               rde
                                 n.”BSGRr
                                        epe
                                          ate
                                            d,onth
                                                 iso
                                                   cca
                                                     sion
                                                        ,it
                                                          sth
                                                            eoryth
                                                                 att
                                                                   hep
                                                                     roc
                                                                       eed
                                                                         ing
                                                                           s
     w
     erei
        lle
          gal
            .


61
 .   O
     nMa
       rch15
           ,201
              3,BSGRg
                    aves
                       omes
                          pec
                            if
                             ica
                               tion
                                  sina
                                     nsw
                                       ertot
                                           hequ
                                              est
                                                ion
                                                  sas
                                                    kedbyth
                                                          eTe
                                                            chn
                                                              ica
                                                                lComm
                                                                    it
                                                                     tee
                                                                       ,
     w
     hil
       esu
         sta
           iningth
                 atth
                    epro
                       cee
                         ding
                            swe
                              re“
                                il
                                 leg
                                   al
                                    .”


62
 .   O
     nMa
       rch26
           ,201
              3,BSGRs
                    ental
                        ett
                          ertot
                              heT
                                echn
                                   ica
                                     lComm
                                         it
                                          teeino
                                               rde
                                                 rtoc
                                                    ont
                                                      estth
                                                          ego
                                                            odf
                                                              ai
                                                               tho
                                                                 fth
                                                                   eTe
                                                                     chn
                                                                       ica
                                                                         l
     Comm
        it
         tee
           .Inp
              art
                icu
                  lar
                    ,BSGRs
                         ust
                           ain
                             edi
                               nit
                                 sle
                                   tte
                                     rth
                                       atth
                                          eGu
                                            ine
                                              ana
                                                uth
                                                  ori
                                                    tie
                                                      swo
                                                        rke
                                                          dha
                                                            rdt
                                                              o“ta
                                                                 rni
                                                                   sht
                                                                     he
     r
     epu
       tat
         iono
            fBSGR
                .”


63
 .   O
     nMa
       y7,20
           13,th
               eTe
                 chn
                   ica
                     lComm
                         it
                          tees
                             enttoVBGth
                                      reed
                                         ocum
                                            ent
                                              scon
                                                 cern
                                                    ingt
                                                       hea
                                                         lle
                                                           gat
                                                             ion
                                                               sofw
                                                                  hic
                                                                    hith
                                                                       ad
     b
     eenp
        rev
          iou
            slyno
                ti
                 fie
                   d:ac
                      opyo
                         fth
                           ecr
                             imin
                                alc
                                  omp
                                    lain
                                       tfi
                                         ledw
                                            ithth
                                                eAm
                                                  eri
                                                    canf
                                                       ede
                                                         ralc
                                                            rim
                                                              ina
                                                                lcou
                                                                   rts(w
                                                                       ith
     t
     ran
       sla
         tionin
              toF
                ren
                  ch)
                    ,ac
                      opyo
                         fth
                           ebi
                             llo
                               find
                                  ictm
                                     ent(w
                                         itht
                                            ran
                                              sla
                                                tioni
                                                    ntoF
                                                       ren
                                                         ch)a
                                                            ndac
                                                               opyo
                                                                  fse
                                                                    ver
                                                                      alc
                                                                        ont
                                                                          rac
                                                                            ts
     r
     ela
       tedtot
            hef
              act
                sinqu
                    est
                      ion
                        .


64
 .   VBG
       ,ho
         lde
           rofth
               eex
                 amin
                    edt
                      it
                       lesa
                          nda
                            gre
                              eme
                                nt,a
                                   nsw
                                     ere
                                       don M
                                           ay13
                                              ,201
                                                 3,in
                                                    dic
                                                      at
                                                       ingth
                                                           ati
                                                             tha
                                                               dnoin
                                                                   form
                                                                      at
                                                                       iono
                                                                          n
     th
      edo
        cum
          ent
            str
              ansm
                 it
                  teda
                     ndth
                        ati
                          tse
                            ntt
                              hes
                                edo
                                  cum
                                    ent
                                      stoi
                                         tsm
                                           ino
                                             ri
                                              tys
                                                har
                                                  eho
                                                    lde
                                                      r,BSGR
                                                           .




                                                                  CGS&Hp
                                                                       .17
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 19 of 34




65
 .   Intu
        rn,BSGRa
               nsw
                 ere
                   donJ
                      une4
                         ,201
                            3th
                              roug
                                 hit
                                   scou
                                      nse
                                        ls
                                         .Al
                                           thoug
                                               hth
                                                 isl
                                                   ett
                                                     erw
                                                       asd
                                                         raf
                                                           tedinEn
                                                                 gli
                                                                   sh,w
                                                                      hil
                                                                        eth
                                                                          e
     o
     ff
      ic
       ia
        lla
          ngu
            ageo
               fth
                 eRe
                   pub
                     lico
                        fGu
                          ine
                            aandth
                                 epro
                                    cedu
                                       rall
                                          ang
                                            uag
                                              eisF
                                                 ren
                                                   ch,t
                                                      heT
                                                        echn
                                                           ica
                                                             lComm
                                                                 it
                                                                  teea
                                                                     cce
                                                                       pte
                                                                         d
     toe
       xam
         ineth
             edo
               cum
                 ent
                   .Itn
                      ote
                        dth
                          at
                           ,inp
                              art
                                icu
                                  lar
                                    ,BSGRs
                                         ust
                                           ain
                                             edt
                                               hatth
                                                   epro
                                                      cee
                                                        ding
                                                           swou
                                                              ldb
                                                                eil
                                                                  leg
                                                                    ala
                                                                      ndth
                                                                         e
     do
      cum
        ent
          str
            ansm
               it
                tedw
                   ouldb
                       e“c
                         rud
                           efo
                             rge
                               rie
                                 s,”p
                                    rep
                                      are
                                        dwi
                                          thth
                                             ehe
                                               lpo
                                                 fmem
                                                    ber
                                                      softh
                                                          eGov
                                                             ernm
                                                                ento
                                                                   fRe
                                                                     pub
                                                                       lic
     o
     fGu
       ine
         a.


66
 .   C
     are
       fultod
            eta
              ile
                venf
                   urth
                      erth
                         eru
                           lesa
                              ppl
                                ica
                                  bletoth
                                        epro
                                           cedu
                                              reo
                                                fre
                                                  viewo
                                                      fth
                                                        emin
                                                           ingt
                                                              it
                                                               lesa
                                                                  nda
                                                                    gre
                                                                      eme
                                                                        nts
                                                                          ,on
     S
     ept
       emb
         er9
           ,20
             13th
                eTe
                  chn
                    ica
                      lComm
                          it
                           teea
                              dop
                                tedRu
                                    leso
                                       fPr
                                         oce
                                           dur
                                             e.T
                                               hes
                                                 eRu
                                                   les,a
                                                       ppr
                                                         ove
                                                           dth
                                                             esam
                                                                edaybyth
                                                                       e
     M
     ini
       ste
         rofM
            ine
              s, th
                  ePr
                    esid
                       ento
                          fth
                            eSt
                              rat
                                egi
                                  cComm
                                      it
                                       tee
                                         ,ind
                                            ica
                                              teth
                                                 at
                                                  ,tog
                                                     uar
                                                       ant
                                                         eeth
                                                            erig
                                                               htso
                                                                  fmin
                                                                     ingc
                                                                        omp
                                                                          ani
                                                                            es,
     w
     ri
      tte
        nando
            ralp
               roc
                 eed
                   ing
                     smu
                       stb
                         econ
                            duc
                              tedbyth
                                    eTe
                                      chn
                                        ica
                                          lComm
                                              it
                                               tee
                                                 .


67
 .   T
     hew
       ri
        tte
          npro
             ced
               urew
                  asc
                    ondu
                       cte
                         dbyth
                             eTe
                               chn
                                 ica
                                   lComm
                                       it
                                        teeund
                                             erth
                                                esec
                                                   ond
                                                     it
                                                      ion
                                                        s.


68
 .   Byal
        ett
          ero
            fNov
               emb
                 er1
                   ,20
                     13,th
                         eTec
                            hni
                              calComm
                                    it
                                     teeno
                                         ti
                                          fie
                                            dVBGo
                                                fit
                                                  sde
                                                    cis
                                                      iontoc
                                                           ont
                                                             inu
                                                               eth
                                                                 ere
                                                                   view
     p
     roc
       eed
         ing
           s.T
             hus
               ,inth
                   isl
                     ett
                       er,VBGw
                             asa
                               ske
                                 dtos
                                    pec
                                      ifyth
                                          ean
                                            swe
                                              rth
                                                ath
                                                  adb
                                                    eeng
                                                       ive
                                                         nonD
                                                            ecem
                                                               ber26
                                                                   ,201
                                                                      2.


69
 .   Byth
        esam
           ele
             tte
               rofN
                  ovem
                     ber1
                        ,20
                          13,t
                             heT
                               echn
                                  ica
                                    lComm
                                        it
                                         teeinv
                                              it
                                               edth
                                                  ere
                                                    pre
                                                      sen
                                                        tat
                                                          ive
                                                            sofVBGtoah
                                                                     ear
                                                                       ing
     b
     efo
       reth
          eTe
            chn
              ica
                lComm
                    it
                     teeonD
                          ecem
                             ber10
                                 ,201
                                    3.


70
 .   Ini
       tsl
         ett
           ero
             fNov
                emb
                  er7
                    ,201
                       3,VBGind
                              ica
                                tedi
                                   npa
                                     rt
                                      icu
                                        lart
                                           hati
                                              twa
                                                s“e
                                                  xtr
                                                    eme
                                                      lyc
                                                        onc
                                                          ern
                                                            ed”byth
                                                                  eal
                                                                    leg
                                                                      at
                                                                       ion
                                                                         s
     c
     onc
       ern
         ingt
            hec
              ond
                it
                 ion
                   sfo
                     rob
                       ta
                        iningi
                             tsm
                               iningr
                                    igh
                                      ts
                                       .


71
 .   Byal
        ett
          ero
            fNov
               emb
                 er19
                    ,201
                       3,th
                          eTe
                            chn
                              ica
                                lComm
                                    it
                                     teein
                                         form
                                            edVBGth
                                                  ati
                                                    twou
                                                       lds
                                                         een
                                                           oim
                                                             ped
                                                               ime
                                                                 nt,i
                                                                    fit
     de
      emsi
         tus
           efu
             l,f
               orth
                  isc
                    omp
                      anytor
                           equ
                             estth
                                 epr
                                   ese
                                     nceo
                                        fre
                                          pre
                                            sen
                                              tat
                                                ive
                                                  sofi
                                                     tsm
                                                       ino
                                                         ri
                                                          tys
                                                            har
                                                              eho
                                                                lde
                                                                  rBSGRa
                                                                       tth
                                                                         e
     h
     ear
       ing
         .Inth
             ise
               ven
                 t,t
                   heT
                     echn
                        ica
                          lComm
                              it
                               teeind
                                    ica
                                      tedth
                                          ati
                                            tcou
                                               ldf
                                                 aci
                                                   li
                                                    tat
                                                      eth
                                                        econ
                                                           sul
                                                             arf
                                                               orm
                                                                 al
                                                                  it
                                                                   iesf
                                                                      orth
                                                                         e
     in
      ter
        est
          edp
            ers
              ons
                ,inc
                   oop
                     era
                       tio
                         nwi
                           thth
                              ecom
                                 pet
                                   enta
                                      uth
                                        ori
                                          tie
                                            s.


72
 .   O
     nNov
        emb
          er25
             ,201
                3,VBGa
                     nsw
                       ere
                         dth
                           epr
                             evio
                                usl
                                  ett
                                    erin
                                       dic
                                         at
                                          ing
                                            ,inp
                                               art
                                                 icu
                                                   lar,
                                                      tha
                                                        titw
                                                           ouldb
                                                               ere
                                                                 pre
                                                                   sen
                                                                     tedinth
                                                                           e
     h
     ear
       ingby M
             r.J
               oaoV
                  ido
                    ca,i
                       tsg
                         ene
                           rald
                              ire
                                cto
                                  r,a
                                    ndh
                                      ewou
                                         ldb
                                           eas
                                             sis
                                               tedbyi
                                                    tsc
                                                      oun
                                                        sel
                                                          s.


73
 .   O
     nNov
        emb
          er29
             ,201
                3,t
                  heT
                    echn
                       ica
                         lComm
                             it
                              teer
                                 emind
                                     edinal
                                          et
                                           tertoVBGth
                                                    atVBGh
                                                         adth
                                                            epo
                                                              ssib
                                                                 il
                                                                  itytoa
                                                                       rra
                                                                         nge
     f
     orth
        epa
          rt
           icip
              ati
                ono
                  fre
                    pre
                      sen
                        tat
                          ive
                            sofi
                               tsm
                                 ino
                                   ri
                                    tys
                                      har
                                        eho
                                          lde
                                            r,BSGR
                                                 ,inth
                                                     ehe
                                                       aringa
                                                            nd,inth
                                                                  isr
                                                                    ega
                                                                      rd,i
                                                                         t
     c
     onf
       irm
         edth
            atth
               eTe
                 chn
                   ica
                     lComm
                         it
                          teec
                             oulds
                                 tudys
                                     pec
                                       ia
                                        lme
                                          asu
                                            restob
                                                 e




                                                                   CGS&Hp
                                                                        .18
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 20 of 34




     t
     ake
       nbyth
           ecom
              pet
                enta
                   utho
                      ri
                       tie
                         stoa
                            llowth
                                 eex
                                   ita
                                     nde
                                       ntr
                                         anc
                                           eofth
                                               ein
                                                 ter
                                                   est
                                                     edp
                                                       ers
                                                         onsinth
                                                               ena
                                                                 tion
                                                                    alt
                                                                      err
                                                                        ito
                                                                          ry.


74
 .   O
     nDe
       cem
         ber2
            ,201
               3,VBGind
                      ica
                        tedbyl
                             ett
                               erth
                                  ati
                                    tha
                                      d“do
                                         nee
                                           ver
                                             yth
                                               ingi
                                                  nit
                                                    spow
                                                       ert
                                                         oco
                                                           ope
                                                             rat
                                                               ewi
                                                                 tht
                                                                   her
                                                                     equ
                                                                       est
                                                                         s
     o
     fth
       eTe
         chn
           ica
             lComm
                 it
                  tee
                    ”andth
                         at
                          ,co
                            nce
                              rningt
                                   hea
                                     lle
                                       gedc
                                          orru
                                             ptp
                                               rac
                                                 tic
                                                   es,i
                                                      twou
                                                         ldh
                                                           avedon
                                                                eev
                                                                  ery
                                                                    thingpo
                                                                          ssib
                                                                             le
     toc
       onv
         inc
           eBSGR
               ,it
                 smino
                     ri
                      tysh
                         are
                           hol
                             der
                               ,toa
                                  nsw
                                    erth
                                       equ
                                         est
                                           ion
                                             softh
                                                 eTe
                                                   chn
                                                     ica
                                                       lComm
                                                           it
                                                            tee
                                                              .


75
 .   S
     inc
       eth
         eAm
           eri
             cana
                utho
                   ri
                    ti
                     esh
                       adc
                         omm
                           uni
                             cat
                               edtoth
                                    eRe
                                      pub
                                        lico
                                           fGu
                                             ine
                                               anewe
                                                   lem
                                                     ent
                                                       sofp
                                                          roo
                                                            fcon
                                                               fi
                                                                rmingth
                                                                      e
     a
     ll
      ega
        tion
           sse
             nttoi
                 t,un
                    dert
                       heju
                          dic
                            ia
                             lcoo
                                per
                                  at
                                   ionb
                                      etw
                                        eenth
                                            etw
                                              ocou
                                                 ntr
                                                   ies
                                                     ,th
                                                       eTe
                                                         chn
                                                           ica
                                                             lComm
                                                                 it
                                                                  teed
                                                                     ecid
                                                                        edt
                                                                          o
     s
     endth
         emtoVBGonD
                  ecem
                     ber4
                        ,201
                           3.


76
 .   T
     oal
       lowVBGto m
                akeob
                    serv
                       at
                        ion
                          sab
                            outth
                                esed
                                   ocum
                                      ent
                                        sint
                                           heh
                                             ear
                                               ing
                                                 ,th
                                                   eTe
                                                     chn
                                                       ica
                                                         lComm
                                                             it
                                                              teeind
                                                                   ica
                                                                     tedtoVBG
     th
      ati
        tcou
           ldr
             equ
               estap
                   ostp
                      onem
                         ento
                            fth
                              ehe
                                ari
                                  ngun
                                     ti
                                      lDe
                                        cem
                                          ber18
                                              ,201
                                                 3.


77
 .   Byl
       et
        terd
           ate
             dDe
               cem
                 ber5
                    ,201
                       3,VBGa
                            ske
                              dth
                                eTe
                                  chn
                                    ica
                                      lComm
                                          it
                                           teetopo
                                                 stp
                                                   onet
                                                      heh
                                                        ear
                                                          ingun
                                                              ti
                                                               lDe
                                                                 cem
                                                                   ber16
                                                                       ,
     201
       3.


78
 .   O
     nDe
       cem
         ber8
            ,201
               3,BSGRs
                     entan
                         ewl
                           ett
                             ertoth
                                  eTe
                                    chn
                                      ica
                                        lComm
                                            it
                                             tee
                                               ,af
                                                 fi
                                                  rmingth
                                                        atth
                                                           epro
                                                              cee
                                                                ding
                                                                   sca
                                                                     rr
                                                                      iedou
                                                                          t
     byth
        ela
          tte
            rwe
              rei
                rre
                  gul
                    ara
                      ndin
                         dic
                           at
                            ingth
                                atnor
                                    epr
                                      ese
                                        nta
                                          tiv
                                            eofBSGRw
                                                   ouldb
                                                       epr
                                                         ese
                                                           nti
                                                             nth
                                                               ehe
                                                                 aring
                                                                     .


79
 .   S
     inc
       eth
         ere
           que
             sto
               fVBGf
                   orpo
                      stpon
                          eme
                            nth
                              adb
                                eena
                                   cce
                                     pte
                                       dbyth
                                           eTe
                                             chn
                                               ica
                                                 lComm
                                                     it
                                                      tee
                                                        ,th
                                                          ehe
                                                            aringo
                                                                 fth
                                                                   eVBG
     r
     epr
       ese
         nta
           tiv
             eandi
                 tsc
                   oun
                     sel
                       sto
                         okp
                           lac
                             eonD
                                ecem
                                   ber16
                                       ,20
                                         13i
                                           nCo
                                             nak
                                               ry,inth
                                                     epr
                                                       emi
                                                         seso
                                                            fth
                                                              eMin
                                                                 is
                                                                  tryo
                                                                     fSt
                                                                       atein
     c
     harg
        eofE
           conom
               yandF
                   ina
                     nce
                       .


80
 .   D
     uringth
           ehe
             aring
                 ,VBGw
                     asr
                       epr
                         ese
                           nte
                             dby M
                                 r.J
                                   oaoV
                                      ido
                                        ca,g
                                           ene
                                             rald
                                                ire
                                                  cto
                                                    rofVBG
                                                         ,as
                                                           sis
                                                             tedbyh
                                                                  isc
                                                                    oun
                                                                      sel
                                                                        s,
     M
     aît
       reJ
         ean
           -Yv
             esG
               ara
                 ud,A
                    tto
                      rneyw
                          ithth
                              ePa
                                ri
                                 sBa
                                   r,M
                                     aît
                                       reB
                                         arth
                                            élem
                                               y,F
                                                 ayeA
                                                    tto
                                                      rne
                                                        ywi
                                                          thth
                                                             ePa
                                                               ri
                                                                sBa
                                                                  r,a
                                                                    nd
     M
     aît
       reS
         ekouK
             oun
               dia
                 no,A
                    tto
                      rneyw
                          ithth
                              eCo
                                nak
                                  ryB
                                    ar.


81
 .   T
     hish
        ear
          inga
             llow
                edth
                   ere
                     pre
                       sen
                         ta
                          tiv
                            eofVBG
                                 ,as
                                   sis
                                     tedbyi
                                          tsc
                                            oun
                                              sel
                                                s,to m
                                                     akeob
                                                         serv
                                                            at
                                                             ion
                                                               scon
                                                                  cern
                                                                     ingt
                                                                        he
     p
     roc
       eed
         ing
           san
             dth
               eex
                 hib
                   it
                    str
                      ansm
                         it
                          tedtoVBGa
                                  ndtot
                                      heT
                                        echn
                                           ica
                                             lComm
                                                 it
                                                  tee
                                                    ,anda
                                                        skth
                                                           equ
                                                             est
                                                               ion
                                                                 shed
                                                                    eem
                                                                      ed
     a
     ppro
        pri
          ateo
             nth
               efa
                 ctsinqu
                       est
                         ion
                           .


82
 .   At
      ran
        scr
          ipto
             fth
               eex
                 cha
                   nge
                     she
                       ldinth
                            ish
                              ear
                                ingw
                                   ass
                                     enttoVBGonD
                                               ecem
                                                  ber23
                                                      ,20
                                                        13,g
                                                           ivingi
                                                                taw
                                                                  eekto m
                                                                        ake
     ob
      serv
         at
          ionsont
                hi
                 sdo
                   cum
                     ent
                       .


83
 .   O
     nDe
       cem
         ber30
             ,20
               13,th
                   eTe
                     chn
                       ica
                         lComm
                             it
                              teer
                                 ece
                                   ive
                                     dth
                                       eob
                                         serv
                                            at
                                             ion
                                               sofVBG
                                                    .


84
 .   O
     nJa
       nua
         ry4
           ,201
              3,t
                heT
                  echn
                     ica
                       lComm
                           it
                            tee
                              ,si
                                tt
                                 inginp
                                      len
                                        arym
                                           eet
                                             ing
                                               ,tookc
                                                    ogn
                                                      iza
                                                        nceo
                                                           fth
                                                             eob
                                                               serv
                                                                  at
                                                                   ion
                                                                     sofVBG
     a
     nda
       pprov
           edt
             hem
               inu
                 teso
                    fth
                      etr
                        ans
                          crip
                             tofth
                                 ehe
                                   aringo
                                        fDe
                                          cem
                                            ber16
                                                ,201
                                                   3.




                                                                   CGS&Hp
                                                                        .19
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 21 of 34




85
 .   Byal
        ett
          ero
            fJa
              nua
                ry16
                   ,20
                     14,BSGRa
                            ff
                             irm
                               eda
                                 gain
                                    ,inp
                                       art
                                         icu
                                           lar
                                             ,th
                                               att
                                                 hep
                                                   roc
                                                     eed
                                                       ing
                                                         swou
                                                            ldb
                                                              eir
                                                                reg
                                                                  ula
                                                                    r.


86
 .   O
     nFe
       bru
         ary6
            ,20
              14,th
                  eTe
                    chn
                      ica
                        lComm
                            it
                             tee
                               ,si
                                 tt
                                  inginp
                                       len
                                         arys
                                            ess
                                              ion
                                                ,he
                                                  ldam
                                                     eet
                                                       ingino
                                                            rde
                                                              rtoa
                                                                 dop
                                                                   tad
                                                                     raf
                                                                       t
     r
     ecomm
         end
           ation
               .


87
 .   Inal
        ett
          erd
            ate
              dFe
                bru
                  ary17
                      ,201
                         4,t
                           heComm
                                it
                                 teea
                                    nsw
                                      ere
                                        dal
                                          ett
                                            ero
                                              fBSGRd
                                                   ate
                                                     dJa
                                                       nua
                                                         ry16
                                                            ,201
                                                               4,c
                                                                 ont
                                                                   ain
                                                                     ing
     c
     ert
       ainc
          ri
           tic
             ism
               sonth
                   epr
                     oce
                       eding
                           sfo
                             llow
                                ed.Inp
                                     art
                                       icu
                                         lar
                                           ,th
                                             eComm
                                                 it
                                                  teer
                                                     emind
                                                         edth
                                                            ati
                                                              ttooki
                                                                   ntoa
                                                                      ccou
                                                                         nta
                                                                           llt
                                                                             he
     e
     xch
       ang
         esw
           ithVBGa
                 ndi
                   tsm
                     ino
                       ri
                        tys
                          har
                            eho
                              lde
                                r–a
                                  lth
                                    oug
                                      hth
                                        ela
                                          tte
                                            rwa
                                              sno
                                                tap
                                                  artytot
                                                        hep
                                                          roc
                                                            eed
                                                              ing
                                                                s–a
                                                                  ndth
                                                                     at
     BSGRw
         asun
            abl
              etop
                 res
                   ento
                      bje
                        ct
                         ivea
                            nds
                              eriou
                                  sel
                                    eme
                                      ntsd
                                         emon
                                            str
                                              at
                                               inginp
                                                    art
                                                      icu
                                                        lart
                                                           hatt
                                                              hee
                                                                lem
                                                                  ent
                                                                    sofp
                                                                       roo
                                                                         f
     w
     ouldb
         efo
           rge
             rie
               s.


88
 .   O
     nFe
       bru
         ary21
             ,201
                4,t
                  hed
                    raf
                      tre
                        comm
                           end
                             ationw
                                  ass
                                    ubm
                                      it
                                       tedf
                                          orob
                                             serv
                                                at
                                                 ion
                                                   stoVBG
                                                        .


89
 .   O
     nFe
       bru
         ary25
             ,201
                4,t
                  heT
                    echn
                       ica
                         lComm
                             it
                              teer
                                 ece
                                   ive
                                     dth
                                       efi
                                         rs
                                          tob
                                            serv
                                               at
                                                ion
                                                  sfromVBG
                                                         ,wh
                                                           ichr
                                                              equ
                                                                est
                                                                  edtob
                                                                      ese
                                                                        nt
     th
      e“c
        omp
          let
            ere
              por
                t”c
                  ont
                    ain
                      ingth
                          emo
                            tiv
                              at
                               iono
                                  fth
                                    edr
                                      aftr
                                         ecomm
                                             end
                                               ation
                                                   .


90
 .   Ina
       ddi
         tio
           n,VBG
               dec
                 lar
                   edi
                     tse
                       lf“
                         ext
                           rem
                             elyc
                                onc
                                  ern
                                    ed”int
                                         hisl
                                            et
                                             ter
                                               ,be
                                                 cau
                                                   seth
                                                      ere
                                                        comm
                                                           end
                                                             ations
                                                                  eem
                                                                    ed“ba
                                                                        sed
     on
      lyona
          ctio
             nsc
               arr
                 iedou
                     tbyB
                        SGRwh
                            eni
                              twa
                                sth
                                  eso
                                    leown
                                        ero
                                          fVBG
                                             .”


91
 .   F
     ina
       lly
         ,VBGa
             ske
               dth
                 eTe
                   chn
                     ica
                       lComm
                           it
                            teetos
                                 tar
                                   t“d
                                     isc
                                       uss
                                         ion
                                           s”a
                                             fte
                                               rre
                                                 ceip
                                                    tofi
                                                       tsob
                                                          serv
                                                             at
                                                              ion
                                                                s,i
                                                                  fito
                                                                     rit
                                                                       smino
                                                                           ri
                                                                            ty
     s
     har
       eho
         lde
           rwa
             nte
               dtod
                  oso
                    .


92
 .   O
     nFe
       bru
         ary27
             ,201
                4,i
                  nfa
                    ct
                     ,VBGs
                         enttoth
                               eTe
                                 chn
                                   ica
                                     lComm
                                         it
                                          teeal
                                              ett
                                                erinE
                                                    ngl
                                                      isho
                                                         fth
                                                           ecou
                                                              nse
                                                                lofBSGR–
     a
     ccom
        pan
          iedbyi
               tst
                 ran
                   sla
                     tio
                       n–i
                         nwh
                           ichth
                               ela
                                 tte
                                   rcon
                                      tes
                                        teda
                                           gainth
                                                ere
                                                  gul
                                                    ari
                                                      tyo
                                                        fth
                                                          epro
                                                             cee
                                                               ding
                                                                  sandt
                                                                      he
     a
     uth
       ent
         ici
           tyo
             fth
               eel
                 eme
                   ntso
                      fpr
                        oof
                          .


93
 .   T
     heP
       res
         ide
           nto
             fth
               eTe
                 chn
                   ica
                     lComm
                         it
                          teeg
                             aveVBGa
                                   nan
                                     swe
                                       rona
                                          llt
                                            hes
                                              eva
                                                riou
                                                   spo
                                                     int
                                                       s,inal
                                                            ett
                                                              ero
                                                                fMa
                                                                  rch7
                                                                     ,
     201
       4.


94
 .   F
     irs
       tofa
          ll
           ,itw
              asag
                 ainpo
                     int
                       edo
                         utt
                           hatth
                               ere
                                 viewp
                                     roc
                                       eed
                                         ing
                                           sev
                                             alu
                                               ate
                                                 don
                                                   lyth
                                                      eva
                                                        lid
                                                          ityo
                                                             fth
                                                               eadm
                                                                  ini
                                                                    str
                                                                      at
                                                                       ivea
                                                                          cts
                                                                            .If
     th
      eva
        lid
          ityo
             fth
               eti
                 tle
                   soro
                      fth
                        eag
                          reem
                             enti
                                saf
                                  fec
                                    tedbyo
                                         rig
                                           ina
                                             lde
                                               fec
                                                 ts
                                                  ,as
                                                    ubs
                                                      equ
                                                        entm
                                                           odi
                                                             fic
                                                               at
                                                                iono
                                                                   fth
                                                                     e
     s
     har
       eho
         lde
           rso
             fth
               eow
                 nerc
                    omp
                      any
                        ,wh
                          ichh
                             asn
                               oin
                                 cid
                                   enc
                                     eont
                                        hes
                                          eor
                                            igin
                                               ald
                                                 efe
                                                   cts
                                                     ,ca
                                                       nno
                                                         tbee
                                                            noug
                                                               htoe
                                                                  lim
                                                                    ina
                                                                      te
     th
      em.


95
 .   Ina
       ddi
         tio
           n,a
             ltho
                ught
                   her
                     eisn
                        oob
                          lig
                            at
                             ionf
                                romth
                                    isv
                                      iew
                                        poin
                                           t,a
                                             ndinac
                                                  onc
                                                    ernf
                                                       ort
                                                         ran
                                                           spa
                                                             ren
                                                               cy,th
                                                                   esumm
                                                                       aryo
                                                                          fth
                                                                            e
     d
     efa
       ctoa
          ndd
            eju
              ree
                lem
                  ent
                    sth
                      ata
                        ppe
                          arf
                            romth
                                eel
                                  eme
                                    ntso
                                       fproo
                                           fandw
                                               hic
                                                 hmo
                                                   tiv
                                                     ateth
                                                         edr
                                                           aftr
                                                              ecomm
                                                                  end
                                                                    ationo
                                                                         f
     th
      eTe
        chn
          ica
            lComm
                it
                 teew
                    asc
                      omm
                        uni
                          cat
                            edtoVBG
                                  .




                                                                   CGS&Hp
                                                                        .20
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 22 of 34




96
 .    F
      ina
        lly
          ,itw
             aspo
                int
                  edou
                     tth
                       at
                        ,si
                          nceth
                              epr
                                oce
                                  eding
                                      sha
                                        dal
                                          rea
                                            dyb
                                              eenc
                                                 omp
                                                   let
                                                     ed,no
                                                         thi
                                                           ngju
                                                              st
                                                               if
                                                                iedan
                                                                    ewh
                                                                      ear
                                                                        ingo
                                                                           f
      VBGori
           tsm
             ino
               ri
                tys
                  har
                    eho
                      lde
                        r,th
                           ela
                             tte
                               rha
                                 vinga
                                     ctu
                                       allyr
                                           efu
                                             sedsy
                                                 stem
                                                    at
                                                     ica
                                                       llytop
                                                            art
                                                              icip
                                                                 atea
                                                                    lon
                                                                      gwi
                                                                        thVBGina
      c
      ons
        tru
          ctiv
             edi
               alog
                  uew
                    ithth
                        eTe
                          chn
                            ica
                              lComm
                                  it
                                   tee
                                     .


97
 .    O
      nMa
        rch13
            ,201
               4,VBGs
                    ental
                        ett
                          erina
                              nsw
                                ertoth
                                     eTe
                                       chn
                                         ica
                                           lComm
                                               it
                                                tee
                                                  .Inth
                                                      isl
                                                        ett
                                                          er,VBGr
                                                                epe
                                                                  ate
                                                                    dit
                                                                      srequ
                                                                          est
      f
      orac
         opyo
            fth
              ecom
                 ple
                   ter
                     epo
                       rt“tob
                            emad
                               eav
                                 ail
                                   abl
                                     etoi
                                        tbe
                                          for
                                            eth
                                              eGo
                                                ver
                                                  nme
                                                    ntm
                                                      ake
                                                        saf
                                                          ina
                                                            lde
                                                              cis
                                                                ionc
                                                                   onc
                                                                     ern
                                                                       ing
      th
       eva
         lid
           ityo
              fit
                smi
                  nin
                    gri
                      ght
                        s.
                         ”


98
 .    O
      nth
        eoth
           erh
             and
               ,VBGc
                   omm
                     uni
                       cat
                         eda
                           gaintot
                                 heComm
                                      it
                                       teeth
                                           at
                                            ,ac
                                              cord
                                                 ingt
                                                    oit
                                                      ,(i
                                                        )on
                                                          lyBSGRw
                                                                ouldb
                                                                    e“ina
      po
       si
        tiontop
              rov
                idea
                   nan
                     swe
                       ronth
                           ema
                             inp
                               oin
                                 tsr
                                   ais
                                     edinth
                                          ele
                                            tte
                                              roft
                                                 heT
                                                   echn
                                                      ica
                                                        lComm
                                                            it
                                                             tee
                                                               ,”t
                                                                 hat(
                                                                    ii
                                                                     )sin
                                                                        ceV
                                                                          ale
      tookt
          hec
            ont
              rolo
                 fVBG
                    ,VBGw
                        oul
                          dno
                            tha
                              vec
                                omm
                                  it
                                   teda
                                      nyr
                                        epr
                                          ehe
                                            nsib
                                               lea
                                                 cta
                                                   nd(
                                                     ii
                                                      i)VBGa
                                                           gre
                                                             edtom
                                                                 ake“a
      s
      ign
        if
         ican
            tin
              ves
                tme
                  nti
                    nGu
                      ine
                        a,b
                          yin
                            ves
                              tin
                                g700m
                                    il
                                     liono
                                         fUSd
                                            olla
                                               rsinth
                                                    isp
                                                      roj
                                                        ectw
                                                           ithf
                                                              und
                                                                sad
                                                                  van
                                                                    cedb
                                                                       yVa
                                                                         le
                                                                          .”


99
 .    A
      lso
        ,on M
            arc
              h13
                ,20
                  14,th
                      eco
                        uns
                          elo
                            fBSGRs
                                 ental
                                     ett
                                       ertot
                                           heT
                                             echn
                                                ica
                                                  lComm
                                                      it
                                                       teeinw
                                                            hic
                                                              hitind
                                                                   ica
                                                                     tedth
                                                                         at
      BSGR“w
           il
            lno
              tbeab
                  let
                    osu
                      bmi
                        tit
                          san
                            swe
                              rtot
                                 heT
                                   echn
                                      ica
                                        lComm
                                            it
                                             tee”w
                                                 ith
                                                   inth
                                                      etim
                                                         efr
                                                           ameg
                                                              ivenf
                                                                  orth
                                                                     ispu
                                                                        rpo
                                                                          se.
      Ina
        ddi
          tio
            n,th
               eco
                 uns
                   elo
                     fBSGRind
                            ica
                              tedth
                                  att
                                    hisc
                                       omp
                                         anyw
                                            il
                                             lsubm
                                                 iti
                                                   tsa
                                                     nsw
                                                       er“b
                                                          efo
                                                            reM
                                                              ond
                                                                ayM
                                                                  arc
                                                                    h21
                                                                      ,20
                                                                        14
      a
      t5p
        .m.
          ,”i
            .e
             .ou
               ts
                ideo
                   fth
                     etim
                        efr
                          amee
                             sta
                               bli
                                 she
                                   dbyth
                                       eTe
                                         chn
                                           ica
                                             lComm
                                                 it
                                                  tee
                                                    .


100
  .   Ina
        nsw
          er,i
             twa
               sind
                  ica
                    tedtoVBGth
                             ati
                               tsob
                                  serv
                                     at
                                      ion
                                        swou
                                           ldb
                                             ean
                                               aly
                                                 zed
                                                   .Itw
                                                      asa
                                                        lsor
                                                           emind
                                                               edint
                                                                   hisl
                                                                      ett
                                                                        ert
                                                                          hat
      VBG–h
          old
            ero
              fth
                eti
                  tle
                    san
                      dag
                        reem
                           entund
                                err
                                  evi
                                    ew–c
                                       anno
                                          trem
                                             ainun
                                                 inv
                                                   olv
                                                     edi
                                                       nth
                                                         edi
                                                           scu
                                                             ssi
                                                               ono
                                                                 nth
                                                                   eme
                                                                     ri
                                                                      tsth
                                                                         at
      s
      tar
        tedonth
              eva
                lid
                  ityo
                     fth
                       eti
                         tle
                           sando
                               fth
                                 eag
                                   reem
                                      ent
                                        .


101
  .   Ina
        ddi
          tio
            n,i
              twa
                sind
                   ica
                     teda
                        gainth
                             at“
                               theo
                                  rig
                                    ina
                                      lde
                                        fec
                                          tswh
                                             ichs
                                                eem
                                                  ,inth
                                                      ecu
                                                        rre
                                                          nts
                                                            tat
                                                              eoft
                                                                 hea
                                                                   nal
                                                                     ysi
                                                                       soft
                                                                          he
      T
      echn
         ica
           lComm
               it
                tee
                  ,tov
                     it
                      iat
                        eth
                          epr
                            oce
                              edin
                                 gso
                                   fgr
                                     ant
                                       ingo
                                          fth
                                            eti
                                              tl
                                               esan
                                                  dag
                                                    reem
                                                       ent
                                                         stod
                                                            ayh
                                                              eldb
                                                                 yVBGc
                                                                     anno
                                                                        t,i
                                                                          n
      an
       yca
         se,b
            eel
              imin
                 ate
                   dbyth
                       eme
                         refa
                            cto
                              fac
                                han
                                  geo
                                    fcap
                                       ita
                                         lcom
                                            pos
                                              it
                                               iono
                                                  fth
                                                    isc
                                                      ompa
                                                         nya
                                                           ft
                                                            erth
                                                               egr
                                                                 ant
                                                                   ing
                                                                     .”


102
  .   F
      ina
        lly
          ,con
             cern
                ingt
                   heo
                     bse
                       rva
                         tion
                            scomm
                                uni
                                  cat
                                    edtoth
                                         eTe
                                           chn
                                             ica
                                               lComm
                                                   it
                                                    teebyth
                                                          ecoun
                                                              selo
                                                                 fth
                                                                   emino
                                                                       ri
                                                                        ty
      s
      har
        eho
          lde
            r,BSGR
                 ,itw
                    asr
                      emind
                          edf
                            ora
                              llu
                                sef
                                  ulpu
                                     rpo
                                       sesth
                                           atVBG–th
                                                  eon
                                                    lyp
                                                      artytoth
                                                             epr
                                                               oce
                                                                 eding
                                                                     s–d
                                                                       idn
                                                                         ot
      r
      equ
        esta
           nex
             ten
               sio
                 nofth
                     ete
                       rmfo
                          rit
                            sel
                              f.


103
  .   Ina
        lle
          ven
            ts
             ,itw
                ass
                  pec
                    if
                     iedinh
                          isl
                            ett
                              erth
                                 att
                                   hem
                                     ino
                                       ri
                                        tys
                                          har
                                            eho
                                              lde
                                                rofVBG“c
                                                       anno
                                                          tsub
                                                             st
                                                              itu
                                                                tei
                                                                  tse
                                                                    lftot
                                                                        he
      T
      echn
         ica
           lComm
               it
                teea
                   ndi
                     tsP
                       res
                         ide
                           ntt
                             oco
                               ndu
                                 ctt
                                   hep
                                     roc
                                       eed
                                         ing
                                           sbe
                                             for
                                               eth
                                                 eTe
                                                   chn
                                                     ica
                                                       lComm
                                                           it
                                                            tee
                                                              .”




                                                                    CGS&Hp
                                                                         .21
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 23 of 34




104
  .   A
      fte
        rth
          eex
            pir
              at
               iono
                  fth
                    ete
                      rmf
                        orf
                          il
                           ingob
                               serv
                                  at
                                   ion
                                     ses
                                       tab
                                         li
                                          she
                                            dbyth
                                                eTe
                                                  chn
                                                    ica
                                                      lComm
                                                          it
                                                           tee
                                                             ,th
                                                               ela
                                                                 tte
                                                                   rre
                                                                     ceiv
                                                                        ed,
      th
       roug
          hth
            ein
              term
                 edi
                   aryo
                      fVBG
                         ,al
                           ett
                             erf
                               romth
                                   ecoun
                                       selo
                                          fth
                                            emino
                                                ri
                                                 tys
                                                   har
                                                     eho
                                                       lde
                                                         rofVBGd
                                                               ate
                                                                 dMa
                                                                   rch1
                                                                      7,20
                                                                         14.
      Inh
        isl
          ett
            er,t
               hec
                 oun
                   selo
                      fth
                        emino
                            ri
                             tys
                               har
                                 eho
                                   lde
                                     rofVBGc
                                           ont
                                             est
                                               eda
                                                 gainth
                                                      ele
                                                        gal
                                                          ityo
                                                             fth
                                                               epro
                                                                  cee
                                                                    ding
                                                                       scon
                                                                          duc
                                                                            ted
      byth
         eTe
           chn
             ica
               lComm
                   it
                    tee
                      .


105
  .   T
      heT
        echn
           ica
             lComm
                 it
                  teem
                     eton M
                          arc
                            h21
                              ,20
                                14toe
                                    xam
                                      ineth
                                          eob
                                            serv
                                               at
                                                ion
                                                  sre
                                                    ceiv
                                                       edont
                                                           hed
                                                             raf
                                                               tre
                                                                 comm
                                                                    end
                                                                      ation
                                                                          .


106
  .   T
      heT
        echn
           ica
             lComm
                 it
                  teeno
                      tedt
                         hatth
                             eob
                               serv
                                  at
                                   ion
                                     sma
                                       debyVBGo
                                              rit
                                                smino
                                                    ri
                                                     tys
                                                       har
                                                         eho
                                                           lde
                                                             rdi
                                                               dno
                                                                 tcon
                                                                    tr
                                                                     ibu
                                                                       tea
                                                                         ny
      n
      ewd
        efa
          ctoo
             rdej
                uree
                   lem
                     entju
                         st
                          ify
                            inga m
                                 odi
                                   fic
                                     ationo
                                          fth
                                            edr
                                              aftr
                                                 ecomm
                                                     end
                                                       ation
                                                           .


107
  .   Con
        sequ
           ent
             ly,th
                 eTe
                   chn
                     ica
                       lComm
                           it
                            teed
                               ecid
                                  edto m
                                       aint
                                          aini
                                             tsr
                                               ecomm
                                                   end
                                                     ation
                                                         ,wh
                                                           ichi
                                                              tsubm
                                                                  it
                                                                   stoth
                                                                       eSt
                                                                         rat
                                                                           egi
                                                                             c
      Comm
         it
          tee
            .




                                                                   CGS&Hp
                                                                        .22
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 24 of 34




  T
  ITLEI
      I–ANALYS
             IS OFTHECOND
                        ITIONSFOROBTA
                                    INING THEM
                                             ININGT
                                                  ITLESANDTHE M
                                                              INING
                                      AGREEMENT


108
  .   V
      ario
         usin
            dic
              at
               ion
                 s,a
                   ri
                    singf
                        romth
                            eva
                              riou
                                 sel
                                   eme
                                     ntso
                                        fproo
                                            fav
                                              ail
                                                abl
                                                  etoth
                                                      eTe
                                                        chn
                                                          ica
                                                            lComm
                                                                it
                                                                 tee
                                                                   ,we
                                                                     rer
                                                                       epo
                                                                         rt
                                                                          edto
      VBGdu
          ringth
               ewr
                 it
                  tenp
                     roc
                       eed
                         ing
                           sandd
                               isc
                                 uss
                                   edd
                                     uringt
                                          heo
                                            ralp
                                               roc
                                                 eed
                                                   ing
                                                     s.


109
  .   T
      hes
        eind
           ica
             tion
                sle
                  adtotw
                       ocon
                          clu
                            sion
                               s,w
                                 hic
                                   hwi
                                     llb
                                       ede
                                         ta
                                          ile
                                            dbe
                                              low
                                                :


      -     c
            orrup
                tpr
                  act
                    ice
                      swe
                        rec
                          arr
                            iedou
                                ttoob
                                    tai
                                      nth
                                        emin
                                           ingt
                                              it
                                               lesa
                                                  ndth
                                                     emin
                                                        inga
                                                           gre
                                                             eme
                                                               ntinqu
                                                                    est
                                                                      ion(I
                                                                          );
      -     a
            ttem
               ptsw
                  erec
                     arr
                       iedou
                           ttod
                              est
                                royc
                                   ert
                                     aine
                                        lem
                                          ent
                                            sofp
                                               roo
                                                 fofth
                                                     eco
                                                       rrup
                                                          tpr
                                                            act
                                                              ice
                                                                sinqu
                                                                    est
                                                                      ion(
                                                                         II)
                                                                           .


110
  .   F
      irs
        tofa
           ll
            ,itm
               ustb
                  esp
                    eci
                      fie
                        dth
                          atth
                             ein
                               dic
                                 at
                                  ion
                                    sinq
                                       ues
                                         tio
                                           nar
                                             eta
                                               kenf
                                                  rome
                                                     lem
                                                       ent
                                                         sofp
                                                            roo
                                                              fwho
                                                                 sea
                                                                   uth
                                                                     ent
                                                                       ici
                                                                         tyw
                                                                           as
      c
      ont
        est
          edn
            otbyVBG
                  ,ho
                    lde
                      rofth
                          eti
                            tle
                              san
                                dofth
                                    eag
                                      reem
                                         entinq
                                              ues
                                                tiona
                                                    ndth
                                                       eon
                                                         lyp
                                                           artytoth
                                                                  epro
                                                                     cee
                                                                       ding
                                                                          s,b
                                                                            ut
      byth
         emino
             ri
              tys
                har
                  eho
                    lde
                      rofth
                          isc
                            omp
                              any
                                , BSGR
                                     .


111
  .   T
      heT
        echn
           ica
             lComm
                 it
                  tee
                    ,how
                       eve
                         r,ov
                            errod
                                eth
                                  isc
                                    ont
                                      est
                                        ationf
                                             ort
                                               hef
                                                 ollow
                                                     ingr
                                                        eas
                                                          ons
                                                            :


  -   ont
        heo
          neh
            and
              ,th
                ein
                  tr
                   ins
                     ica
                       nal
                         ysi
                           softh
                               eel
                                 eme
                                   ntso
                                      fproo
                                          fle
                                            dtoth
                                                efin
                                                   dingt
                                                       hatth
                                                           eys
                                                             upp
                                                               orte
                                                                  acho
                                                                     the
                                                                       r,a
                                                                         ndth
                                                                            is
      a
      rt
       icu
         lat
           iond
              oesno
                  tse
                    emtob
                        eth
                          ere
                            sul
                              tofac
                                  ons
                                    tru
                                      cti
                                        ono
                                          rma
                                            nipu
                                               lat
                                                 ion
                                                   ;


  -   ont
        heo
          the
            rha
              nd,th
                  eho
                    lde
                      rofth
                          emin
                             ingt
                                it
                                 lesa
                                    ndo
                                      fth
                                        emin
                                           inga
                                              gre
                                                eme
                                                  ntinq
                                                      ues
                                                        tio
                                                          n–VBG–o
                                                                nit
                                                                  spa
                                                                    rt
                                                                     ,didno
                                                                          t
      i
      ssu
        eanyc
            ri
             tic
               ismo
                  rex
                    pre
                      sse
                        danys
                            eriou
                                sdou
                                   btdu
                                      ringth
                                           epro
                                              cee
                                                ding
                                                   s.In
                                                      dee
                                                        d,t
                                                          hisc
                                                             omp
                                                               anyl
                                                                  imi
                                                                    tedi
                                                                       tse
                                                                         lf
                                                                          ,du
                                                                            ring
      th
       ewr
         it
          tenp
             roc
               eed
                 ing
                   s,tos
                       endr
                          equ
                            est
                              sfo
                                rpro
                                   duc
                                     tiono
                                         fdo
                                           cum
                                             ent
                                               sorin
                                                   form
                                                      at
                                                       iontoi
                                                            tsm
                                                              ino
                                                                ri
                                                                 tys
                                                                   har
                                                                     eho
                                                                       lde
                                                                         rand
                                                                            ,
      du
       ringi
           tsh
             ear
               ing
                 ,toi
                    ndi
                      cat
                        eth
                          at
                           ,sin
                              ceth
                                 efi
                                   lew
                                     asc
                                       urr
                                         ent
                                           lye
                                             xam
                                               ine
                                                 dbyth
                                                     eAm
                                                       eri
                                                         canj
                                                            udi
                                                              cia
                                                                lau
                                                                  tho
                                                                    ri
                                                                     tie
                                                                       s,i
                                                                         n
      p
      art
        icu
          lar
            ,th
              eyw
                ereb
                   ett
                     erp
                       lac
                         edtoc
                             ond
                               ucta
                                  ddi
                                    tion
                                       ali
                                         nve
                                           st
                                            iga
                                              tion
                                                 s;



  -   f
      ina
        lly
          ,al
            thoug
                hBSGR
                    ,mino
                        ri
                         tys
                           har
                             eho
                               lde
                                 rofth
                                     ecom
                                        panyho
                                             ldingth
                                                   eti
                                                     tl
                                                      esa
                                                        ndth
                                                           eag
                                                             reem
                                                                entinqu
                                                                      est
                                                                        ion
                                                                          ,
      c
      ont
        est
          edi
            npa
              rt
               icu
                 larth
                     eau
                       the
                         nti
                           cityo
                               fth
                                 econ
                                    tra
                                      ctsc
                                         omm
                                           uni
                                             cat
                                               edtoi
                                                   tbyth
                                                       eTe
                                                         chn
                                                           ica
                                                             lComm
                                                                 it
                                                                  teeon M
                                                                        ay7
                                                                          ,
      201
        3,th
           esam
              easth
                  edo
                    cum
                      ent
                        scomm
                            uni
                              cat
                                edtoVBGonD
                                         ecem
                                            ber4
                                               ,20
                                                 13a
                                                   ndt
                                                     ran
                                                       smi
                                                         tte
                                                           dbyi
                                                              ttoth
                                                                  isc
                                                                    omp
                                                                      any
                                                                        ;
      th
       isc
         ri
          tic
            ismw
               asno
                  tac
                    com
                      pan
                        iedbya
                             nys
                               eriou
                                   sco
                                     rro
                                       bor
                                         at
                                          inge
                                             vid
                                               enc
                                                 e.


      T
      hus
        ,ino
           rde
             rtod
                emon
                   str
                     ateth
                         atth
                            eco
                              ntr
                                act
                                  scomm
                                      uni
                                        cat
                                          edtoi
                                              tcon
                                                 st
                                                  itu
                                                    ted“
                                                       forg
                                                          eri
                                                            es,
                                                              ”BSGRl
                                                                   imi
                                                                     tedi
                                                                        tse
                                                                          lfto
      s
      ta
       tingth
            att
              hen
                umb
                  eringo
                       fth
                         ele
                           gals
                              tam
                                psw
                                  asno
                                     tinal
                                         ogi
                                           calo
                                              rde
                                                r.Y
                                                  et
                                                   ,th
                                                     ise
                                                       lem
                                                         entdo
                                                             esno
                                                                tpr
                                                                  oveth
                                                                      atth
                                                                         ese
      c
      ont
        rac
          tsw
            ouldb
                efo
                  rge
                    rie
                      s;a
                        ctu
                          ally
                             ,iti
                                ssp
                                  eci
                                    fie
                                      dth
                                        atth
                                           eba
                                             sica
                                                gre
                                                  eme
                                                    nth
                                                      eldbyVBGp
                                                              res
                                                                ent
                                                                  sth
                                                                    esam
                                                                       e
      c
      har
        act
          eri
            st
             ic
              .




                                                                    CGS&Hp
                                                                         .23
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 25 of 34




      Equ
        ally
           ,th
             eaf
               fi
                rma
                  tion
                     sofBSGRc
                            onc
                              ern
                                ingth
                                    ela
                                      cko
                                        fcr
                                          edib
                                             il
                                              ityo
                                                 fth
                                                   eaf
                                                     fid
                                                       avi
                                                         tofM
                                                            rs
                                                             .Mam
                                                                adi
                                                                  eTou
                                                                     réa
                                                                       reno
                                                                          t
      s
      upp
        ort
          edbya
              nys
                eriou
                    sco
                      rro
                        bor
                          at
                           inge
                              lem
                                ent
                                  .


I
.     CORRUPTPRACT
                 ICESINORDERTOOBTA
                                 IN M
                                    ININGT
                                         ITLESANDTHE M
                                                     ININGAGREEMENTIN
      QUEST
          ION


112
  .   I
      tapp
         ear
           sfromth
                 eva
                   riou
                      sel
                        emen
                           tso
                             fpr
                               oofa
                                  vai
                                    lab
                                      letoth
                                           eTe
                                             chn
                                               ica
                                                 lComm
                                                     it
                                                      teeth
                                                          atth
                                                             emin
                                                                ingt
                                                                   it
                                                                    lesa
                                                                       ndt
                                                                         he
      m
      ininga
           gre
             eme
               ntin q
                    ues
                      tionw
                          ereg
                             ran
                               ted
                                 ,atth
                                     etim
                                        eofth
                                            efa
                                              cts
                                                ,fo
                                                  llow
                                                     ingc
                                                        orrup
                                                            tpr
                                                              act
                                                                ice
                                                                  sus
                                                                    edbyBSGRw
                                                                            ithth
                                                                                e
      G
      uin
        eana
           uth
             ori
               tie
                 sinp
                    lac
                      eatt
                         hes
                           amet
                              ime
                                .


113
  .   T
      hus
        ,se
          ver
            alf
              act
                sse
                  ems
                    uff
                      ic
                       ien
                         tlye
                            sta
                              bli
                                she
                                  d.


1
.     I
      tisb
         ecau
            seM
              rs. Mam
                    adi
                      eTou
                         réwa
                            sth
                              ewi
                                feo
                                  fth
                                    ePr
                                      esid
                                         ento
                                            fth
                                              eRepub
                                                   li
                                                    c,Lan
                                                        sanaC
                                                            ont
                                                              é,th
                                                                 atBSGR
      c
      onta
         ctedh
             er


114
  .   T
      hef
        actth
            atM
              rs
               .Mam
                  adi
                    eTou
                       réh
                         adb
                           een
                             ,sin
                                ce2
                                  000
                                    ,th
                                      ewi
                                        feo
                                          fth
                                            ePr
                                              esid
                                                 ento
                                                    fth
                                                      eRe
                                                        pub
                                                          lic
                                                            ,La
                                                              nsa
                                                                naCon
                                                                    té
                                                                     ,is
      no
       tqu
         est
           iona
              bleinl
                   igh
                     tofth
                         eva
                           riou
                              sel
                                eme
                                  ntso
                                     fproo
                                         fav
                                           ai
                                            lab
                                              letot
                                                  heT
                                                    echn
                                                       ica
                                                         lComm
                                                             it
                                                              teec
                                                                 onc
                                                                   ern
                                                                     ingh
                                                                        er.


115
  .   T
      hus
        ,se
          ver
            alob
               jec
                 tiv
                   eel
                     eme
                       ntso
                          fproo
                              fcon
                                 fi
                                  rmth
                                     ede
                                       cla
                                         rat
                                           ion
                                             sofM
                                                rs
                                                 .Mam
                                                    adi
                                                      eTou
                                                         réonth
                                                              isp
                                                                oin
                                                                  t,e
                                                                    spe
                                                                      cia
                                                                        llyth
                                                                            e
      d
      ipl
        oma
          ticp
             ass
               por
                 tsh
                   eha
                     d,w
                       hic
                         hde
                           sig
                             nat
                               edh
                                 era
                                   s“w
                                     ifePRG”(m
                                             ean
                                               ingw
                                                  ifeo
                                                     fth
                                                       ePr
                                                         esid
                                                            ento
                                                               fth
                                                                 eRe
                                                                   pub
                                                                     lico
                                                                        f
      G
      uin
        ea)
          .


116
  .   I
      tisb
         eca
           useo
              fth
                eclo
                   sen
                     esso
                        fMr
                          s.M
                            ama
                              dieT
                                 our
                                   éwi
                                     thP
                                       res
                                         ide
                                           ntL
                                             ans
                                               anaCon
                                                    tét
                                                      hatth
                                                          ere
                                                            pre
                                                              sen
                                                                tat
                                                                  ive
                                                                    sofBSGR–
      e
      spe
        cia
          lly M
              ess
                rs
                 .RoyO
                     ron
                       ,Ma
                         rcS
                           tru
                             ik,A
                                she
                                  rAv
                                    ida
                                      nandF
                                          réd
                                            éri
                                              cCi
                                                lin
                                                  s–c
                                                    ont
                                                      act
                                                        edh
                                                          ert
                                                            hro
                                                              ughh
                                                                 erh
                                                                   alf
                                                                     -bro
                                                                        the
                                                                          r,
      M
      r.Ib
         rah
           imaSo
               ryT
                 our
                   é.


117
  .   O
      the
        rwi
          se,a
             tth
               etim
                  eofth
                      efa
                        cts
                          ,Mr
                            s.M
                              ama
                                dieT
                                   our
                                     édidn
                                         oth
                                           avea
                                              nys
                                                pec
                                                  ia
                                                   lcom
                                                      pet
                                                        enc
                                                          eore
                                                             xpe
                                                               rt
                                                                iseju
                                                                    st
                                                                     ify
                                                                       ing
      th
       atac
          omp
            anyo
               fth
                 esi
                   zeo
                     fBSGRa
                          ndth
                             eBSGRg
                                  roupw
                                      oul
                                        dha
                                          vec
                                            ont
                                              act
                                                edh
                                                  ertoob
                                                       ta
                                                        inh
                                                          ers
                                                            erv
                                                              ice
                                                                s.


118
  .   Con
        sequ
           ent
             ly,th
                 eTe
                   chn
                     ica
                       lComm
                           it
                            teei
                               sconv
                                   inc
                                     edth
                                        atth
                                           eon
                                             lyr
                                               eas
                                                 onf
                                                   orw
                                                     hic
                                                       hBSGR
                                                           ,es
                                                             pec
                                                               ia
                                                                llyth
                                                                    roug
                                                                       hMr
                                                                         .
      F
      réd
        éri
          cCi
            lin
              s,c
                ont
                  act
                    edM
                      rs
                       .Mam
                          adi
                            eTou
                               réw
                                 asth
                                    ats
                                      hew
                                        asl
                                          ike
                                            lytoe
                                                xer
                                                  cis
                                                    eanin
                                                        flu
                                                          enc
                                                            eont
                                                               heH
                                                                 eado
                                                                    fSt
                                                                      ate
                                                                        ,
      a
      shi
        swi
          fe.


119
  .   T
      hee
        lem
          ent
            sofp
               roo
                 fav
                   ai
                    lab
                      letoth
                           eTe
                             chn
                               ica
                                 lComm
                                     it
                                      tee–a
                                          ndw
                                            hic
                                              hwe
                                                res
                                                  enttoV
                                                       BG–s
                                                          howth
                                                              atth
                                                                 isin
                                                                    flu
                                                                      enc
                                                                        e
      w
      asr
        eal
          .


120
  .   Ina
        ddi
          tio
            n,th
               esee
                  lem
                    ent
                      swe
                        recon
                            fi
                             rme
                               dbyth
                                   ede
                                     cla
                                       rat
                                         ion
                                           sofM
                                              rs
                                               .Mam
                                                  adi
                                                    eTou
                                                       réd
                                                         ate
                                                           dDe
                                                             cem
                                                               ber2
                                                                  ,20
                                                                    13.




                                                                    CGS&Hp
                                                                         .24
        Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 26 of 34




2
.       I
        twa
          sine
             xch
               ang
                 efo
                   rhe
                     rin
                       terv
                          ent
                            ionw
                               ithth
                                   ePr
                                     esid
                                        ento
                                           fth
                                             eRepub
                                                  li
                                                   cfo
                                                     rBSGRtoob
                                                             tainth
                                                                  emin
                                                                     ingt
                                                                        it
                                                                         les
        anda
           gre
             emen
                tsth
                   atM
                     rs. Mam
                           adi
                             eTou
                                réb
                                  ene
                                    fi
                                     ttedf
                                         romv
                                            ariou
                                                sadv
                                                   anta
                                                      ges


121
  .     V
        ario
           usd
             ocum
                ent
                  sth
                    atw
                      erea
                         vai
                           lab
                             letoth
                                  eTe
                                    chn
                                      ica
                                        lComm
                                            it
                                             teea
                                                ndt
                                                  hati
                                                     twa
                                                       sab
                                                         lea
                                                           naly
                                                              zeind
                                                                  ica
                                                                    teth
                                                                       efo
                                                                         llow
                                                                            ing
        po
         int
           s:


    -   M
        r.F
          réd
            éri
              cCi
                lin
                  s,a
                    gen
                      tofBSGR
                            ,onth
                                eon
                                  eha
                                    nd,a
                                       ndM
                                         ess
                                           rs
                                            .RoyO
                                                rona
                                                   nd M
                                                      arcS
                                                         tru
                                                           ik,th
                                                               enM
                                                                 r.A
                                                                   she
                                                                     rAv
                                                                       ida
                                                                         n,
        l
        ega
          lre
            pre
              sen
                tat
                  ive
                    sofBSGRinG
                             uin
                               ea,ont
                                    heo
                                      the
                                        rha
                                          nd,a
                                             cte
                                               dst
                                                 art
                                                   ingin20
                                                         05inth
                                                              eRe
                                                                pub
                                                                  li
                                                                   cofG
                                                                      uin
                                                                        eaonb
                                                                            eha
                                                                              lf
        o
        fBSGR
            ,tof
               aci
                 li
                  tat
                    eth
                      ein
                        sta
                          lla
                            tiono
                                fth
                                  isc
                                    omp
                                      anyinth
                                            eco
                                              unt
                                                rya
                                                  ndtoo
                                                      bta
                                                        in m
                                                           iningt
                                                                it
                                                                 lesf
                                                                    ori
                                                                      t;


    -   A
        sofi
           tsin
              sta
                lla
                  tio
                    ninGu
                        ine
                          a,BSGRin
                                 trod
                                    uce
                                      d,d
                                        ire
                                          ct
                                           lyth
                                              roug
                                                 hitsl
                                                     ega
                                                       lre
                                                         pre
                                                           sen
                                                             tat
                                                               ive
                                                                 sorth
                                                                     roug
                                                                        hMr
                                                                          .Fr
                                                                            édé
                                                                              ric
        C
        il
         ins
           ,as
             yst
               ema
                 ticpo
                     licyo
                         fgiv
                            ingv
                               alu
                                 abl
                                   egi
                                     ft
                                      stoG
                                         uin
                                           eana
                                              uth
                                                ori
                                                  tie
                                                    s.

    -   A
        bov
          eal
            l,th
               eaf
                 orem
                    ent
                      ion
                        edr
                          epr
                            ese
                              nta
                                tiv
                                  eso
                                    fBSGRa
                                         ppro
                                            ach
                                              ed,t
                                                 hro
                                                   ughh
                                                      erh
                                                        alf
                                                          -bro
                                                             the
                                                               r,M
                                                                 r.I
                                                                   bra
                                                                     him
                                                                       aSo
                                                                         ry
        T
        our
          é,M
            rs
             .Mam
                adi
                  eTou
                     ré,w
                        ifeo
                           fth
                             ePr
                               esid
                                  ento
                                     fth
                                       eRe
                                         pub
                                           licL
                                              ans
                                                anaCon
                                                     té
                                                      ,sot
                                                         hats
                                                            hew
                                                              oul
                                                                din
                                                                  terv
                                                                     enef
                                                                        or
        BSGRw
            ithth
                eHe
                  ado
                    fth
                      eSt
                        atetog
                             ran
                               tth
                                 ecom
                                    panym
                                        iningr
                                             igh
                                               ts
                                                ,es
                                                  pec
                                                    ia
                                                     llyinth
                                                           ear
                                                             eao
                                                               fZog
                                                                  otaa
                                                                     ndo
                                                                       nSim
                                                                          andou
        b
        loc
          ks1a
             nd2
               ;

    -   S
        eve
          ralm
             eet
               ing
                 swe
                   reo
                     rga
                       niz
                         ed,a
                            tth
                              ere
                                que
                                  stofBSGR
                                         ,by M
                                             rs
                                              .Mam
                                                 adi
                                                   eTou
                                                      ré,a
                                                         the
                                                           rhou
                                                              sei
                                                                nDub
                                                                   rék
                                                                     aorinth
                                                                           e
        p
        res
          ide
            nti
              alp
                ala
                  ce,inp
                       art
                         icu
                           lari
                              nor
                                dertoa
                                     llowBSGRtop
                                               res
                                                 enttot
                                                      heH
                                                        eado
                                                           fth
                                                             eSt
                                                               atea
                                                                  ndt
                                                                    heG
                                                                      uin
                                                                        eana
                                                                           uth
                                                                             ori
                                                                               tie
                                                                                 s
        i
        tsw
          ishtoo
               bta
                 inm
                   iningt
                        it
                         lesinG
                              uin
                                ea.


122
  .     F
        irs
          tofa
             ll,a
                sofob
                    tain
                       ingm
                          inin
                             gti
                               tle
                                 sin20
                                     06,s
                                        ubs
                                          tan
                                            tia
                                              lpa
                                                yme
                                                  ntsa
                                                     ndf
                                                       reer
                                                          igh
                                                            tso
                                                              fpa
                                                                rt
                                                                 icip
                                                                    ati
                                                                      onw
                                                                        erer
                                                                           ece
                                                                             ive
                                                                               dby
        M
        rs
         .Mam
            adi
              eTou
                 ré,e
                    ith
                      ere
                        xpl
                          ic
                           it
                            lyine
                                xch
                                  ang
                                    efo
                                      rhe
                                        rin
                                          terv
                                             ent
                                               ionino
                                                    rde
                                                      rtoob
                                                          tai
                                                            nmin
                                                               ingt
                                                                  it
                                                                   lesa
                                                                      ndt
                                                                        hem
                                                                          ining
        a
        gre
          eme
            ntbyBSGRonth
                       ede
                         pos
                           it
                            sofZog
                                 otaa
                                    ndS
                                      ima
                                        ndo
                                          u,o
                                            rund
                                               erc
                                                 irc
                                                   ums
                                                     tan
                                                       cesa
                                                          nda
                                                            cco
                                                              rdingto m
                                                                      oda
                                                                        li
                                                                         tie
                                                                           sth
                                                                             at
        e
        sta
          bli
            shd
              ire
                ct
                 lyal
                    inkb
                       etw
                         eenth
                             esea
                                dva
                                  nta
                                    gesa
                                       ndBSGR
                                            ’sob
                                               tain
                                                  ingm
                                                     iningr
                                                          igh
                                                            ts
                                                             ;
                i
                .   Inp
                      art
                        icu
                          lar
                            ,onJ
                               une2
                                  0,20
                                     07,am
                                         emo
                                           randumo
                                                 fund
                                                    ers
                                                      tand
                                                         ingw
                                                            ase
                                                              xec
                                                                ute
                                                                  dbe
                                                                    twe
                                                                      enBSGRa
                                                                            nd
                    M
                    atind
                        aan
                          dCoL
                             imi
                               ted
                                 ,wh
                                   ereapp
                                        are
                                          ntly M
                                               rs
                                                .Mam
                                                   adi
                                                     eTou
                                                        réi
                                                          sth
                                                            ema
                                                              nag
                                                                er,ind
                                                                     ica
                                                                       tingth
                                                                            at
                                                                             ,in
                    e
                    xch
                      ang
                        efo
                          rth
                            eef
                              for
                                tma
                                  de,w
                                     hic
                                       hal
                                         low
                                           edBSGRtoob
                                                    ta
                                                     in m
                                                        inin
                                                           gex
                                                             plo
                                                               rat
                                                                 ionp
                                                                    erm
                                                                      itson
                    F
                    ebru
                       ary28
                           ,200
                              7int
                                 hea
                                   reao
                                      fZog
                                         ota–inth
                                                epr
                                                  efe
                                                    ctu
                                                      reso
                                                         fLo
                                                           laa
                                                             ndN
                                                               ’Zé
                                                                 rék
                                                                   oré-
                                                                      ,th
                                                                        is
                    c
                    omp
                      anya
                         cce
                           pte
                             dtot
                                ran
                                  sfe
                                    r5%o
                                       fal
                                         lit
                                           ssh
                                             are
                                               sto M
                                                   ati
                                                     ndaa
                                                        ndC
                                                          oLim
                                                             it
                                                              ed.




                                                                      CGS&Hp
                                                                           .25
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 27 of 34




             i
             i.   O
                  nFe
                    bru
                      ary27
                          ,200
                             8,ac
                                omm
                                  iss
                                    ionc
                                       ont
                                         rac
                                           twa
                                             sex
                                               ecu
                                                 tedbyth
                                                       esam
                                                          epa
                                                            rt
                                                             ies
                                                               ,ind
                                                                  ica
                                                                    tingt
                                                                        hat
                  BSGRc
                      omm
                        it
                         tedtog
                              ivef
                                 ourm
                                    il
                                     liond
                                         oll
                                           arsto M
                                                 atin
                                                    daa
                                                      ndCoL
                                                          imi
                                                            ted“a
                                                                scomm
                                                                    iss
                                                                      ion”to
                  ob
                   tai
                     nSim
                        ando
                           ubl
                             ock
                               s1a
                                 nd2;


             i
             ii
              .   O
                  nFe
                    bru
                      ary28
                          ,200
                             8,am
                                emo
                                  randumo
                                        fun
                                          der
                                            sta
                                              ndi
                                                ngw
                                                  asex
                                                     ecu
                                                       tedb
                                                          etw
                                                            eenth
                                                                esam
                                                                   epa
                                                                     rt
                                                                      ies
                                                                        ,
                  ind
                    ica
                      tingth
                           atBSGRc
                                 omm
                                   it
                                    tedtot
                                         ran
                                           sfe
                                             rto M
                                                 ati
                                                   ndaa
                                                      ndC
                                                        oLim
                                                           it
                                                            ed5%o
                                                                fth
                                                                  esh
                                                                    are
                                                                      softh
                                                                          e
                  op
                   era
                     tingc
                         omp
                           anyo
                              fSim
                                 andoub
                                      loc
                                        ks1a
                                           nd2;


             iv
              .   Ind
                    eed
                      ,onD
                         ecem
                            ber9
                               ,200
                                  8,a
                                    Min
                                      is
                                       ter
                                         ia
                                          lOrd
                                             erw
                                               asi
                                                 ssu
                                                   edtod
                                                       el
                                                        ive
                                                          rtoBSGRa
                                                                 nex
                                                                   plo
                                                                     rat
                                                                       ion
                  p
                  erm
                    itonS
                        ima
                          ndo
                            ubl
                              ock
                                s1a
                                  nd2(
                                     Min
                                       is
                                        ter
                                          ia
                                           lOrd
                                              erN
                                                o.72
                                                   008
                                                     /4980
                                                         /MMG
                                                            /SGG
                                                               );


             v
             .    T
                  hed
                    ecl
                      ara
                        tion
                           sofM
                              rs
                               .Mam
                                  adi
                                    eTou
                                       réc
                                         onf
                                           irmth
                                               eabov
                                                   eel
                                                     emen
                                                        tsa
                                                          nds
                                                            how
                                                              ,ind
                                                                 eta
                                                                   ila
                                                                     nd
                  p
                  rec
                    ise
                      ly,th
                          econ
                             dit
                               ion
                                 sinw
                                    hic
                                      h,inh
                                          erp
                                            res
                                              enc
                                                eanda
                                                    the
                                                      rre
                                                        que
                                                          st
                                                           ,in
                                                             str
                                                               uct
                                                                 ion
                                                                   swe
                                                                     reg
                                                                       ive
                                                                         nbyth
                                                                             e
                  P
                  res
                    ide
                      nto
                        fth
                          eRe
                            pub
                              lict
                                 oth
                                   eMin
                                      is
                                       tero
                                          fMin
                                             estow
                                                 ith
                                                   drawth
                                                        emin
                                                           ingt
                                                              it
                                                               leonS
                                                                   ima
                                                                     ndoub
                                                                         loc
                                                                           ks
                  1a
                   nd2f
                      romth
                          ecom
                             panyth
                                  ath
                                    eldi
                                       tatth
                                           etim
                                              e,a
                                                ndg
                                                  ran
                                                    titt
                                                       oBSGR
                                                           .


123
  .   Infa
         ct,s
            eve
              ralc
                 ont
                   rac
                     tsa
                       ndc
                         omm
                           itm
                             ent
                               swe
                                 reex
                                    ecu
                                      tedd
                                         ire
                                           ct
                                            lyby M
                                                 rs
                                                  .Mam
                                                     adi
                                                       eTou
                                                          réw
                                                            ithP
                                                               ent
                                                                 lerH
                                                                    old
                                                                      ing
                                                                        s,a
      c
      omp
        anyw
           her
             eMr
               .Fr
                 édé
                   ricC
                      il
                       insw
                          ason
                             eofth
                                 eex
                                   ecu
                                     tiv
                                       esa
                                         ndw
                                           hic
                                             h,a
                                               tth
                                                 etim
                                                    e,obv
                                                        iou
                                                          slya
                                                             ctedo
                                                                 nbe
                                                                   hal
                                                                     fof
      BSGR
         ;


         i
         . T
           hus
             ,onF
                ebr
                  uary20
                       ,200
                          6,i
                            .e
                             .soona
                                  fte
                                    rob
                                      tain
                                         ingth
                                             eex
                                               plo
                                                 rat
                                                   ionp
                                                      erm
                                                        it
                                                         ,am
                                                           emo
                                                             randumo
                                                                   fund
                                                                      ers
                                                                        tand
                                                                           ing
             w
             ase
               xec
                 ute
                   dbe
                     twe
                       enP
                         ent
                           lerH
                              old
                                ing
                                  san
                                    dMr
                                      s.M
                                        ama
                                          dieT
                                             our
                                               é,ind
                                                   ica
                                                     tingth
                                                          atP
                                                            ent
                                                              lerH
                                                                 old
                                                                   ing
                                                                     sund
                                                                        erto
                                                                           ok
             tot
               ran
                 sfe
                   rfr
                     eeo
                       fch
                         arg
                           e33
                             .30%o
                                 fit
                                   sca
                                     pit
                                       alto M
                                            rs
                                             .Mam
                                                adi
                                                  eTou
                                                     réa
                                                       ssoo
                                                          nas“
                                                             them
                                                                ini
                                                                  ngt
                                                                    it
                                                                     lesn
                                                                        eed
                                                                          ed
             fo
              rth
                eex
                  plo
                    ita
                      tiono
                          fth
                            emin
                               inga
                                  reao
                                     fSim
                                        ando
                                           uwe
                                             reob
                                                tai
                                                  ned
                                                    ”;


         i
         i. Bytw
               ole
                 tte
                   rso
                     fcomm
                         itm
                           entf
                              romP
                                 ent
                                   lerH
                                      old
                                        ing
                                          stoM
                                             rs
                                              .Mam
                                                 adi
                                                   eTou
                                                      ré,l
                                                         ega
                                                           liz
                                                             edonJ
                                                                 uly21
                                                                     ,200
                                                                        6,i
                                                                          t
             w
             asa
               gre
                 edth
                    atth
                       ede
                         liv
                           eryo
                              fth
                                eex
                                  plo
                                    rat
                                      ionp
                                         erm
                                           it
                                            sont
                                               hea
                                                 rea
                                                   sofT
                                                      oug
                                                        ué,K
                                                           éni
                                                             éba
                                                               ,Ba
                                                                 fing M
                                                                      aka
                                                                        naa
                                                                          nd
             D
             ing
               uir
                 ayetoBSGRwou
                            ld“
                              autom
                                  at
                                   ica
                                     lly
                                       ”en
                                         tai
                                           lth
                                             efr
                                               eet
                                                 ran
                                                   sfe
                                                     rto M
                                                         rs
                                                          .Mam
                                                             adi
                                                               eTou
                                                                  réo
                                                                    f33
                                                                      .30%o
                                                                          fth
                                                                            e
             c
             api
               talo
                  fPe
                    ntl
                      erH
                        old
                          ing
                            s;


         i
         ii
          .OnJ
             uly8
                ,201
                   0,P
                     ent
                       lerH
                          old
                            ing
                              scomm
                                  it
                                   tedtop
                                        ayto M
                                             rs
                                              .Mam
                                                 adi
                                                   eTou
                                                      réth
                                                         eam
                                                           oun
                                                             toff
                                                                ivem
                                                                   il
                                                                    lionU
                                                                        .S.
             do
              lla
                rsi
                  nord
                     ert
                       ota
                         kein
                            toa
                              ccou
                                 ntt
                                   hes
                                     ucc
                                       esso
                                          fth
                                            eop
                                              era
                                                tio
                                                  nsc
                                                    onc
                                                      ern
                                                        ingth
                                                            egr
                                                              ant
                                                                ingo
                                                                   fth
                                                                     emin
                                                                        ingr
                                                                           igh
                                                                             ts
             o
             fSim
                andou
                    ;




                                                                  CGS&Hp
                                                                       .26
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 28 of 34




      iv
       .OnA
          ugu
            st3
              ,20
                10,P
                   ent
                     lerH
                        old
                          ing
                            sal
                              sop
                                rom
                                  ise
                                    dtop
                                       ayto M
                                            rs
                                             .Mam
                                                adi
                                                  eTou
                                                     réth
                                                        eam
                                                          oun
                                                            toff
                                                               ivem
                                                                  il
                                                                   lionU
                                                                       .S.
          do
           lla
             rsi
               nord
                  ert
                    ota
                      kein
                         toa
                           ccou
                              ntt
                                hes
                                  ucc
                                    esso
                                       fth
                                         eop
                                           era
                                             tio
                                               nsc
                                                 ond
                                                   uct
                                                     edi
                                                       nGu
                                                         ine
                                                           a.


124
  .   Inadd
          it
           ion
             ,ita
                lsoa
                   ppe
                     arsf
                        roms
                           ign
                             edbu
                                tund
                                   ate
                                     ddo
                                       cum
                                         ent
                                           s,e
                                             spe
                                               cia
                                                 llyf
                                                    romad
                                                        ecl
                                                          ara
                                                            tiono
                                                                fMr
                                                                  s.M
                                                                    ama
                                                                      dieT
                                                                         our
                                                                           é
      a
      ndac
         ont
           rac
             tapp
                are
                  ntlyt
                      erm
                        ina
                          tingth
                               ere
                                 la
                                  tion
                                     ship
                                        sbe
                                          twe
                                            enP
                                              ent
                                                lerH
                                                   old
                                                     ing
                                                       san
                                                         dMr
                                                           s.M
                                                             ama
                                                               dieT
                                                                  our
                                                                    é,th
                                                                       at
      p
      aym
        ent
          stoh
             erw
               erea
                  ctu
                    allyc
                        ons
                          ide
                            red
                              ,th
                                enm
                                  ade
                                    ,byP
                                       ent
                                         lerH
                                            old
                                              ing
                                                s.


125
  .   F
      ina
        lly,onJ
              uly2
                 7,20
                    10a
                      ndA
                        ugu
                          st5
                            ,20
                              10,tw
                                  och
                                    eck
                                      s,r
                                        esp
                                          ect
                                            ive
                                              lyf
                                                or100
                                                    ,000a
                                                        nd50
                                                           ,000U
                                                               .S.do
                                                                   lla
                                                                     rs
                                                                      ,we
                                                                        re
      i
      ssu
        edby M
             r.F
               réd
                 éri
                   cCi
                     lin
                       stoM
                          rs
                           .Mam
                              adi
                                eTou
                                   ré,w
                                      ho,inh
                                           era
                                             ff
                                              ida
                                                vit
                                                  ,sp
                                                    eci
                                                      fie
                                                        dind
                                                           eedth
                                                               ats
                                                                 her
                                                                   ece
                                                                     ive
                                                                       dse
                                                                         ver
                                                                           al
      p
      aym
        ent
          sfromBSGRth
                    roug
                       hMr
                         .Fr
                           édé
                             ricC
                                il
                                 ins
                                   .


126
  .   A
      llth
         eab
           ovee
              lem
                ent
                  sfo
                    rmas
                       eri
                         eso
                           fse
                             riou
                                sandc
                                    oncu
                                       rrin
                                          gind
                                             ica
                                               tion
                                                  s,wh
                                                     icha
                                                        llows
                                                            tat
                                                              ingth
                                                                  at:


      -   T
          hroug
              hit
                sle
                  galr
                     epr
                       ese
                         nta
                           tiv
                             es,in
                                 clu
                                   dingi
                                       npa
                                         rt
                                          icu
                                            larM
                                               ess
                                                 rs
                                                  .Ro
                                                    yOrona
                                                         nd M
                                                            arcS
                                                               tru
                                                                 ik,t
                                                                    hen
                                                                      ,st
                                                                        art
                                                                          ingf
                                                                             rom
          200
            6,M
              r.A
                she
                  rAv
                    ida
                      n,a
                        ndi
                          tsa
                            gen
                              tinG
                                 uin
                                   ea,M
                                      r.F
                                        réd
                                          éri
                                            cCi
                                              lin
                                                s,BSGRc
                                                      ont
                                                        act
                                                          edM
                                                            rs
                                                             .Mam
                                                                adi
                                                                  eTou
                                                                     ré,w
                                                                        ife
          o
          fth
            ePr
              esid
                 ento
                    fth
                      eRe
                        pub
                          licL
                             ans
                               anaCon
                                    téa
                                      ndl
                                        ike
                                          lytoin
                                               flu
                                                 enc
                                                   ehim
                                                      ,fo
                                                        rhe
                                                          rtoi
                                                             nte
                                                               rve
                                                                 new
                                                                   ithth
                                                                       eHe
                                                                         ado
                                                                           f
          th
           eSt
             atet
                oac
                  tua
                    llyob
                        tain m
                             inin
                                gti
                                  tle
                                    sand m
                                         ininga
                                              gre
                                                eme
                                                  ntsonth
                                                        ena
                                                          tion
                                                             alt
                                                               err
                                                                 ito
                                                                   ry;


      -   M
          rs
           .Mam
              adi
                eTou
                   réu
                     sedh
                        eri
                          nflu
                             enc
                               ewi
                                 thth
                                    eHe
                                      ado
                                        fth
                                          eSt
                                            ate
                                              ,es
                                                pec
                                                  ia
                                                   llybyo
                                                        rga
                                                          niz
                                                            ing m
                                                                eet
                                                                  ing
                                                                    swi
                                                                      thth
                                                                         e
          r
          epr
            ese
              nta
                tiv
                  eso
                    fBSGR
                        ,to m
                            otiv
                               ateh
                                  imtog
                                      ivein
                                          stru
                                             ction
                                                 stot
                                                    heM
                                                      ini
                                                        ste
                                                          rofth
                                                              eMin
                                                                 esi
                                                                   nord
                                                                      ert
                                                                        hatm
                                                                           ining
          t
          it
           lesa
              nd m
                 ininga
                      gre
                        eme
                          ntsb
                             eac
                               tua
                                 llyd
                                    eliv
                                       ere
                                         dtoBSGR
                                               ;

      -   D
          uetot
              hes
                ere
                  pea
                    tedin
                        terv
                           ent
                             ion
                               sofM
                                  rs
                                   .Mam
                                      adi
                                        eTou
                                           réw
                                             ithG
                                                uin
                                                  eana
                                                     uth
                                                       ori
                                                         tie
                                                           satt
                                                              her
                                                                equ
                                                                  esto
                                                                     fBSGR,
          s
          eve
            ralm
               iningt
                    it
                     lesa
                        ndam
                           ininga
                                gre
                                  eme
                                    ntr
                                      ela
                                        tedtot
                                             hed
                                               epo
                                                 si
                                                  tso
                                                    fZog
                                                       otaa
                                                          ndS
                                                            ima
                                                              ndo
                                                                uwe
                                                                  rea
                                                                    ctu
                                                                      ally
          g
          ran
            ted
              ,aso
                 fFe
                   bru
                     ary200
                          6,t
                            oth
                              isc
                                omp
                                  anyw
                                     hic
                                       h,how
                                           eve
                                             r,d
                                               idno
                                                  tha
                                                    vea
                                                      nys
                                                        ign
                                                          if
                                                           ica
                                                             nte
                                                               xpe
                                                                 rie
                                                                   nceinth
                                                                         e
          m
          inings
               ecto
                  rcon
                     cern
                        edbyth
                             ede
                               pos
                                 it
                                  sinq
                                     ues
                                       tio
                                         n,a
                                           ndt
                                             her
                                               efo
                                                 rea
                                                   llow
                                                      ingtod
                                                           oub
                                                             tth
                                                               eex
                                                                 is
                                                                  ten
                                                                    ceo
                                                                      fsu
                                                                        ff
                                                                         ic
                                                                          ien
                                                                            t
          t
          echn
             ica
               landf
                   ina
                     nci
                       alc
                         apa
                           ci
                            tytos
                                ucc
                                  eedinth
                                        esem
                                           iningop
                                                 era
                                                   tion
                                                      s,ac
                                                         ond
                                                           it
                                                            ionr
                                                               equ
                                                                 ire
                                                                   dbyth
                                                                       emin
                                                                          ingl
                                                                             awin
          f
          orc
            e;

      -   D
          ire
            ct
             lyr
               ela
                 tedtoth
                       esein
                           terv
                              ent
                                ion
                                  s,f
                                    ina
                                      nci
                                        ala
                                          dva
                                            nta
                                              gesw
                                                 erecon
                                                      tra
                                                        ctu
                                                          allyp
                                                              rom
                                                                ise
                                                                  dandg
                                                                      rat
                                                                        edbyBSGRto
          M
          atind
              a




                                                                         CGS&Hp
                                                                              .27
     Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 29 of 34




          a
          ndCoL
              imi
                ted
                  ,wh
                    erea
                       ppa
                         ren
                           tlyM
                              rs
                               .Mam
                                  adi
                                    eTou
                                       réw
                                         asm
                                           anag
                                              er(m
                                                 emo
                                                   randumo
                                                         fund
                                                            ers
                                                              tand
                                                                 ingo
                                                                    fJun
                                                                       e20
                                                                         ,
          200
            7,c
              omm
                iss
                  ionc
                     ont
                       rac
                         tofF
                            ebru
                               ary27
                                   ,20
                                     08,m
                                        emo
                                          randumo
                                                fund
                                                   ers
                                                     tan
                                                       dingo
                                                           fFe
                                                             bru
                                                               ary28
                                                                   ,20
                                                                     08)
                                                                       ;


      -   T
          hes
            econ
               tra
                 ctsa
                    red
                      evo
                        ido
                          fanyam
                               big
                                 uity
                                    ,es
                                      tab
                                        li
                                         shinge
                                              xpr
                                                ess
                                                  lyad
                                                     ire
                                                       ctl
                                                         inkb
                                                            etw
                                                              eenth
                                                                  esig
                                                                     nif
                                                                       ica
                                                                         nt
          a
          dva
            nta
              gesf
                 orM
                   atind
                       aan
                         dCoL
                            imi
                              ted–w
                                  hos
                                    ere
                                      ala
                                        ct
                                         ivi
                                           tyinth
                                                e“m
                                                  edi
                                                    calo
                                                       rcomm
                                                           erc
                                                             ial”f
                                                                 ie
                                                                  ld,a
                                                                     sme
                                                                       ntion
                                                                           ed
          int
            hec
              ont
                rac
                  ts
                   ,ha
                     sno
                       tbe
                         ene
                           sta
                             bli
                               she
                                 d–a
                                   ndBSGRob
                                          tain
                                             ingm
                                                iningr
                                                     igh
                                                       ts
                                                        ,es
                                                          pec
                                                            ia
                                                             llyinS
                                                                  imandoub
                                                                         loc
                                                                           ks1
          a
          nd2
            ;


      -   Ind
            ire
              cte
                xch
                  ang
                    efo
                      rth
                        eaf
                          orem
                             ent
                               ion
                                 edi
                                   nte
                                     rve
                                       ntio
                                          ns,f
                                             ina
                                               nci
                                                 ala
                                                   dva
                                                     nta
                                                       gesw
                                                          erea
                                                             lsop
                                                                rom
                                                                  ise
                                                                    dandg
                                                                        ran
                                                                          tedt
                                                                             o
          M
          rs
           .Mam
              adi
                eTou
                   rébyP
                       ent
                         lerH
                            old
                              ing
                                s –o
                                   bvio
                                      uslya
                                          ct
                                           ingonb
                                                eha
                                                  lfo
                                                    fBSGR–e
                                                          spe
                                                            cia
                                                              llyt
                                                                 akingini
                                                                        taf
                                                                          ree
          ho
           ldingo
                f33.
                   30%o
                      fth
                        eca
                          pit
                            ala
                              nd,tw
                                  ice
                                    ,th
                                      epa
                                        yme
                                          nto
                                            f5 m
                                               il
                                                lionU
                                                    .S.d
                                                       oll
                                                         ars(m
                                                             emo
                                                               randumo
                                                                     fund
                                                                        ers
                                                                          tand
                                                                             ing
          o
          fFe
            bru
              ary20
                  ,200
                     6,l
                       ett
                         erso
                            fcomm
                                itm
                                  ent
                                    sle
                                      gal
                                        ize
                                          donJ
                                             uly21
                                                 ,20
                                                   06,l
                                                      ett
                                                        erso
                                                           fcomm
                                                               itm
                                                                 ento
                                                                    fJu
                                                                      ly8
                                                                        ,20
                                                                          10
          a
          ndA
            ugu
              st3
                ,20
                  10,i
                     npa
                       rt
                        icu
                          lar
                            );

      -   J
          usta
             sth
               eab
                 ove
                   ,th
                     esedo
                         cum
                           ent
                             sar
                               ede
                                 voido
                                     fanyam
                                          big
                                            uity
                                               ,es
                                                 tab
                                                   li
                                                    shinge
                                                         xpr
                                                           ess
                                                             lyad
                                                                ire
                                                                  ctl
                                                                    inkb
                                                                       etw
                                                                         eenth
                                                                             e
          s
          ign
            if
             ica
               nta
                 dva
                   nta
                     gesf
                        orM
                          rs
                           .Mam
                              adi
                                eTou
                                   réa
                                     ndBSGRob
                                            tai
                                              nin
                                                gmin
                                                   ingr
                                                      igh
                                                        tsi
                                                          nth
                                                            ede
                                                              pos
                                                                it
                                                                 sofZog
                                                                      otaa
                                                                         nd
          S
          ima
            ndoub
                loc
                  ks1a
                     nd2;

127
  .Thu
     s,i
       tre
         sul
           tsf
             romth
                 eabov
                     eth
                       atBSGRob
                              tain
                                 edth
                                    emin
                                       ingt
                                          it
                                           lesa
                                              ndt
                                                hem
                                                  ininga
                                                       gre
                                                         eme
                                                           ntinqu
                                                                est
                                                                  ionp
                                                                     rom
                                                                       is
                                                                        ingtop
                                                                             ay,
   a
   ndi
     nde
       edp
         aying
             ,se
               ver
                 alt
                   ime
                     s,d
                       ire
                         ct
                          lyo
                            rind
                               ire
                                 ct
                                  ly,s
                                     ign
                                       if
                                        ica
                                          ntam
                                             oun
                                               tsto M
                                                    rs
                                                     .Mam
                                                        adi
                                                          eTou
                                                             ré,w
                                                                ifeo
                                                                   fth
                                                                     eHe
                                                                       ado
                                                                         f
   S
   tat
     e,f
       orh
         ertou
             sehe
                rin
                  flu
                    enc
                      eonb
                         eha
                           lfo
                             fBSGR
                                 .


128
  .Thu
     s,th
        eTe
          chn
            ica
              lComm
                  it
                   teecon
                        sid
                          erst
                             hatBSGRob
                                     tai
                                       nedt
                                          hem
                                            iningt
                                                 it
                                                  lesa
                                                     ndt
                                                       hem
                                                         ininga
                                                              gre
                                                                eme
                                                                  ntc
                                                                    urr
                                                                      ent
                                                                        lyund
                                                                            er
   r
   evi
     ews
       ubs
         equ
           entt
              oco
                rrup
                   tpr
                     act
                       ice
                         s.


129
  .Ina
     ddi
       tio
         n,no
            oth
              erlog
                  ica
                    lan
                      dcom
                         ple
                           tein
                              terp
                                 ret
                                   atio
                                      nofth
                                          eaf
                                            orem
                                               ent
                                                 ion
                                                   ede
                                                     lem
                                                       ent
                                                         sofp
                                                            roo
                                                              fisp
                                                                 lau
                                                                   sib
                                                                     lea
                                                                       nd,i
                                                                          nfa
                                                                            ct
                                                                             ,no
   s
   ucho
      the
        rin
          terp
             ret
               atio
                  nha
                    sbe
                      enp
                        ropo
                           sedbyth
                                 eho
                                   lde
                                     rofth
                                         eti
                                           tl
                                            esa
                                              ndth
                                                 eag
                                                   reem
                                                      entinqu
                                                            est
                                                              iono
                                                                 rbyth
                                                                     esh
                                                                       are
                                                                         hold
                                                                            ers
   o
   fth
     isc
       omp
         any
           ,beth
               eym
                 ajo
                   ri
                    tyo
                      rmino
                          ri
                           ty.


130
  .Mo
    reov
       er,th
           eTe
             chn
               ica
                 lComm
                     it
                      teev
                         ain
                           lya
                             ske
                               dit
                                 sel
                                   f,g
                                     ive
                                       nth
                                         epe
                                           rfe
                                             ct
                                              lyc
                                                onc
                                                  urr
                                                    entc
                                                       har
                                                         act
                                                           ero
                                                             fth
                                                               eind
                                                                  ica
                                                                    tion
                                                                       sga
                                                                         the
                                                                           red
                                                                             ,
   a
   bou
     tth
       epl
         aus
           ibl
             ech
               ara
                 cte
                   rofad
                       if
                        fer
                          enta
                             naly
                                sis
                                  :noe
                                     lem
                                       ento
                                          fth
                                            efi
                                              lea
                                                llow
                                                   sgiv
                                                      ingad
                                                          if
                                                           fer
                                                             entin
                                                                 terp
                                                                    ret
                                                                      ationth
                                                                            anth
                                                                               ato
                                                                                 f
   th
    eTe
      chn
        ica
          lComm
              it
               teeonth
                     efa
                       ctsinq
                            ues
                              tion
                                 .




                                                                    CGS&Hp
                                                                         .28
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 30 of 34




131
  .Con
     cern
        inga
           lte
             rna
               tiv
                 eex
                   pla
                     nat
                       ion
                         s,p
                           rop
                             ose
                               d,a
                                 sth
                                   eca
                                     sem
                                       ayb
                                         e,byth
                                              ein
                                                ter
                                                  est
                                                    edp
                                                      art
                                                        ies
                                                          ,th
                                                            eTe
                                                              chn
                                                                ica
                                                                  lComm
                                                                      it
                                                                       teepo
                                                                           int
                                                                             s
  ou
   tth
     at
      ,un
        dera
           rt
            icl
              e3o
                fth
                  eRu
                    leso
                       fPro
                          ced
                            ure
                              ,“i
                                nth
                                  eab
                                    sen
                                      ceo
                                        fan
                                          swe
                                            rtoth
                                                equ
                                                  est
                                                    ion
                                                      sas
                                                        ked
                                                          ,orinth
                                                                eev
                                                                  ento
                                                                     f
  m
  ani
    fes
      tlyi
         nsu
           ff
            ici
              enta
                 nsw
                   ers
                     ,th
                       eho
                         lde
                           risr
                              epu
                                tedtoh
                                     aveag
                                         ree
                                           dwi
                                             thth
                                                efa
                                                  ctsm
                                                     ent
                                                       ion
                                                         edinth
                                                              eno
                                                                ti
                                                                 fi
                                                                  cat
                                                                    ion
                                                                      ,ift
                                                                         hee
                                                                           nti
                                                                             re
  f
  ilec
     anno
        tre
          ason
             abl
               yle
                 adtoad
                      if
                       fer
                         entc
                            onc
                              lus
                                ion
                                  .”


132
  .Inth
      isp
        rec
          is
           eca
             se,th
                 efa
                   ctss
                      ta
                       teda
                          bov
                            ewe
                              reno
                                 tth
                                   esub
                                      jec
                                        tofp
                                           lau
                                             sib
                                               lee
                                                 xpl
                                                   ana
                                                     tio
                                                       nsf
                                                         romVBGo
                                                               r,c
                                                                 omm
                                                                   uni
                                                                     cat
                                                                       ed
  th
   roug
      hth
        isc
          omp
            any
              ,fromi
                   tss
                     har
                       eho
                         lde
                           rBSGR
                               .


133
  .Ind
     eed
       ,du
         ringt
             hew
               ri
                tte
                  npro
                     cee
                       ding
                          sasw
                             el
                              lasth
                                  eor
                                    alp
                                      roc
                                        eed
                                          ing
                                            s,n
                                              eith
                                                 erVBGno
                                                       rit
                                                         ssh
                                                           are
                                                             hol
                                                               der
                                                                 s(V
                                                                   aleo
                                                                      rBSGR
                                                                          )
  p
  ropo
     seda
        nye
          xpl
            ana
              tiono
                  fth
                    eva
                      riou
                         sfa
                           cts
                             .


  o   Du
       rin
         gth
           ewr
             it
              tenp
                 roc
                   eed
                     ing
                       s
  -   VBG
        ,th
          ecom
             panyc
                 urr
                   ent
                     lyho
                        ldingth
                              emin
                                 ingt
                                    it
                                     lesa
                                        nda
                                          gre
                                            emen
                                               t,a
                                                 ndw
                                                   hic
                                                     hha
                                                       stw
                                                         osh
                                                           are
                                                             hold
                                                                ers(BSGRw
                                                                        ith
      49%a
         ndV
           alew
              ith51%
                   ),i
                     ndi
                       cat
                         edth
                            ati
                              tca
                                nno
                                  tgiv
                                     ean
                                       swe
                                         rsc
                                           onc
                                             ern
                                               ingf
                                                  act
                                                    spr
                                                      iortoth
                                                            een
                                                              tryo
                                                                 fVa
                                                                   lein
                                                                      toi
                                                                        ts
      c
      api
        ta
         landt
             her
               efo
                 re,a
                    cco
                      rdingt
                           oit
                             saf
                               fi
                                rma
                                  tion
                                     s,s
                                       yst
                                         ema
                                           tic
                                             al
                                              lyt
                                                ran
                                                  smi
                                                    tte
                                                      dtoBSGRth
                                                              equ
                                                                est
                                                                  ion
                                                                    sandr
                                                                        equ
                                                                          est
                                                                            sof
      th
       eTe
         chn
           ica
             lComm
                 it
                  teef
                     orin
                        form
                           at
                            ion
                              ;


  -   BSGR
         ,intu
             rn,p
                rov
                  ide
                    dim
                      pre
                        cis
                          eord
                             il
                              ato
                                rya
                                  nsw
                                    ers
                                      ,andth
                                           en,w
                                              hend
                                                 ocum
                                                    ent
                                                      swe
                                                        res
                                                          enttoi
                                                               t,l
                                                                 imi
                                                                   tedi
                                                                      tse
                                                                        lfto
      d
      eny
        ingov
            era
              llf
                act
                  sth
                    atw
                      erep
                         rov
                           en,a
                              ndc
                                ont
                                  est
                                    ingth
                                        eau
                                          the
                                            nti
                                              cityo
                                                  fth
                                                    eex
                                                      hib
                                                        it
                                                         sasw
                                                            el
                                                             lasth
                                                                 ecom
                                                                    pet
                                                                      enc
                                                                        eofth
                                                                            e
      T
      echn
         ica
           lComm
               it
                tee
                  ,wi
                    thou
                       tot
                         herw
                            ises
                               uppo
                                  rt
                                   ingi
                                      tsd
                                        eni
                                          als
                                            .


      T
      hus
        ,BSGRd
             idno
                tpr
                  ovid
                     eanye
                         vid
                           enc
                             etoc
                                ont
                                  estth
                                      eel
                                        eme
                                          ntso
                                             fproo
                                                 fofw
                                                    hic
                                                      hth
                                                        isc
                                                          omp
                                                            anyw
                                                               asno
                                                                  ti
                                                                   fie
                                                                     d.


      Ina
        ddi
          tio
            n,a
              ltho
                 ugh
                   ,intu
                       rn,M
                          r.F
                            réd
                              éri
                                cCi
                                  lin
                                    spr
                                      epa
                                        reda
                                           naf
                                             fid
                                               avi
                                                 t,i
                                                   tac
                                                     tua
                                                       llyc
                                                          ont
                                                            rad
                                                              ict
                                                                eds
                                                                  eve
                                                                    ralo
                                                                       fth
                                                                         e
      a
      ffi
        rma
          tion
             sofBSGRdu
                     ringt
                         hes
                           epro
                              cee
                                ding
                                   s.


  o   Du
       rin
         gth
           eor
             alp
               roc
                 eed
                   ing
                     s
  -   VBG
        ,re
          pre
            sen
              tedd
                 uringt
                      heh
                        ear
                          ingbyp
                               ers
                                 onsw
                                    hoo
                                      bviou
                                          slyw
                                             erec
                                                los
                                                  ertot
                                                      hem
                                                        ajo
                                                          ri
                                                           tys
                                                             har
                                                               eho
                                                                 lde
                                                                   rth
                                                                     anth
                                                                        e
      m
      ino
        ri
         tys
           har
             eho
               lde
                 r,in
                    dic
                      ate
                        dth
                          atV
                            aleh
                               adin
                                  it
                                   iat
                                     edv
                                       eri
                                         fic
                                           at
                                            ion
                                              sbe
                                                for
                                                  eac
                                                    qui
                                                      ringth
                                                           erig
                                                              htsi
                                                                 tcu
                                                                   rre
                                                                     ntlyho
                                                                          ldsi
                                                                             n
      VBG
        ,bu
          tth
            ati
              tha
                dno
                  tfou
                     nde
                       lem
                         ent
                           sth
                             atw
                               ouldl
                                   eadi
                                      ttodo
                                          ubtth
                                              ele
                                                gal
                                                  ityo
                                                     fth
                                                       emin
                                                          ingt
                                                             it
                                                              lesa
                                                                 ndt
                                                                   hem
                                                                     ining
      a
      gre
        eme
          nth
            elda
               tth
                 etim
                    ebyBSGR
                          .


      I
      tga
        vea
          sane
             xam
               pled
                  emon
                     str
                       at
                        ingth
                            eac
                              com
                                pli
                                  shm
                                    ento
                                       fsu
                                         chs
                                           tep
                                             sth
                                               efa
                                                 ctth
                                                    at
                                                     ,byal
                                                         ett
                                                           erd
                                                             ate
                                                               dMa
                                                                 rch19
                                                                     ,201
                                                                        0,
      VBGh
         ada
           ske
             dth
               eGu
                 ine
                   ana
                     uth
                       ori
                         tie
                           swh
                             eth
                               erth
                                  eyh
                                    ada
                                      ny




                                                                    CGS&Hp
                                                                         .29
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 31 of 34




      k
      now
        ledg
           eofc
              orrup
                  tpr
                    act
                      ice
                        sta
                          kingp
                              lac
                                ewh
                                  enth
                                     emin
                                        ingt
                                           it
                                            lesa
                                               nd m
                                                  ininga
                                                       gre
                                                         eme
                                                           ntinqu
                                                                est
                                                                  ionh
                                                                     adb
                                                                       een
      d
      eliv
         ere
           d.


      A
      stoth
          edo
            cum
              ent
                scomm
                    uni
                      cat
                        edbyth
                             eTe
                               chn
                                 ica
                                   lComm
                                       it
                                        teeand m
                                               ate
                                                 ria
                                                   llye
                                                      sta
                                                        bli
                                                          shingth
                                                                eco
                                                                  rrup
                                                                     tfa
                                                                       cts
                                                                         ,VBG
      c
      ons
        ide
          redth
              ati
                twa
                  sno
                    tth
                      ebe
                        stp
                          lac
                            etoa
                               ppr
                                 eci
                                   ateth
                                       eire
                                          vid
                                            ent
                                              iaryf
                                                  orc
                                                    eands
                                                        cop
                                                          eandt
                                                              hatt
                                                                 hes
                                                                   edo
                                                                     cum
                                                                       ent
                                                                         son
                                                                           ly
      r
      ein
        for
          cedth
              ewo
                rr
                 iesi
                    tmayh
                        avef
                           el
                            tandth
                                 equ
                                   est
                                     ion
                                       sitm
                                          ayh
                                            aveh
                                               ad.


      So
       ,ins
          ubs
            tan
              ce,VBGd
                    idno
                       tha
                         vea
                           nyc
                             onc
                               ret
                                 eel
                                   eme
                                     nttob
                                         ringt
                                             oth
                                               eTe
                                                 chn
                                                   ica
                                                     lComm
                                                         it
                                                          teec
                                                             onc
                                                               ern
                                                                 ingi
                                                                    ts
      inv
        est
          iga
            tion
               spr
                 iort
                    oth
                      etim
                         ewh
                           eni
                             tha
                               dbe
                                 ens
                                   entth
                                       edo
                                         cum
                                           ent
                                             sme
                                               ntion
                                                   eda
                                                     bov
                                                       e,a
                                                         ndi
                                                           taf
                                                             fi
                                                              rmedth
                                                                   ati
                                                                     tco
                                                                       uldn
                                                                          ot
      g
      ivea
         nyu
           sef
             ule
               xpl
                 ana
                   tion
                      swh
                        eni
                          twa
                            sinth
                                epr
                                  ese
                                    nceo
                                       fth
                                         esed
                                            ocum
                                               ent
                                                 sei
                                                   the
                                                     r.


  -   BSGR
         ,intu
             rn–i
                tse
                  ems
                    ,ifw
                       ebe
                         lie
                           vew
                             hatVBGs
                                   ays–h
                                       adb
                                         eenr
                                            equ
                                              est
                                                eds
                                                  eve
                                                    ralt
                                                       ime
                                                         sbyth
                                                             ela
                                                               tte
                                                                 rtop
                                                                    art
                                                                      icip
                                                                         atein
      th
       ehe
         aringo
              rga
                niz
                  edbyth
                       eTe
                         chn
                           ica
                             lComm
                                 it
                                  tee
                                    .VBGa
                                        lsoa
                                           ff
                                            irm
                                              sth
                                                ati
                                                  tha
                                                    dto
                                                      ldBSGRth
                                                             atth
                                                                eTe
                                                                  chn
                                                                    ica
                                                                      l
      Comm
         it
          teew
             asw
               il
                lingtof
                      aci
                        li
                         tat
                           eth
                             econ
                                sul
                                  arf
                                    orm
                                      al
                                       it
                                        iesf
                                           orth
                                              ere
                                                pre
                                                  sen
                                                    tat
                                                      ive
                                                        sofBSGRw
                                                               how
                                                                 ant
                                                                   edt
                                                                     opa
                                                                       rt
                                                                        icip
                                                                           ate
      int
        heh
          ear
            ing
              .Con
                 seq
                   uen
                     tly
                       ,BSGRr
                            efu
                              sedtop
                                   art
                                     icip
                                        atei
                                           nth
                                             ish
                                               ear
                                                 inga
                                                    longw
                                                        ithVBG
                                                             ,ye
                                                               tac
                                                                 omp
                                                                   anyinw
                                                                        hic
                                                                          hiti
                                                                             s
      a49%s
          har
            eho
              lde
                r.


134
  .   T
      akingin
            toc
              ons
                ide
                  rat
                    iona
                       llo
                         fth
                           eabov
                               e,th
                                  eTe
                                    chn
                                      ica
                                        lComm
                                            it
                                             teei
                                                sconv
                                                    inc
                                                      edt
                                                        hatb
                                                           otht
                                                              hem
                                                                iningt
                                                                     it
                                                                      lesa
                                                                         ndt
                                                                           he
      m
      ininga
           gre
             eme
               ntc
                 urr
                   ent
                     lyund
                         err
                           evi
                             eww
                               ereob
                                   tain
                                      eda
                                        sar
                                          esu
                                            lto
                                              fco
                                                rrup
                                                   tpr
                                                     act
                                                       ice
                                                         s.




                                                                  CGS&Hp
                                                                       .30
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 32 of 34




I
I.THEATTEMPTSTODESTROYCERTA
                          INELEMENTS OFPROOF


135
  .   Ina
        ddi
          tio
            n,th
               eTe
                 chn
                   ica
                     lComm
                         it
                          teef
                             ind
                               s,inf
                                   act
                                     ,th
                                       atv
                                         ario
                                            use
                                              lem
                                                ent
                                                  sofp
                                                     roo
                                                       fob
                                                         tain
                                                            edin
                                                               dic
                                                                 atet
                                                                    hat
                                                                      :


  -   s
      inc
        eMa
          rch2
             013
               ,Mr
                 s.M
                   ama
                     dieT
                        our
                          éwa
                            sre
                              pea
                                ted
                                  lya
                                    ppro
                                       ach
                                         edby M
                                              r.F
                                                réd
                                                  éri
                                                    cCi
                                                      lin
                                                        s,w
                                                          hoo
                                                            bviou
                                                                slyt
                                                                   rie
                                                                     dto
      m
      ain
        tainth
             econ
                tac
                  twi
                    thh
                      era
                        ndp
                          res
                            ent
                              edh
                                ims
                                  elfs
                                     eve
                                       ralt
                                          ime
                                            sasa
                                               ct
                                                ingonb
                                                     eha
                                                       lfo
                                                         fBSGR
                                                             ,es
                                                               pec
                                                                 ia
                                                                  llyonb
                                                                       eha
                                                                         lfo
                                                                           f
      M
      r.B
        enyS
           teinm
               etz
                 ,ash
                    eex
                      pre
                        sslym
                            ent
                              ion
                                edinac
                                     onv
                                       ers
                                         at
                                          ionw
                                             ith M
                                                 rs
                                                  .Mam
                                                     adi
                                                       eTou
                                                          réonA
                                                              pri
                                                                l11
                                                                  ,20
                                                                    13;


  -   M
      r.F
        réd
          éri
            cCi
              lin
                sas
                  kedM
                     rs
                      .Mam
                         adi
                           eTou
                              rés
                                eve
                                  ralt
                                     ime
                                       sande
                                           spe
                                             cia
                                               llyon M
                                                     arc
                                                       h25
                                                         ,201
                                                            3an
                                                              dAp
                                                                ri
                                                                 l11
                                                                   ,20
                                                                     13,t
                                                                        o
      d
      est
        royc
           ont
             rac
               tss
                 ign
                   edbyh
                       era
                         nde
                           sta
                             bli
                               shi
                                 ngth
                                    erem
                                       une
                                         rat
                                           ionf
                                              orh
                                                eri
                                                  nte
                                                    rve
                                                      ntio
                                                         nwi
                                                           thP
                                                             res
                                                               ide
                                                                 ntL
                                                                   ans
                                                                     anaCon
                                                                          téf
                                                                            or
      th
       epu
         rpo
           seo
             fth
               ede
                 liv
                   eryo
                      fth
                        emin
                           ingt
                              it
                               lesa
                                  nda
                                    gre
                                      eme
                                        nttoBSGR
                                               ;

  -   M
      r.F
        réd
          éri
            cCi
              lin
                sprom
                    ise
                      dtom
                         aken
                            ewp
                              aym
                                ent
                                  sto M
                                      rs
                                       .Mam
                                          adi
                                            eTou
                                               ré(
                                                 esp
                                                   eci
                                                     allyon
                                                          emi
                                                            ll
                                                             ionU
                                                                .S.do
                                                                    lla
                                                                      rson
      A
      pri
        l11
          ,20
            13a
              nd“
                400
                  ,”i
                    .e
                     .40
                       0,0
                         00U
                           .S.do
                               ll
                                arsonA
                                     pri
                                       l14
                                         ,20
                                           13)
                                             ;th
                                               eco
                                                 nve
                                                   rsa
                                                     tion
                                                        sbe
                                                          twe
                                                            enth
                                                               esetw
                                                                   ope
                                                                     rson
                                                                        s
      c
      onc
        ern
          edm
            ain
              lyth
                 eam
                   oun
                     tcl
                       aim
                         edby M
                              rs
                               .Mam
                                  adi
                                    eTou
                                       ré.

136
  .   Ina
        ddi
          tio
            n,th
               eTe
                 chn
                   ica
                     lComm
                         it
                          teeno
                              test
                                 hatt
                                    hea
                                      ttem
                                         ptstod
                                              est
                                                royth
                                                    esec
                                                       ont
                                                         rac
                                                           tsa
                                                             tth
                                                               ein
                                                                 it
                                                                  iat
                                                                    iveo
                                                                       fMr
                                                                         .Fr
                                                                           édé
                                                                             ric
      C
      il
       ins
         ,ac
           tingonb
                 eha
                   lfo
                     fBSGR
                         ,wou
                            ldh
                              aveb
                                 eenc
                                    omp
                                      let
                                        elyi
                                           rre
                                             lev
                                               anti
                                                  fth
                                                    esec
                                                       ont
                                                         rac
                                                           tsw
                                                             eref
                                                                org
                                                                  eri
                                                                    es,a
                                                                       saf
                                                                         fi
                                                                          rme
                                                                            d
      byth
         emino
             ri
              tys
                har
                  eho
                    lde
                      rofVBG
                           .Ind
                              eed
                                ,th
                                  eTe
                                    chn
                                      ica
                                        lComm
                                            it
                                             teec
                                                anno
                                                   tun
                                                     der
                                                       sta
                                                         ndth
                                                            ein
                                                              ter
                                                                esto
                                                                   fth
                                                                     esea
                                                                        ttem
                                                                           pts
      a
      ndt
        hep
          aym
            ento
               fsig
                  nif
                    ica
                      ntam
                         oun
                           tstod
                               est
                                 roydo
                                     cum
                                       ent
                                         swh
                                           ichw
                                              ereju
                                                  st“
                                                    crud
                                                       efo
                                                         rge
                                                           rie
                                                             s,”a
                                                                saf
                                                                  fi
                                                                   rme
                                                                     dbyth
                                                                         e
      m
      ino
        ri
         tys
           har
             eho
               lde
                 rofVBG
                      .


137
  .   Su
       chb
         eingt
             hec
               ase
                 ,th
                   eTe
                     chn
                       ica
                         lComm
                             it
                              teec
                                 ons
                                   ide
                                     rsth
                                        att
                                          hes
                                            eat
                                              tem
                                                ptstod
                                                     est
                                                       roye
                                                          vid
                                                            enc
                                                              ere
                                                                fer
                                                                  redtoint
                                                                         he
      c
      omp
        lain
           tprov
               ides
                  uff
                    ic
                     ien
                       tproo
                           fcon
                              cern
                                 ingth
                                     eac
                                       tio
                                         nso
                                           fMr
                                             .Fr
                                               édé
                                                 ricC
                                                    il
                                                     insw
                                                        ho,a
                                                           ct
                                                            ingonb
                                                                 eha
                                                                   lfo
                                                                     fBSGR
                                                                         ,
      in
       ten
         dedt
            opr
              eve
                ntt
                  hed
                    isc
                      ove
                        ryo
                          fth
                            etru
                               thc
                                 onc
                                   ern
                                     ingt
                                        hec
                                          orru
                                             ptf
                                               act
                                                 sinqu
                                                     est
                                                       ion
                                                         .


138
  .   O
      nth
        eoth
           erh
             and
               ,th
                 erea
                    renoc
                        ons
                          is
                           ten
                             tan
                               dcom
                                  ple
                                    tea
                                      lte
                                        rna
                                          tiv
                                            eso
                                              fth
                                                eaf
                                                  orem
                                                     ent
                                                       ion
                                                         ede
                                                           lem
                                                             ent
                                                               sofp
                                                                  roo
                                                                    f.O
                                                                      nth
                                                                        is
      po
       int
         ,th
           eTe
             chn
               ica
                 lComm
                     it
                      teer
                         efe
                           rstoth
                                ede
                                  velopm
                                       ent
                                         spr
                                           ese
                                             nte
                                               dinth
                                                   etw
                                                     opr
                                                       evio
                                                          usp
                                                            age
                                                              s.


139
  .   Inc
        onc
          lus
            ion
              ,andg
                  ive
                    nal
                      lofth
                          eabov
                              e,th
                                 eTe
                                   chn
                                     ica
                                       lComm
                                           it
                                            teec
                                               ons
                                                 ide
                                                   rst
                                                     hat
                                                       :




                                                                   CGS&Hp
                                                                        .31
      Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 33 of 34




  -   T
      her
        eisas
            eri
              eso
                fpr
                  eci
                    sea
                      ndc
                        onc
                          urr
                            ingi
                               ndi
                                 cat
                                   ion
                                     sth
                                       ate
                                         sta
                                           bli
                                             shw
                                               iths
                                                  uff
                                                    ic
                                                     ien
                                                       tce
                                                         rta
                                                           intyth
                                                                eex
                                                                  is
                                                                   ten
                                                                     ceo
                                                                       fco
                                                                         rrup
                                                                            t
      p
      rac
        ti
         cest
            arn
              ish
                ingt
                   heg
                     ran
                       tingo
                           fmin
                              ingt
                                 it
                                  lesa
                                     ndth
                                        emin
                                           inga
                                              gre
                                                eme
                                                  ntinq
                                                      ues
                                                        tiontoBSGR
                                                                 ;and


  -   Su
       chc
         orr
           uptp
              rac
                tic
                  esn
                    ull
                      ifyth
                          emin
                             ingt
                                it
                                 le
                                  sandt
                                      hem
                                        ininga
                                             gre
                                               eme
                                                 ntc
                                                   urr
                                                     ent
                                                       lyh
                                                         eldbyVBG
                                                                .


Su
 chb
   ein
     gth
       eca
         se,th
             eTe
               chn
                 ica
                   lComm
                       it
                        teecon
                             sid
                               ersth
                                   at:


  -   th
       esea
          dmin
             is
              tra
                tiv
                  eac
                    tsc
                      ouldn
                          otc
                            rea
                              ter
                                igh
                                  tsf
                                    orth
                                       ecom
                                          panyth
                                               ath
                                                 adob
                                                    tai
                                                      nedt
                                                         hem
                                                           ,du
                                                             etoth
                                                                 eir
                                                                   reg
                                                                     ula
                                                                       ri
                                                                        ty
      t
      arn
        ish
          ingth
              eirg
                 ran
                   tingp
                       roc
                         eed
                           ing
                             s;


  -   VBGw
         hic
           h,ina
               lle
                 ven
                   ts
                    ,isth
                        ecu
                          rre
                            ntho
                               lde
                                 r,m
                                   ayh
                                     aveth
                                         isi
                                           rre
                                             gul
                                               ari
                                                 tyh
                                                   elda
                                                      gain
                                                         sti
                                                           t;


  -   I
      f,b
        ase
          dont
             hei
               nfo
                 rma
                   tiono
                       bta
                         ine
                           dbyth
                               eTe
                                 chn
                                   ica
                                     lComm
                                         it
                                          tee
                                            ,iti
                                               slik
                                                  elyth
                                                      atth
                                                         ema
                                                           jor
                                                             itys
                                                                har
                                                                  eho
                                                                    lde
                                                                      rofVBGd
                                                                            id
      no
       tpa
         rt
          icip
             atei
                nth
                  eco
                    rru
                      ptp
                        rac
                          tic
                            es,th
                                isc
                                  irc
                                    ums
                                      tan
                                        ces
                                          hou
                                            ldn
                                              ota
                                                ffe
                                                  cta
                                                    tal
                                                      lore
                                                         veninp
                                                              artt
                                                                 her
                                                                   ecomm
                                                                       end
                                                                         ationto
      b
      esubm
          it
           tedbyth
                 eTe
                   chn
                     ica
                       lComm
                           it
                            teetoth
                                  eSt
                                    rat
                                      egi
                                        cComm
                                            it
                                             tee
                                               ,sin
                                                  ceth
                                                     eva
                                                       lid
                                                         ityo
                                                            fa m
                                                               iningt
                                                                    it
                                                                     leo
                                                                       rmin
                                                                          ing
      a
      gre
        eme
          nti
            sapp
               rec
                 ia
                  tedin
                      tr
                       ins
                         ica
                           lly
                             .


A
sac
  ons
    equ
      enc
        eofa
           llth
              eabov
                  e,th
                     eTe
                       chn
                         ica
                           lComm
                               it
                                teesubm
                                      it
                                       sth
                                         efo
                                           llow
                                              ingr
                                                 ecomm
                                                     enda
                                                        tiontoth
                                                               eSt
                                                                 rat
                                                                   egi
                                                                     c
C
omm
  it
   tee
     :


  -   top
        ropo
           setoth
                eMin
                   is
                    tero
                       fMin
                          estow
                              ithd
                                 rawth
                                     eexp
                                        lor
                                          ationp
                                               erm
                                                 itonS
                                                     imandoub
                                                            lock
                                                               s1 &2,c
                                                                     ove
                                                                       rin
                                                                         ga
                  2
      to
       tala
          reao
             f369kminth
                      epr
                        efe
                          ctu
                            reo
                              fKé
                                rou
                                  ané
                                    ,re
                                      cord
                                         edinth
                                              eRe
                                                gis
                                                  tero
                                                     fMin
                                                        ingT
                                                           it
                                                            lesund
                                                                 ernumb
                                                                      er
      A
      200
        8/1
          32/D
             IGM
               /CPDMpu
                     rsuan
                         ttoM
                            ini
                              ste
                                ria
                                  lOrd
                                     erN
                                       o.72008
                                             /498
                                                0/MMG
                                                    /SGGo
                                                        fDe
                                                          cemb
                                                             er9
                                                               ,200
                                                                  8;


  -   top
        ropo
           setoth
                ePr
                  esid
                     ento
                        fth
                          eRepub
                               li
                                ctow
                                   ithd
                                      rawth
                                          emin
                                             ingc
                                                onc
                                                  ess
                                                    ioninth
                                                          e“Zo
                                                             gota
                                                                ”zon
                                                                   e,w
                                                                     ithato
                                                                          tal
               2
      a
      reao
         f1024km s
                 tradd
                     lin
                       gth
                         epr
                           efe
                             ctu
                               reso
                                  fBe
                                    yla
                                      , Ma
                                         cen
                                           ta,N
                                              ’Zé
                                                rék
                                                  oréandY
                                                        omou
                                                           ,re
                                                             cord
                                                                edinth
                                                                     eRe
                                                                       gis
                                                                         ter
      o
      fMin
         ingT
            it
             lesund
                  ernumb
                       erA20
                           10/
                             171
                               /DIGM
                                   /CPDMpu
                                         rsu
                                           anttoP
                                                res
                                                  iden
                                                     tia
                                                       lDe
                                                         cre
                                                           eNo
                                                             .
      D
      201
        0/0
          24/PRG
               /CNDD
                   /SGGo
                       fMa
                         rch19
                             ,20
                               10;


  -   th
       en,top
            rop
              osetoth
                    eMin
                       is
                        tero
                           fMin
                              estod
                                  ecla
                                     reth
                                        ecan
                                           cel
                                             lat
                                               iono
                                                  fth
                                                    eBa
                                                      sica
                                                         gre
                                                           emen
                                                              tda
                                                                tedD
                                                                   ecemb
                                                                       er16
                                                                          ,
      200
        9;


  -   top
        ropo
           setoth
                ecomp
                    eten
                       tau
                         tho
                           rit
                             iestoen
                                   joinVBGtoc
                                            ommun
                                                ica
                                                  tetoth
                                                       ese
                                                         rvi
                                                           ceso
                                                              fth
                                                                eMin
                                                                   is
                                                                    tryo
                                                                       fMin
                                                                          es
      a
      lls
        tud
          ies
            ,rep
               ort
                 s,d
                   ata
                     ,re
                       sul
                         ts
                          ,samp
                              les
                                ,et
                                  c.th
                                     atwou
                                         ldh
                                           aveb
                                              eenr
                                                 eal
                                                   izedo
                                                       rob
                                                         tain
                                                            edinth
                                                                 emin
                                                                    ing
      op
       era
         tion
            sofVBGinGu
                     inea
                        ;




                                                                    CGS&Hp
                                                                         .32
    Case 1:20-mc-00212-AJN Document 31-5 Filed 06/26/20 Page 34 of 34




-   top
      ropo
         setoth
              ecomp
                  eten
                     tau
                       tho
                         rit
                           iestotak
                                  eal
                                    lus
                                      efu
                                        lmea
                                           sur
                                             estoe
                                                 xclud
                                                     eVBG
                                                        ,ho
                                                          lde
                                                            rofth
                                                                eti
                                                                  tle
                                                                    sand
    a
    gre
      emen
         tinqu
             est
               ion
                 ,asw
                    ella
                       sth
                         ecompan
                               iesth
                                   ato
                                     rig
                                       ina
                                         tedth
                                             esec
                                                orrup
                                                    tpr
                                                      act
                                                        ice
                                                          s,i
                                                            .e
                                                             .BSGRandth
                                                                      e
    d
    ire
      ctlyo
          rind
             ire
               ctlya
                   ff
                    il
                     iat
                       edo
                         rcon
                            tro
                              ll
                               edc
                                 ompan
                                     ieso
                                        fth
                                          eBSGRG
                                               roup
                                                  ,fr
                                                    omth
                                                       epr
                                                         oce
                                                           edin
                                                              gso
                                                                f
    r
    eat
      tribu
          tiono
              fth
                eti
                  tle
                    sanda
                        gre
                          emen
                             tsub
                                jec
                                  ttoth
                                      isr
                                        ecomm
                                            end
                                              ation
                                                  .


D
ecid
   edbyth
        eTe
          chn
            ica
              lComm
                  it
                   teedu
                       ringi
                           tsm
                             eet
                               ingo
                                  fMa
                                    rch21
                                        ,20
                                          14.


                                         Pr
                                          esiden
                                               t
                                         [handwr
                                               it
                                                ten]N
                                                    avaT
                                                       our
                                                         é
                                         [s
                                          ignatu
                                               re]
                                 [
                                 stam
                                    p]
                                 TECHNICALCOMMITTEEFORTHEREV
                                                           IEWOF M
                                                                 INING
                                 TITLESANDAGREEMENTS
                                 CTRTCM
                                 PRESIDENT




                                                                CGS&Hp
                                                                     .33
